Exhibit 10.1

 

EXECUTION COPY

 

 

CREDIT AGREEMENT

Dated as of November 22, 2005

among

ACCELLENT MERGER SUB INC.,

ACCELLENT INC.,
as Borrower

ACCELLENT ACQUISITION CORP.,
as Holdings

The Several Lenders
from Time to Time Parties Hereto

JPMORGAN CHASE BANK, N.A.
as Administrative Agent,

J.P. MORGAN SECURITIES INC.,
as Joint Lead Arranger and Joint Bookrunner,


CREDIT SUISSE,
as Joint Lead Arranger and Joint Bookrunner and Syndication Agent


and

LEHMAN COMMERCIAL PAPER INC.,
as Documentation Agent

 

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION 1.

Definitions

 

1.1.

Defined Terms

 

 

 

 

SECTION 2. [a05-20916_1ex10d1.htm#Section2_AmountAndTermsOfCredit_051758]

Amount and Terms of Credit
[a05-20916_1ex10d1.htm#Section2_AmountAndTermsOfCredit_051758]

 

2.1. [a05-20916_1ex10d1.htm#a2_1_Commitments__051759]

Commitments [a05-20916_1ex10d1.htm#a2_1_Commitments__051759]

 

2.2. [a05-20916_1ex10d1.htm#a2_2_MinimumAmount_051803]

Minimum Amount of Each Borrowing; Maximum Number of Borrowings
[a05-20916_1ex10d1.htm#a2_2_MinimumAmount_051803]

 

2.3. [a05-20916_1ex10d1.htm#a2_3_NoticeOfBorrowing__051803]

Notice of Borrowing [a05-20916_1ex10d1.htm#a2_3_NoticeOfBorrowing__051803]

 

2.4. [a05-20916_1ex10d1.htm#a2_4_DisbursementOfFunds__051807]

Disbursement of Funds [a05-20916_1ex10d1.htm#a2_4_DisbursementOfFunds__051807]

 

2.5. [a05-20916_1ex10d1.htm#a2_5_RepaymentOfLoansEvidenceOfDe_051814]

Repayment of Loans; Evidence of Debt
[a05-20916_1ex10d1.htm#a2_5_RepaymentOfLoansEvidenceOfDe_051814]

 

2.6. [a05-20916_1ex10d1.htm#a2_6_ConversionsAndContinuations__051819]

Conversions and Continuations
[a05-20916_1ex10d1.htm#a2_6_ConversionsAndContinuations__051819]

 

2.7. [a05-20916_1ex10d1.htm#a2_7_ProRataBo_051822]

Pro Rata Borrowings [a05-20916_1ex10d1.htm#a2_7_ProRataBo_051822]

 

2.8. [a05-20916_1ex10d1.htm#a2_8_Interest__051824]

Interest [a05-20916_1ex10d1.htm#a2_8_Interest__051824]

 

2.9. [a05-20916_1ex10d1.htm#a2_9_InterestPeriods__051826]

Interest Periods [a05-20916_1ex10d1.htm#a2_9_InterestPeriods__051826]

 

2.10. [a05-20916_1ex10d1.htm#a2_10_IncreasedCostsIllegalityEtc_051827]

Increased Costs, Illegality, etc
[a05-20916_1ex10d1.htm#a2_10_IncreasedCostsIllegalityEtc_051827]

 

2.11. [a05-20916_1ex10d1.htm#a2_11_Compen_051831]

Compensation [a05-20916_1ex10d1.htm#a2_11_Compen_051831]

 

2.12. [a05-20916_1ex10d1.htm#a2_12_ChangeOfLe_051833]

Change of Lending Office [a05-20916_1ex10d1.htm#a2_12_ChangeOfLe_051833]

 

2.13. [a05-20916_1ex10d1.htm#a2_13_NoticeOfCe_051835]

Notice of Certain Costs [a05-20916_1ex10d1.htm#a2_13_NoticeOfCe_051835]

 

2.14. [a05-20916_1ex10d1.htm#a2_14_IncrementalFaci_051837]

Incremental Facilities [a05-20916_1ex10d1.htm#a2_14_IncrementalFaci_051837]

 

 

 

 

SECTION 3. [a05-20916_1ex10d1.htm#Section3_LettersOfCredit_051840]

Letters of Credit [a05-20916_1ex10d1.htm#Section3_LettersOfCredit_051840]

 

3.1. [a05-20916_1ex10d1.htm#a3_1_LettersOfCredit__051841]

Letters of Credit [a05-20916_1ex10d1.htm#a3_1_LettersOfCredit__051841]

 

3.2. [a05-20916_1ex10d1.htm#a3_2_LetterOfCreditRequests__051845]

Letter of Credit Requests
[a05-20916_1ex10d1.htm#a3_2_LetterOfCreditRequests__051845]

 

3.3. [a05-20916_1ex10d1.htm#a3_3_LetterOfCreditParticipations_051845]

Letter of Credit Participations
[a05-20916_1ex10d1.htm#a3_3_LetterOfCreditParticipations_051845]

 

3.4. [a05-20916_1ex10d1.htm#a3_4_AgreementToRepayLetterOfCred_051849]

Agreement to Repay Letter of Credit Drawings
[a05-20916_1ex10d1.htm#a3_4_AgreementToRepayLetterOfCred_051849]

 

3.5. [a05-20916_1ex10d1.htm#a3_5_Increased_051853]

Increased Costs [a05-20916_1ex10d1.htm#a3_5_Increased_051853]

 

3.6. [a05-20916_1ex10d1.htm#a3_6_SuccessorLette_051854]

Successor Letter of Credit Issuer
[a05-20916_1ex10d1.htm#a3_6_SuccessorLette_051854]

 

 

 

 

SECTION 4. [a05-20916_1ex10d1.htm#Section4_FeesCommitments_051856]

Fees; Commitments [a05-20916_1ex10d1.htm#Section4_FeesCommitments_051856]

 

4.1. [a05-20916_1ex10d1.htm#a4_1_Fees__051856]

Fees [a05-20916_1ex10d1.htm#a4_1_Fees__051856]

 

4.2. [a05-20916_1ex10d1.htm#a4_2_Voluntar_051901]

Voluntary Reduction of Revolving Credit Commitments
[a05-20916_1ex10d1.htm#a4_2_Voluntar_051901]

 

4.3. [a05-20916_1ex10d1.htm#a4_3_MandatoryTerminationOfCommit_051902]

Mandatory Termination of Commitments
[a05-20916_1ex10d1.htm#a4_3_MandatoryTerminationOfCommit_051902]

 

 

 

 

SECTION 5. [a05-20916_1ex10d1.htm#Section5_Payments_051907]

Payments [a05-20916_1ex10d1.htm#Section5_Payments_051907]

 

5.1. [a05-20916_1ex10d1.htm#a5_1_VoluntaryP_051909]

Voluntary Prepayments [a05-20916_1ex10d1.htm#a5_1_VoluntaryP_051909]

 

5.2. [a05-20916_1ex10d1.htm#a5_2_MandatoryPrepayments__051911]

Mandatory Prepayments [a05-20916_1ex10d1.htm#a5_2_MandatoryPrepayments__051911]

 

5.3. [a05-20916_1ex10d1.htm#a5_3_MethodAndPlaceOfPayment__051916]

Method and Place of Payment.
[a05-20916_1ex10d1.htm#a5_3_MethodAndPlaceOfPayment__051916]

 

5.4. [a05-20916_1ex10d1.htm#a5_4_NetPayments__051918]

Net Payments [a05-20916_1ex10d1.htm#a5_4_NetPayments__051918]

 

5.5. [a05-20916_1ex10d1.htm#a5_5_ComputationsOfInterestAndFee_051923]

Computations of Interest and Fees
[a05-20916_1ex10d1.htm#a5_5_ComputationsOfInterestAndFee_051923]

 

5.6. [a05-20916_1ex10d1.htm#a5_6_LimitOnRateOfInterest__051925]

Limit on Rate of Interest
[a05-20916_1ex10d1.htm#a5_6_LimitOnRateOfInterest__051925]

 

 

 

 

SECTION 6. [a05-20916_1ex10d1.htm#Section6_ConditionsPrecedentToIni_051929]

Conditions Precedent to Initial Borrowing
[a05-20916_1ex10d1.htm#Section6_ConditionsPrecedentToIni_051929]

 

6.1. [a05-20916_1ex10d1.htm#a6_1_CreditDocume_051934]

Credit Documents [a05-20916_1ex10d1.htm#a6_1_CreditDocume_051934]

 

6.2. [a05-20916_1ex10d1.htm#a6_2_Collateral__051940]

Collateral [a05-20916_1ex10d1.htm#a6_2_Collateral__051940]

 

6.3. [a05-20916_1ex10d1.htm#a6_3_LegalO_051945]

Legal Opinions [a05-20916_1ex10d1.htm#a6_3_LegalO_051945]

 

 

i

--------------------------------------------------------------------------------


 

6.4. [a05-20916_1ex10d1.htm#a6_4_NoDefault_AfterGivingEffectT_051949]

No Default [a05-20916_1ex10d1.htm#a6_4_NoDefault_AfterGivingEffectT_051949]

 

6.5. [a05-20916_1ex10d1.htm#a6_5_Subordina_051950]

Subordinated Notes [a05-20916_1ex10d1.htm#a6_5_Subordina_051950]

 

6.6. [a05-20916_1ex10d1.htm#a6_6_EquityPro_051951]

Equity Proceeds [a05-20916_1ex10d1.htm#a6_6_EquityPro_051951]

 

6.7. [a05-20916_1ex10d1.htm#a6_7_ClosingCer_051952]

Closing Certificates [a05-20916_1ex10d1.htm#a6_7_ClosingCer_051952]

 

6.8. [a05-20916_1ex10d1.htm#a6_8_Corporate_051955]

Corporate Proceedings of Each Credit Party
[a05-20916_1ex10d1.htm#a6_8_Corporate_051955]

 

6.9. [a05-20916_1ex10d1.htm#a6_9_CorporateD_051956]

Corporate Documents [a05-20916_1ex10d1.htm#a6_9_CorporateD_051956]

 

6.10. [a05-20916_1ex10d1.htm#a6_10_Fe_051958]

Fees [a05-20916_1ex10d1.htm#a6_10_Fe_051958]

 

6.11. [a05-20916_1ex10d1.htm#a6_11__053722]

Target Material Adverse Effect [a05-20916_1ex10d1.htm#a6_11__053722]

 

6.12. [a05-20916_1ex10d1.htm#a6_12_Acquisition_052000]

Acquisition and Merger/Related Agreements
[a05-20916_1ex10d1.htm#a6_12_Acquisition_052000]

 

6.13. [a05-20916_1ex10d1.htm#a6_13_SolvencyC_052002]

Solvency Certificate [a05-20916_1ex10d1.htm#a6_13_SolvencyC_052002]

 

6.14. [a05-20916_1ex10d1.htm#a6_14_reserved__052005]

[Reserved] [a05-20916_1ex10d1.htm#a6_14_reserved__052005]

 

6.15. [a05-20916_1ex10d1.htm#a6_15_Financial_052008]

Financial Statements [a05-20916_1ex10d1.htm#a6_15_Financial_052008]

 

6.16. [a05-20916_1ex10d1.htm#a6_16_Tender_052011]

Tender Offer/Refinancing [a05-20916_1ex10d1.htm#a6_16_Tender_052011]

 

 

 

 

SECTION 7. [a05-20916_1ex10d1.htm#Section7_ConditionsPrecedentToAll_052012]

Conditions Precedent to All Credit Events
[a05-20916_1ex10d1.htm#Section7_ConditionsPrecedentToAll_052012]

 

7.1. [a05-20916_1ex10d1.htm#a7_1_NoDefault_052014]

No Default; Representations and Warranties
[a05-20916_1ex10d1.htm#a7_1_NoDefault_052014]

 

7.2. [a05-20916_1ex10d1.htm#a7_2_NoticeOfBorrowingLetterOfCre_052015]

Notice of Borrowing; Letter of Credit Request
[a05-20916_1ex10d1.htm#a7_2_NoticeOfBorrowingLetterOfCre_052015]

 

 

 

 

SECTION 8. [a05-20916_1ex10d1.htm#Section8_RepresentationsWarrantie_052017]

Representations, Warranties and Agreements
[a05-20916_1ex10d1.htm#Section8_RepresentationsWarrantie_052017]

 

8.1. [a05-20916_1ex10d1.htm#a8_1_Corpo_052018]

Corporate Status [a05-20916_1ex10d1.htm#a8_1_Corpo_052018]

 

8.2. [a05-20916_1ex10d1.htm#a8_2_CorporatePowe_052019]

Corporate Power and Authority [a05-20916_1ex10d1.htm#a8_2_CorporatePowe_052019]

 

8.3. [a05-20916_1ex10d1.htm#a8_3_NoV_052022]

No Violation [a05-20916_1ex10d1.htm#a8_3_NoV_052022]

 

8.4. [a05-20916_1ex10d1.htm#a8_4_Lit_052025]

Litigation [a05-20916_1ex10d1.htm#a8_4_Lit_052025]

 

8.5. [a05-20916_1ex10d1.htm#a8_5_Margin_052027]

Margin Regulations [a05-20916_1ex10d1.htm#a8_5_Margin_052027]

 

8.6. [a05-20916_1ex10d1.htm#a8_6_Governmen_052030]

Governmental Approvals [a05-20916_1ex10d1.htm#a8_6_Governmen_052030]

 

8.7. [a05-20916_1ex10d1.htm#a8_7_InvestmentCo_052039]

Investment Company Act/Public Utility Holding Company Act
[a05-20916_1ex10d1.htm#a8_7_InvestmentCo_052039]

 

8.8. [a05-20916_1ex10d1.htm#a8_8_TrueAndCompleteDisclosure__052039]

True and Complete Disclosure
[a05-20916_1ex10d1.htm#a8_8_TrueAndCompleteDisclosure__052039]

 

8.9. [a05-20916_1ex10d1.htm#a8_9_FinancialC_052044]

Financial Condition; Financial Statements
[a05-20916_1ex10d1.htm#a8_9_FinancialC_052044]

 

8.10. [a05-20916_1ex10d1.htm#a8_10_TaxReturns_052045]

Tax Returns and Payments [a05-20916_1ex10d1.htm#a8_10_TaxReturns_052045]

 

8.11. [a05-20916_1ex10d1.htm#a8_11_ComplianceWithErisa__052046]

Compliance with ERISA [a05-20916_1ex10d1.htm#a8_11_ComplianceWithErisa__052046]

 

8.12. [a05-20916_1ex10d1.htm#a8_12_Subsidiaries__052112]

Subsidiaries [a05-20916_1ex10d1.htm#a8_12_Subsidiaries__052112]

 

8.13. [a05-20916_1ex10d1.htm#a8_13_PatentsEtc_052114]

Patents, etc [a05-20916_1ex10d1.htm#a8_13_PatentsEtc_052114]

 

8.14. [a05-20916_1ex10d1.htm#a8_14_EnvironmentalLaws__052116]

Environmental Laws [a05-20916_1ex10d1.htm#a8_14_EnvironmentalLaws__052116]

 

8.15. [a05-20916_1ex10d1.htm#a8_15_Properties__052120]

Properties [a05-20916_1ex10d1.htm#a8_15_Properties__052120]

 

8.16. [a05-20916_1ex10d1.htm#a8_16_Solven_052122]

Solvency [a05-20916_1ex10d1.htm#a8_16_Solven_052122]

 

 

 

 

SECTION 9. [a05-20916_1ex10d1.htm#Section9_AffirmativeCovenants_052124]

Affirmative Covenants
[a05-20916_1ex10d1.htm#Section9_AffirmativeCovenants_052124]

 

9.1. [a05-20916_1ex10d1.htm#a9_1_InformationCo_052127]

Information Covenants [a05-20916_1ex10d1.htm#a9_1_InformationCo_052127]

 

9.2. [a05-20916_1ex10d1.htm#a9_2_BooksRecor_052148]

Books, Records and Inspections [a05-20916_1ex10d1.htm#a9_2_BooksRecor_052148]

 

9.3. [a05-20916_1ex10d1.htm#a9_3_Maintenanc_052151]

Maintenance of Insurance [a05-20916_1ex10d1.htm#a9_3_Maintenanc_052151]

 

9.4. [a05-20916_1ex10d1.htm#a9_4_Payment_052153]

Payment of Taxes [a05-20916_1ex10d1.htm#a9_4_Payment_052153]

 

9.5. [a05-20916_1ex10d1.htm#a9_5_Consolida_052154]

Consolidated Corporate Franchises [a05-20916_1ex10d1.htm#a9_5_Consolida_052154]

 

9.6. [a05-20916_1ex10d1.htm#a9_6_Complian_052156]

Compliance with Statutes, Obligations, etc
[a05-20916_1ex10d1.htm#a9_6_Complian_052156]

 

9.7. [a05-20916_1ex10d1.htm#a9_7_Erisa__052158]

ERISA [a05-20916_1ex10d1.htm#a9_7_Erisa__052158]

 

9.8. [a05-20916_1ex10d1.htm#a9_8_Good_052201]

Good Repair [a05-20916_1ex10d1.htm#a9_8_Good_052201]

 

9.9. [a05-20916_1ex10d1.htm#a9_9_Transacti_052203]

Transactions with Affiliates [a05-20916_1ex10d1.htm#a9_9_Transacti_052203]

 

9.10. [a05-20916_1ex10d1.htm#a9_10_EndOfFisca_052205]

End of Fiscal Years; Fiscal Quarters
[a05-20916_1ex10d1.htm#a9_10_EndOfFisca_052205]

 

9.11. [a05-20916_1ex10d1.htm#a9_11_AdditionalGuar_052206]

Additional Guarantors, Grantors and Pledgors
[a05-20916_1ex10d1.htm#a9_11_AdditionalGuar_052206]

 

 

ii

--------------------------------------------------------------------------------


 

9.12. [a05-20916_1ex10d1.htm#a9_12_PledgesOfAdditionalStockAnd_052208]

Pledges of Additional Stock and Evidence of Indebtedness
[a05-20916_1ex10d1.htm#a9_12_PledgesOfAdditionalStockAnd_052208]

 

9.13. [a05-20916_1ex10d1.htm#a9_13_UseOfPro_052218]

Use of Proceeds [a05-20916_1ex10d1.htm#a9_13_UseOfPro_052218]

 

9.14. [a05-20916_1ex10d1.htm#a9_14_Changes_052219]

Changes in Business [a05-20916_1ex10d1.htm#a9_14_Changes_052219]

 

9.15. [a05-20916_1ex10d1.htm#a9_15_FurtherAs_052221]

Further Assurances [a05-20916_1ex10d1.htm#a9_15_FurtherAs_052221]

 

9.16. [a05-20916_1ex10d1.htm#a9_16_Ratin_052224]

Ratings [a05-20916_1ex10d1.htm#a9_16_Ratin_052224]

 

9.17. [a05-20916_1ex10d1.htm#a9_17_Postcl_052225]

Post-Closing Matters [a05-20916_1ex10d1.htm#a9_17_Postcl_052225]

 

 

 

 

SECTION 10. [a05-20916_1ex10d1.htm#Section10_NegativeCovenants_052226]

Negative Covenants [a05-20916_1ex10d1.htm#Section10_NegativeCovenants_052226]

 

10.1. [a05-20916_1ex10d1.htm#a10_1_Limitation_052229]

Limitation on Indebtedness [a05-20916_1ex10d1.htm#a10_1_Limitation_052229]

 

10.2. [a05-20916_1ex10d1.htm#a10_2_Limitatio_052236]

Limitation on Liens [a05-20916_1ex10d1.htm#a10_2_Limitatio_052236]

 

10.3. [a05-20916_1ex10d1.htm#a10_3_Limitation_052240]

Limitation on Fundamental Changes
[a05-20916_1ex10d1.htm#a10_3_Limitation_052240]

 

10.4. [a05-20916_1ex10d1.htm#a10_4_Limitation_052244]

Limitation on Sale of Assets [a05-20916_1ex10d1.htm#a10_4_Limitation_052244]

 

10.5. [a05-20916_1ex10d1.htm#a10_5_Limitation_052247]

Limitation on Investments [a05-20916_1ex10d1.htm#a10_5_Limitation_052247]

 

10.6. [a05-20916_1ex10d1.htm#a10_6_Limitatio_052252]

Limitation on Dividends [a05-20916_1ex10d1.htm#a10_6_Limitatio_052252]

 

10.7. [a05-20916_1ex10d1.htm#a10_7_LimitationsOnDebtPaymentsAn_052313]

Limitations on Debt Payments and Amendments
[a05-20916_1ex10d1.htm#a10_7_LimitationsOnDebtPaymentsAn_052313]

 

10.8. [a05-20916_1ex10d1.htm#a10_8_Limitations_052315]

Limitations on Sale Leasebacks [a05-20916_1ex10d1.htm#a10_8_Limitations_052315]

 

10.9. [a05-20916_1ex10d1.htm#a10_9_Consolidated_052316]

Consolidated Net Debt to Consolidated EBITDA Ratio
[a05-20916_1ex10d1.htm#a10_9_Consolidated_052316]

 

10.10. [a05-20916_1ex10d1.htm#a10_10_ConsolidatedEbitd_052319]

Consolidated EBITDA to Consolidated Interest Expense Ratio
[a05-20916_1ex10d1.htm#a10_10_ConsolidatedEbitd_052319]

 

10.11. [a05-20916_1ex10d1.htm#a10_11_Capital_052323]

Capital Expenditures [a05-20916_1ex10d1.htm#a10_11_Capital_052323]

 

10.12. [a05-20916_1ex10d1.htm#a10_12_LimitationO_052328]

Limitation on Activities of Holdings
[a05-20916_1ex10d1.htm#a10_12_LimitationO_052328]

 

 

 

 

SECTION 11. [a05-20916_1ex10d1.htm#Section11_EventsOfDefault_052328]

Events of Default [a05-20916_1ex10d1.htm#Section11_EventsOfDefault_052328]

 

11.1. [a05-20916_1ex10d1.htm#a11_1_Payme_052329]

Payments [a05-20916_1ex10d1.htm#a11_1_Payme_052329]

 

11.2. [a05-20916_1ex10d1.htm#a11_2_Representati_052330]

Representations, etc [a05-20916_1ex10d1.htm#a11_2_Representati_052330]

 

11.3. [a05-20916_1ex10d1.htm#a11_3_Cov_052332]

Covenants [a05-20916_1ex10d1.htm#a11_3_Cov_052332]

 

11.4. [a05-20916_1ex10d1.htm#a11_4_DefaultUn_052334]

Default Under Other Agreements [a05-20916_1ex10d1.htm#a11_4_DefaultUn_052334]

 

11.5. [a05-20916_1ex10d1.htm#a11_5_Bankru_052336]

Bankruptcy, etc [a05-20916_1ex10d1.htm#a11_5_Bankru_052336]

 

11.6. [a05-20916_1ex10d1.htm#a11_6_Eri_052338]

ERISA [a05-20916_1ex10d1.htm#a11_6_Eri_052338]

 

11.7. [a05-20916_1ex10d1.htm#a11_7_Gua_052340]

Guarantee [a05-20916_1ex10d1.htm#a11_7_Gua_052340]

 

11.8. [a05-20916_1ex10d1.htm#a11_8_Pled_052341]

Pledge Agreement [a05-20916_1ex10d1.htm#a11_8_Pled_052341]

 

11.9. [a05-20916_1ex10d1.htm#a11_9_Secur_052344]

Security Agreement [a05-20916_1ex10d1.htm#a11_9_Secur_052344]

 

11.10. [a05-20916_1ex10d1.htm#a11_10_Mortga_052348]

Mortgages [a05-20916_1ex10d1.htm#a11_10_Mortga_052348]

 

11.11. [a05-20916_1ex10d1.htm#a11_11_Subord_052349]

Subordination [a05-20916_1ex10d1.htm#a11_11_Subord_052349]

 

11.12. [a05-20916_1ex10d1.htm#a11_12_Judgmen_052351]

Judgments [a05-20916_1ex10d1.htm#a11_12_Judgmen_052351]

 

11.13. [a05-20916_1ex10d1.htm#a11_13_ChangeOfControl_AChangeOfC_052354]

Change of Control
[a05-20916_1ex10d1.htm#a11_13_ChangeOfControl_AChangeOfC_052354]

 

11.14. [a05-20916_1ex10d1.htm#a11_14_BorrowersRightToCure__052355]

Borrower’s Right to Cure
[a05-20916_1ex10d1.htm#a11_14_BorrowersRightToCure__052355]

 

 

 

 

SECTION 12. [a05-20916_1ex10d1.htm#Section12_TheAdministrativeAgent_052357]

The Administrative Agent
[a05-20916_1ex10d1.htm#Section12_TheAdministrativeAgent_052357]

 

12.1. [a05-20916_1ex10d1.htm#a12_1_Appoi_052358]

Appointment [a05-20916_1ex10d1.htm#a12_1_Appoi_052358]

 

12.2. [a05-20916_1ex10d1.htm#a12_2_Deleg_052400]

Delegation of Duties [a05-20916_1ex10d1.htm#a12_2_Deleg_052400]

 

12.3. [a05-20916_1ex10d1.htm#a12_3_Exculpator_052403]

Exculpatory Provisions [a05-20916_1ex10d1.htm#a12_3_Exculpator_052403]

 

12.4. [a05-20916_1ex10d1.htm#a12_4_RelianceByAd_052406]

Reliance by Administrative Agent
[a05-20916_1ex10d1.htm#a12_4_RelianceByAd_052406]

 

12.5. [a05-20916_1ex10d1.htm#a12_5_NoticeO_052408]

Notice of Default [a05-20916_1ex10d1.htm#a12_5_NoticeO_052408]

 

12.6. [a05-20916_1ex10d1.htm#a12_6_NonrelianceOn_052416]

Non-Reliance on Administrative Agent and Other Lenders
[a05-20916_1ex10d1.htm#a12_6_NonrelianceOn_052416]

 

12.7. [a05-20916_1ex10d1.htm#a12_7_Indemnificat_052419]

Indemnification [a05-20916_1ex10d1.htm#a12_7_Indemnificat_052419]

 

12.8. [a05-20916_1ex10d1.htm#a12_8_Administrati_052421]

Administrative Agent in its Individual Capacity
[a05-20916_1ex10d1.htm#a12_8_Administrati_052421]

 

12.9. [a05-20916_1ex10d1.htm#a12_9_Succes_052422]

Successor Agent [a05-20916_1ex10d1.htm#a12_9_Succes_052422]

 

12.10. [a05-20916_1ex10d1.htm#a12_10_With_052426]

Withholding Tax [a05-20916_1ex10d1.htm#a12_10_With_052426]

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 13. [a05-20916_1ex10d1.htm#Section13_Miscellaneous_052428]

Miscellaneous [a05-20916_1ex10d1.htm#Section13_Miscellaneous_052428]

 

13.1. [a05-20916_1ex10d1.htm#a13_1_Amendme_052435]

Amendments and Waivers [a05-20916_1ex10d1.htm#a13_1_Amendme_052435]

 

13.2. [a05-20916_1ex10d1.htm#a13_2_Notice_052438]

Notices [a05-20916_1ex10d1.htm#a13_2_Notice_052438]

 

13.3. [a05-20916_1ex10d1.htm#a13_3_NoWaive_052442]

No Waiver; Cumulative Remedies [a05-20916_1ex10d1.htm#a13_3_NoWaive_052442]

 

13.4. [a05-20916_1ex10d1.htm#a13_4_Surv_052444]

Survival of Representations and Warranties
[a05-20916_1ex10d1.htm#a13_4_Surv_052444]

 

13.5. [a05-20916_1ex10d1.htm#a13_5_Payme_052445]

Payment of Expenses and Taxes [a05-20916_1ex10d1.htm#a13_5_Payme_052445]

 

13.6. [a05-20916_1ex10d1.htm#a13_6_SuccessorsAndAssignsPartici_052447]

Successors and Assigns; Participations and Assignments
[a05-20916_1ex10d1.htm#a13_6_SuccessorsAndAssignsPartici_052447]

 

13.7. [a05-20916_1ex10d1.htm#a13_7_ReplacementsOfLendersUnderC_052454]

Replacements of Lenders under Certain Circumstances/Non-Consenting Lenders
[a05-20916_1ex10d1.htm#a13_7_ReplacementsOfLendersUnderC_052454]

 

13.8. [a05-20916_1ex10d1.htm#a13_8_AdjustmentsSetoff__052455]

Adjustments; Set-off [a05-20916_1ex10d1.htm#a13_8_AdjustmentsSetoff__052455]

 

13.9. [a05-20916_1ex10d1.htm#a13_9_Count_052458]

Counterparts [a05-20916_1ex10d1.htm#a13_9_Count_052458]

 

13.10. [a05-20916_1ex10d1.htm#a13_10_Sever_052459]

Severability [a05-20916_1ex10d1.htm#a13_10_Sever_052459]

 

13.11. [a05-20916_1ex10d1.htm#a13_11_Integrati_052500]

Integration [a05-20916_1ex10d1.htm#a13_11_Integrati_052500]

 

13.12. [a05-20916_1ex10d1.htm#a13_12_Gover_052501]

GOVERNING LAW [a05-20916_1ex10d1.htm#a13_12_Gover_052501]

 

13.13. [a05-20916_1ex10d1.htm#a13_13_SubmissionToJurisdictionWa_052506]

Submission to Jurisdiction; Waivers
[a05-20916_1ex10d1.htm#a13_13_SubmissionToJurisdictionWa_052506]

 

13.14. [a05-20916_1ex10d1.htm#a13_14_Ackno_052507]

Acknowledgments [a05-20916_1ex10d1.htm#a13_14_Ackno_052507]

 

13.15. [a05-20916_1ex10d1.htm#a13_15_Waiver_052511]

WAIVERS OF JURY TRIAL [a05-20916_1ex10d1.htm#a13_15_Waiver_052511]

 

13.16. [a05-20916_1ex10d1.htm#a13_16_Confiden_052512]

Confidentiality [a05-20916_1ex10d1.htm#a13_16_Confiden_052512]

 

13.17. [a05-20916_1ex10d1.htm#a13_17_UsaP_052515]

USA PATRIOT Act [a05-20916_1ex10d1.htm#a13_17_UsaP_052515]

 

13.18. [a05-20916_1ex10d1.htm#a13_18_ElectronicCommunications__052516]

Electronic Communications
[a05-20916_1ex10d1.htm#a13_18_ElectronicCommunications__052516]

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule 1.1(a)

Existing Letters of Credit

 

Schedule 1.1(b)

Mortgaged Properties

 

Schedule 1.1(c)

Commitments and Addresses of Lenders

 

Schedule 1.1(d)

Excluded Subsidiaries

 

Schedule 8.12

Subsidiaries

 

Schedule 9.17

Post-Closing Matters

 

Schedule 10.1

Closing Date Indebtedness

 

Schedule 10.2

Closing Date Liens

 

Schedule 10.5

Closing Date Investments

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Guarantee

 

Exhibit B

Form of Mortgage

 

Exhibit C

Form of Perfection Certificate

 

Exhibit D

Form of Pledge Agreement

 

Exhibit E

Form of Security Agreement

 

Exhibit F

Form of Letter of Credit Request

 

Exhibit G-1

Form of Legal Opinion of Simpson Thacher & Bartlett LLP

 

Exhibit G-2

Form of Legal Opinion of Local Counsel

 

Exhibit H

Form of Closing Certificate

 

Exhibit I

Form of Assignment and Acceptance

 

Exhibit J-1

Form of Term Loan Promissory Note

 

Exhibit J-2

Form of Revolving Credit and Swingline Loan Promissory Note

 

Exhibit K

Form of Joinder Agreement

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 22, 2005, among ACCELLENT MERGER SUB INC.,
a Maryland corporation (“Merger Sub”), a wholly owned subsidiary of ACCELLENT
ACQUISITION CORP., a Delaware corporation (“Holdings”) which shall merge (the
“Merger”) with and into ACCELLENT INC., a Maryland corporation (“Target” and
immediately upon consummation of the Merger with Target as the surviving entity
and its assumption of the obligations of Merger Sub hereunder by operation of
law, the “Borrower”), Holdings, the Borrower, the lending institutions from time
to time parties hereto (each a “Lender” and, collectively, the “Lenders”),
J.P. MORGAN SECURITIES INC., as Joint Lead Arranger and Joint Bookrunner, CREDIT
SUISSE, as Joint Lead Arranger and Joint Bookrunner and Syndication Agent,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, and LEHMAN COMMERCIAL PAPER
INC., as Documentation Agent (such term and each other capitalized term used but
not defined in this introductory statement having the meaning provided in
Section 1).

 

WHEREAS, in connection with the Merger, an investment entity controlled by KKR
(as defined below) will directly or indirectly contribute to Holdings in cash an
amount that, together with the equity of the other Permitted Holders (as defined
below), is not less than 30% of the aggregate pro forma capitalization of the
Borrower after giving effect to the consummation of the Transactions and
Holdings shall contribute all of such cash proceeds in cash to the Borrower (the
“Equity Proceeds”);

 

WHEREAS, in connection with the Merger, (a) Accellent Corp. intends to
consummate a tender offer and consent solicitation (the “Tender Offer”) for an
aggregate amount of Accellent Corp.’s 10% senior subordinated notes due 2012
(the “Existing Notes”) necessary to modify the Existing Indenture (as defined
below) governing the Existing Notes to eliminate customary restrictive covenants
thereunder (a “Successful Tender Offer”) and (b) the Borrower intends to
terminate all commitments and repay all outstanding obligations under its
Existing Credit Agreement (as defined below) (together with the Tender Offer,
the “Refinancing”);

 

WHEREAS, in connection with the Merger, the Borrower (a) will issue not less
than $300,000,000 in aggregate principal amount of its senior subordinated notes
(the “Subordinated Notes”) in a public offering or in a Rule 144A or other
private placement; and (b) has requested the Lenders to extend credit in the
form of (a) Term Loans (as defined below), in an aggregate principal amount of
$400,000,000, and (b) Revolving Credit Loans (as defined below) made available
to the Borrower at any time and from time to time prior to the Revolving Credit
Maturity Date, in an aggregate principal amount at any time outstanding not in
excess of $75,000,000 less the sum of (i) the aggregate Letter of Credit
Outstanding (as defined below) at such time and (ii) the aggregate principal
amount of all Swingline Loans (as defined below) outstanding at such time.  The
Borrower has requested (a) the Letter of Credit Issuer (as defined below) to
issue Letters of Credit (as defined below) at any time and from time to time
prior to the L/C Maturity Date (as defined below), in an aggregate face amount
at any time outstanding not in excess of $25,000,000 and (b) to deem the letters
of credit issued pursuant to the Existing Credit Agreement (the “Existing
Letters of Credit”) and identified on Schedule 1.1(a) hereto to be Letters of
Credit for all purposes under this Agreement.  The Borrower has requested the
Swingline Lender (as defined below) to extend credit in the form of Swingline
Loans at any time and from time to time prior to the Swingline Maturity Date (as
defined below), in an aggregate principal amount at any time outstanding not in
excess of $10,000,000;

 

WHEREAS, the proceeds of the Term Loans will be used by the Borrower, together
with (a) the net proceeds of the issuance of the Subordinated Notes and (b) the
net proceeds of the Equity Proceeds, on the Closing Date solely to effect the
Acquisition, the Merger, the Refinancing and to pay Transaction Expenses. 
Proceeds of Revolving Credit Loans and Swingline Loans will be used by the
Borrower after the Closing Date for general corporate purposes (including
Permitted Acquisitions).  Letters of Credit will be used by the Borrower and its
Subsidiaries for general corporate purposes.

 

--------------------------------------------------------------------------------


 

The parties hereto hereby agree as follows:

 

SECTION 1.                                Definitions

 

1.1.                              Defined Terms.  (a)  As used herein, the
following terms shall have the meanings specified in this Section 1.1 unless the
context otherwise requires (it being understood that defined terms in this
Agreement shall include in the singular number the plural and in the plural the
singular):

 

“ABR” shall mean, for any day, a rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%.  Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

 

“ABR Loan” shall mean each Loan bearing interest at the rate provided in
Section 2.8(a) and, in any event, shall include all Swingline Loans.

 

“Acquired EBITDA” shall mean, with respect to any Acquired Entity or Business,
any Converted Restricted Subsidiary, any Sold Entity or Business or any
Converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma Entity”)
for any period, the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined using such definitions as if references to the Borrower
and its Subsidiaries therein were to such Pro Forma Entity and its
Subsidiaries), all as determined on a consolidated basis for such Pro Forma
Entity in accordance with GAAP.

 

“Acquired Entity or Business” shall have the meaning provided in the definition
of the term “Consolidated EBITDA”.

 

“Adjusted Total Revolving Credit Commitment” shall mean at any time the Total
Revolving Credit Commitment less the aggregate Revolving Credit Commitments of
all Defaulting Lenders.

 

“Adjusted Total Term Loan Commitment” shall mean at any time the Total Term Loan
Commitment less the Term Loan Commitments of all Defaulting Lenders.

 

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., together with its
affiliates, as the arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Credit Documents.

 

“Administrative Agent’s Office” shall mean in respect of all Credit Events for
the account of the Borrower, the office of the Administrative Agent located at
270 Park Avenue, 5th Floor, New York, NY 10017, or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties.

 

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person.  A Person shall be deemed to control a corporation if
such Person possesses, directly or indirectly, the power (a) to vote 10% or more
of the securities having ordinary voting power for the election of directors of
such corporation or (b) to direct or cause the direction of the management and
policies of such corporation, whether through the ownership of voting
securities, by contract or otherwise.

 

“Agents” shall mean the Joint Lead Arrangers and the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

“Aggregate Revolving Credit Outstandings” shall have the meaning provided in
Section 5.2(b)(i).

 

“Agreement” shall mean this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Amortization Amount” shall have the meaning provided in Section 5.2(c).

 

“Applicable Rate” shall mean a percentage per annum equal to:

 

(i)(a)                       with respect to Term Loans that are ABR Loans,
1.00% and (b) with respect to Term Loans that are Eurodollar Loans, 2.00%;
provided that after the Initial Financial Statement Delivery Date, if the
Consolidated Net Debt to Consolidated EBITDA Ratio is less than 4.50 to 1.00 as
set forth in the Section 9.1 Financials and related officer’s certificate last
delivered by the Borrower to the Lenders (as described in the last paragraph of
this definition) setting forth the Consolidated Net Debt to Consolidated EBITDA
Ratio, the Applicable Rate (a) with respect to Term Loans that are ABR Loans
shall be 0.75% and (b) with respect to Term Loans that are Eurodollar Loans
shall be 1.75%;

 

(ii)(a)                    with respect to Revolving Credit Loans and Swingline
Loans that are ABR Loans, 1.25% and (b) with respect to Revolving Credit Loans
that are Eurodollar Loans, 2.25%; provided that after the Initial Financial
Statement Delivery Date, the Applicable Rate for Revolving Credit Loans and
Swingline Loans shall be as set forth in the table below based upon the
Consolidated Net Debt to Consolidated EBITDA Ratio as set forth in the
Section 9.1 Financials and related officer’s certificate last delivered by the
Borrower to the Lenders (as described in the last paragraph of this definition)
setting forth the Consolidated Net Debt to Consolidated EBITDA Ratio;

 

(iii)                               with respect to the Available Commitment on
any day, a commitment fee (the “Commitment Fee”) rate per annum equal to 0.50%;
provided that after the Initial Financial Statement Delivery Date, the
Commitment Fee shall be as set forth in the table below based upon the
Consolidated Net Debt to Consolidated EBITDA Ratio as set forth in the
Section 9.1 Financials and related officer’s certificate last delivered by the
Borrower to the Lenders (as described in the last paragraph of this definition)
setting forth the Consolidated Net Debt to Consolidated EBITDA Ratio; provided
further that, so long as an Event of Default has occurred and is continuing, the
Commitment Fee shall be a rate per annum equal to 0.50%;

 

Consolidated Net Debt
to Consolidated
EBITDA Ratio

 

Applicable Rate for
Revolving Credit Loans
that are ABR Loans
and Swingline Loans

 

Applicable Rate for
Revolving Credit Loans
that are Eurodollar
Loans

 

Applicable
Commitment Fee Rate

 

 

 

 

 

 

 

 

 

Greater than 6.00 to 1.00

 

1.25%

 

2.25%

 

0.50%

 

 

 

 

 

 

 

 

 

Less than or equal to 6.0 to 1.00 but greater than 4.5 to 1.00

 

1.00%

 

2.00%

 

0.50%

 

 

 

 

 

 

 

 

 

Less than or equal to 4.5 to 1.00 but greater than 3.5 to 1.00

 

0.75%

 

1.75%

 

0.50%

 

 

 

 

 

 

 

 

 

Less than or equal to 3.5 to 1.00

 

0.50%

 

1.50%

 

0.375%

 

 

3

--------------------------------------------------------------------------------


 

Changes in Applicable Rate resulting from changes in the Consolidated Net Debt
to Consolidated EBITDA Ratio shall become effective (the date of such
effectiveness, the “Effective Date”) as of the first day following the last day
of the most recent fiscal year or period for which Section 9.1 Financials and a
related officer’s certificate are delivered to the Lenders under Section 9.1,
and shall remain in effect until any subsequent change takes effect pursuant to
this definition, provided that (i) if the Borrower shall have made any payments
in respect of interest or commitment fees during the period (the “Interim
Period”) from and including the Effective Date to but excluding the day any
change in Applicable Rate is determined as provided above, then the amount of
the next such payment due on or after such day shall be increased or decreased
by an amount equal to any underpayment or overpayment so made by the Borrower
during such Interim Period and (ii) each determination of the Consolidated Net
Debt to Consolidated EBITDA Ratio pursuant to this definition shall be made with
respect to the Test Period ending at the end of the fiscal period covered by the
relevant financial statements.

 

“Approved Fund” shall have the meaning provided in Section 13.6.

 

“Asset Sale Prepayment Event” shall mean any conveyance, lease, sublease,
assignment, sale, transfer or other disposition (including by way of merger or
consolidation) of any business units, assets or other properties of the Borrower
or any of the Restricted Subsidiaries not in the ordinary course of business
(including any sale, transfer or other disposition of any capital stock of any
Subsidiary of the Borrower owned by the Borrower or a Restricted Subsidiary
(including any sale or issuance of any capital stock of any Subsidiary) and any
Permitted Sale Leaseback).  Notwithstanding the foregoing, the term “Asset Sale
Prepayment Event” shall not include any transaction permitted by Section 10.4,
other than transactions permitted by Sections 10.4(b) and (e).

 

“Assignment and Acceptance” shall mean an assignment and acceptance
substantially in the form of Exhibit I.

 

“Authorized Officer” shall mean the Chairman of the Board, the President, the
Chief Financial Officer, the Treasurer or any other senior officer of the
Borrower designated as such in writing to the Administrative Agent by the
Borrower.

 

“Auto-Renewal Letter of Credit” shall have the meaning provided in Section 3.1.

 

“Available Amount” shall mean, on any date (the “Reference Date”), an amount
equal at such time to (a) the sum of, without duplication, (i)(A) for purposes
of Section 10.5 (m), 75,000,000 in the aggregate (it being understood that such
amount shall not be decreased by amounts in clause (b)(ii) or (b)(iii) of this
definition) and (B) for purposes of Section 10.6(d) and the first proviso of
Section 10.7(a), $35,000,000 in the aggregate (it being understood that such
amount shall not be decreased by amounts in clause (b)(i) of this definition);
plus (ii) an amount equal to (x) the cumulative amount of Excess Cash Flow for
all fiscal years completed after the Closing Date and prior to the Reference
Date minus (y) the portion of such Excess Cash Flow that has been after the
Closing Date and on or prior to the Reference Date (or will be) applied to the
prepayment of Loans in accordance with Section 5.2(a)(ii), provided, for
purposes of Section 10.6(d) and the first proviso to Sections 10.7(a) only, that
the amount in this clause (ii) shall only be available if the Consolidated Net
Debt to Consolidated EBITDA Ratio of the Test Period last ended and after giving
effect to the dividend, prepayment, repurchase, redemption or defeasance, as
applicable, to be completed on the Reference Date is less than 5.25 to 1.00,
plus (iii) the amount of any capital contributions (other than (x) the Equity
Proceeds and (y) contributions made pursuant to Section 11.14) made in cash to
the Borrower from and including the Business Day immediately following the
Closing Date through and including the Reference Date, including contributions
with the proceeds from any issuance of equity securities by Holdings, minus
(b) the sum, without duplication, at such time of (i) the aggregate amount of
any investments (including loans) made by the Borrower or any Restricted

 

4

--------------------------------------------------------------------------------


 

Subsidiary pursuant to Section 10.5 (m) after the Closing Date and on or prior
to the Reference Date, plus (ii) the aggregate amount of dividends made by the
Borrower or any Restricted Subsidiary after the Closing Date and on or prior to
the Reference Date pursuant to Section 10.6(d), plus (iii) the aggregate price
paid by the Borrower in connection with any prepayment, repurchase or redemption
of the Subordinated Notes pursuant to Section 10.7(a), after the Closing Date
and on or prior to the Reference Date.

 

“Available Commitment” shall mean an amount equal to the excess, if any, of
(a) the Total Revolving Credit Commitment over (b) the sum of (i) the aggregate
principal amount of all Revolving Credit Loans (but not Swingline Loans) then
outstanding and (ii) the aggregate Letter of Credit Outstanding at such time.

 

“Bain” shall mean Bain Capital Partners, LLC.

 

“Bankruptcy Code” shall have the meaning provided in Section 11.5.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrower” shall have the meaning provided in the preamble to this Agreement.

 

“Borrowing” shall mean and include (a) the incurrence of Swingline Loans from
the Swingline Lender on a given date, (b) the incurrence of one Type of Term
Loan on the Closing Date (or resulting from conversions on a given date after
the Closing Date) having, in the case of Eurodollar Term Loans, the same
Interest Period (provided that ABR Loans incurred pursuant to
Section 2.10(b) shall be considered part of any related Borrowing of Eurodollar
Term Loans) and (c) the incurrence of one Type of Revolving Credit Loan on a
given date (or resulting from conversions on a given date) having, in the case
of Eurodollar Revolving Credit Loans, the same Interest Period (provided that
ABR Loans incurred pursuant to Section 2.10(b) or 2.10(c)  shall be considered
part of any related Borrowing of Eurodollar Revolving Credit Loans).

 

“Business Day” shall mean any day excluding Saturday, Sunday and any day that
shall be in The City of New York a legal holiday or a day on which banking
institutions are authorized by law or other governmental actions to close.

 

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities and including in
all events all amounts expended or capitalized under Capital Leases, but
excluding any amount representing capitalized interest) by the Borrower and the
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as additions during such period to property, plant
or equipment reflected in the consolidated balance sheet of the Borrower and its
Subsidiaries, provided that the term “Capital Expenditures” shall not include
(a) expenditures made in connection with the replacement, substitution or
restoration of assets (i) to the extent financed from insurance proceeds paid on
account of the loss of or damage to the assets being replaced or restored or
(ii) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, (b) the purchase price of equipment
that is purchased simultaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (c) the purchase of plant, property or equipment made within one year
after the sale of any asset to the extent purchased with the proceeds of such
sale or (d) expenditures that constitute any part of Consolidated Lease Expense.

 

5

--------------------------------------------------------------------------------


 

“Capital Lease” shall mean, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is, or is required to be, accounted for as a capital lease on the
balance sheet of that Person.

 

“Capitalized Lease Obligations” shall mean, as applied to any Person, all
obligations under Capital Leases of such Person or any of its Subsidiaries, in
each case taken at the amount thereof accounted for as liabilities in accordance
with GAAP.

 

“Casualty Event” shall mean, with respect to any property of any Person, any
loss of or damage to, or any condemnation or other taking by a Governmental
Authority of, such property for which such Person or any of its Restricted
Subsidiaries receives insurance proceeds, or proceeds of a condemnation award or
other compensation.

 

“Change of Control” shall mean and be deemed to have occurred if

 

(a)                                   (i) the Permitted Holders shall at any
time not own, in the aggregate, directly or indirectly, beneficially and of
record, at least 35% of the outstanding Voting Stock of Holdings (other than as
the result of one or more widely distributed offerings of Holdings or Parent
common stock, in each case whether by Holdings, Parent or by the Permitted
Holders) and/or (ii) any person, entity or “group” (within the meaning of
Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended) shall
at any time have acquired direct or indirect beneficial ownership of a
percentage of the outstanding Voting Stock of Holdings that exceeds the
percentage of such Voting Stock then beneficially owned, in the aggregate, by
the Permitted Holders, unless, in the case of either clause (i) or (ii) above,
the Permitted Holders have, at such time, the right or the ability by voting
power, contract or otherwise to elect or designate for election a majority of
the Board of Directors of Holdings; provided, however, for purposes of this
definition, the Permitted Investors shall be deemed to own no more than the
aggregate amount of Voting Stock of Holdings that such Permitted Investors
owned, directly or indirectly as of the Closing Date; and/or

 

(b)                                 at any time Continuing Directors shall not
constitute a majority of the Board of Directors of Holdings; and/or

 

(c)                                   any Person other than Holdings acquires
ownership, directly or indirectly, beneficially or of record, of any equity
interest (other than any management or employee equity interests) of any nature
in the Borrower; and/or

 

(d)                                 a “Change of Control” (or any comparable
term) in the Subordinated Note Indenture shall have occurred.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
Loans, New Term Loans of each Series or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, Term Loan Commitment or a New Term Loan Commitment.

 

“Closing Date” shall mean the date of the initial Borrowing hereunder.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. 
Section references to the Code are to the Code, as in effect at the date of this
Agreement, and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

6

--------------------------------------------------------------------------------


 

“Collateral” shall have the meaning provided in the Pledge Agreement, the
Security Agreement or any Mortgaged Property or Trust Property under a Mortgage,
as applicable.

 

“Commitments” shall mean, with respect to each Lender, such Lender’s Term Loan
Commitment, Revolving Credit Commitment or New Term Loan Commitment.

 

“Confidential Information” shall have the meaning provided in Section 13.16.

 

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated November 2005, delivered to the Lenders in
connection with this Agreement.

 

“Consolidated Earnings” shall mean, for any period, “income (loss) before the
deduction of income taxes” of the Borrower and the Restricted Subsidiaries,
excluding extraordinary items, for such period, determined in a manner
consistent with the manner in which such amount was determined in accordance
with the audited financial statements referred to in Section 9.1(a).

 

“Consolidated EBITDA” shall mean, for any period, the sum, without duplication,
of the amounts for such period of (a) Consolidated Earnings and to the extent
already deducted in arriving at Consolidated Earnings: (b) Consolidated Interest
Expense, (c) depreciation expense, (d) amortization expense, including
amortization of deferred financing fees, (e) extraordinary losses and unusual or
non-recurring charges (including severance, relocation costs and one-time
compensation charges), (f) non-cash charges (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period), (g) losses on asset
sales, (h) restructuring charges or reserves (including costs related to closure
of facilities), (i) in the case of any period that includes the fiscal quarter
ending December 31, 2005, Transaction Expenses, to the extent deducted in
determining Consolidated Earnings, (j) any expenses or charges incurred in
connection with any issuance of debt, equity securities or any refinancing
transaction, (k) any fees and expenses related to Permitted Acquisitions,
(l) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Earnings, and (m) the amount of management, monitoring, consulting
and advisory fees and related expenses paid to KKR and Bain, less the sum of the
amounts for such period of (o) extraordinary gains and unusual or non-recurring
gains, (p) non-cash gains (excluding any such non-cash gain to the extent it
represents the reversal of an accrual or reserve for potential cash item in any
prior period) and (q) gains on asset sales, all as determined on a consolidated
basis for the Borrower and the Restricted Subsidiaries in accordance with GAAP,
provided that (i) except as provided in clause (iii) below, there shall be
excluded from Consolidated Earnings for any period the income from continuing
operations before income taxes and extraordinary items of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Earnings, except to the extent actually received in cash by Holdings, the
Borrower or its Restricted Subsidiaries during such period through dividends or
other distributions, (ii) there shall be excluded in determining Consolidated
EBITDA non-operating currency transaction gains and losses and (iii) (x) there
shall be included in determining Consolidated EBITDA for any period (A) the
Acquired EBITDA of any Person, property, business or asset (other than an
Unrestricted Subsidiary) acquired to the extent not subsequently sold,
transferred or otherwise disposed of (but not including the Acquired EBITDA of
any related Person, property, business or assets to the extent not so acquired)
by the Borrower or any Restricted Subsidiary during such period (each such
Person, property, business or asset acquired and not subsequently so disposed
of, an “Acquired Entity or Business”), and the Acquired EBITDA of any
Unrestricted Subsidiary that is converted into a Restricted Subsidiary during
such period (each, a “Converted Restricted Subsidiary”), in each case based on
the actual Acquired EBITDA of such

 

7

--------------------------------------------------------------------------------


 

Acquired Entity or Business or Converted Restricted Subsidiary for such period
(including the portion thereof occurring prior to such acquisition or
conversion) and (B) for the purposes of the definition of the term “Permitted
Acquisition” and Sections 10.9 and 10.10, an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition or conversion) as specified
in the Pro Forma Adjustment Certificate delivered to the Lenders and the
Administrative Agent and (y) for purposes of determining the Consolidated Net
Debt to Consolidated EBITDA Ratio only, there shall be excluded in determining
Consolidated EBITDA for any period the Acquired EBITDA of any Person, property,
business or asset (other than an Unrestricted Subsidiary) sold, transferred or
otherwise disposed of, closed or classified as discontinued operations by the
Borrower or any Restricted Subsidiary during such period (each such Person,
property, business or asset so sold or disposed of, a “Sold Entity or
Business”), and the Acquired EBITDA of any Restricted Subsidiary that is
converted into an Unrestricted Subsidiary during such period (each, a “Converted
Unrestricted Subsidiary”), in each case based on the actual Acquired EBITDA of
such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer,
disposition or conversion).  Notwithstanding anything to the contrary contained
herein, Consolidated EBITDA shall be deemed to be $28,300,000 and $27,100,000,
respectively, for the fiscal quarters ended June 30, 2005 and September 30,
2005.

 

“Consolidated EBITDA to Consolidated Interest Expense Ratio” shall mean, as of
any date of determination, the ratio of (a) Consolidated EBITDA for the relevant
Test Period to (b) Consolidated Interest Expense for such Test Period.

 

“Consolidated Interest Expense” shall mean, for any period, the cash interest
expense (including that attributable to Capital Leases in accordance with GAAP),
net of cash interest income, of the Borrower and the Restricted Subsidiaries on
a consolidated basis with respect to all outstanding Indebtedness of the
Borrower and the Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements (other than currency
swap agreements, currency future or option contracts and other similar
agreements), but excluding, however, amortization of deferred financing costs
and any other amounts of non-cash interest, all as calculated on a consolidated
basis in accordance with GAAP, provided that (a) except as provided in
clause (b) below, there shall be excluded from Consolidated Interest Expense for
any period the cash interest expense (or income) of all Unrestricted
Subsidiaries for such period to the extent otherwise included in Consolidated
Interest Expense and (b) for purposes of the definition of the term “Permitted
Acquisition” and Sections 10.3, 10.9 and 10.10, there shall be included in
determining Consolidated Interest Expense for any period the cash interest
expense (or income) of any Acquired Entity or Business acquired during such
period and of any Converted Restricted Subsidiary converted during such period,
in each case based on the cash interest expense (or income) of such Acquired
Entity or Business or Converted Restricted Subsidiary for such period (including
the portion thereof occurring prior to such acquisition or conversion) assuming
any Indebtedness incurred or repaid in connection with any such acquisition or
conversion had been incurred or prepaid on the first day of such period.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Expense for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Expense shall be an
amount equal to actual Consolidated Interest Expense from the Closing Date
through the date of determination multiplied by a fraction the numerator of
which is 365 and the denominator of which is the number of days from the Closing
Date through the date of determination.

 

“Consolidated Lease Expense” shall mean, for any period, all rental expenses of
the Borrower and the Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Permitted
Sale Leasebacks), excluding real estate taxes, insurance costs and common area
maintenance charges and net of sublease income, other than (a) obligations under
vehicle

 

8

--------------------------------------------------------------------------------


 

leases entered into in the ordinary course of business, (b) all such rental
expenses associated with assets acquired pursuant to a Permitted Acquisition to
the extent that such rental expenses relate to operating leases in effect at the
time of (and immediately prior to) such acquisition and (c) Capitalized Lease
Obligations, all as determined on a consolidated basis in accordance with GAAP,
provided that there shall be excluded from Consolidated Lease Expense for any
period the rental expenses of all Unrestricted Subsidiaries for such period to
the extent otherwise included in Consolidated Lease Expense.

 

“Consolidated Net Debt” shall mean, as of any date of determination, (a) the sum
of (i) all indebtedness of the Borrower and the Restricted Subsidiaries for
borrowed money outstanding on such date and (ii) all Capitalized Lease
Obligations of the Borrower and the Restricted Subsidiaries outstanding on such
date, all calculated on a consolidated basis in accordance with GAAP minus
(b) the aggregate amount of cash included in the cash accounts listed on the
consolidated balance sheet of the Borrower and the Restricted Subsidiaries as at
such date up to a maximum amount of such cash not to exceed an amount equal to
50% of Consolidated EBITDA for the latest Test Period then ended, as set forth
in the most recent Section 9.1 Financials and related officer’s certificate
delivered to the Lenders by the Borrower, to the extent the use thereof for
application to payment of Indebtedness is not prohibited by law or any contract
to which the Borrower or any of the Restricted Subsidiaries is a party.

 

“Consolidated Net Debt to Consolidated EBITDA Ratio” shall mean, as of any date
of determination, the ratio of (a) Consolidated Net Debt as of the last day of
the relevant Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Net Income” shall mean, for any period, the consolidated net
income (or loss) after the deduction of income taxes of the Borrower and the
Restricted Subsidiaries, determined on a consolidated basis in accordance with
GAAP.

 

“Consolidated Net Sales” shall mean, for any fiscal year, “net sales” of the
Borrower and the Restricted Subsidiaries as set forth in the Section 9.1
Financials with respect to such fiscal year.

 

“Consolidated Working Capital” shall mean, at any date, the excess of (a) the
sum of all amounts (other than cash, cash equivalents and bank overdrafts) that
would, in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries on such date, but excluding (i) the
current portion of any Funded Debt, (ii) without duplication of clause
(i) above, all Indebtedness consisting of Loans and Letter of Credit Exposure to
the extent otherwise included therein and (iii) the current portion of deferred
income taxes.

 

“Continuing Director” shall mean, at any date, an individual (a) who is a member
of the Board of Directors of Holdings on the date hereof, (b) who, as at such
date, has been a member of such Board of Directors for at least the 12 preceding
months, (c) who has been nominated to be a member of such Board of Directors,
directly or indirectly, by KKR or one of its Affiliates or Persons nominated by
KKR or one of its Affiliates or (d) who has been nominated to be a member of
such Board of Directors by a majority of the other Continuing Directors then in
office.

 

“Converted Restricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

“Converted Unrestricted Subsidiary” shall have the meaning provided in the
definition of the term “Consolidated EBITDA”.

 

9

--------------------------------------------------------------------------------


 

“Credit Documents” shall mean this Agreement, the Security Documents, each
Letter of Credit and any promissory notes issued by the Borrower hereunder.

 

“Credit Event” shall mean and include the making (but not the conversion or
continuation) of a Loan and the issuance or renewal of a Letter of Credit
(including an Auto-Renewal Letter of Credit).

 

“Credit Facility” shall mean a category of Commitments and extensions of credit
thereunder.

 

“Credit Party” shall mean each of the Borrower, the Guarantors and each other
Subsidiary of the Borrower that is a party to a Credit Document.

 

“Debt Incurrence Prepayment Event” shall mean any issuance or incurrence by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness (excluding
any Indebtedness permitted to be issued or incurred under Section 10.1(A), other
than Section 10.1(A)(o).

 

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Borrower or a Restricted Subsidiary in connection
with any sale, transfer or other disposition of property that is so designated
as Designated Non-cash Consideration pursuant to an officer’s certificate,
setting forth the basis of such valuation, executed by the principal financial
officer of the Borrower, less the amount of cash or Permitted Investments
received in connection with a subsequent sale of or collection on such
Designated Non-cash Consideration.

 

“Disqualified Equity Interests” shall mean any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Term Loan Maturity Date.

 

“Dividends” shall have the meaning provided in Section 10.6.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

 

“Drawing” shall have the meaning provided in Section 3.4(b).

 

10

--------------------------------------------------------------------------------


 

“Eligible Lender” shall mean, at any time, a Person who, on any date on which
interest is payable under this Agreement, is a Person which is beneficially
entitled to the interest payable to it under this Agreement.

 

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations (other than internal reports prepared
by the Borrower or any of the Subsidiaries (a) in the ordinary course of such
Person’s business or (b) as required in connection with a financing transaction
or an acquisition or disposition of real estate) or proceedings relating in any
way to any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereinafter, “Claims”), including (i) any and all
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal, response, remedial or other actions or damages pursuant to any
applicable Environmental Law and (ii) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.

 

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the environment,
human health or safety or Hazardous Materials.

 

“Equity Interests” shall mean, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“Equity Proceeds” shall have the meaning provided in the recitals hereto.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.  Section references to ERISA are to ERISA as in
effect at the date of this Agreement and any subsequent provisions of ERISA
amendatory thereof, supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
that together with Holdings and the Borrower or a Subsidiary would be deemed to
be a “single employer” within the meaning of Section 414(b) or (c) of the Code
or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is
treated as a single employer under Section 414 of the Code.

 

“Eurodollar Loan” shall mean any Eurodollar Term Loan or Eurodollar Revolving
Credit Loan.

 

“Eurodollar Rate” shall mean, in the case of any Eurodollar Term Loan or
Eurodollar Revolving Credit Loan, with respect to each day during each Interest
Period pertaining to such Eurodollar Loan, (a) the rate of interest determined
on the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
Page 3750 of the Telerate screen as of 11:00 a.m. (London time) two Business
Days prior to the beginning of such Interest Period multiplied by (b) the
Statutory Reserve Rate.  In the event that any such rate does not appear on the
applicable Page of the Telerate Service (or otherwise on such service), the
“Eurodollar Rate” for the purposes of this paragraph shall be determined by
reference to such other publicly available service for

 

11

--------------------------------------------------------------------------------


 

displaying Eurodollar rates as may be agreed upon by the Administrative Agent
and the Borrower or, in the absence of such agreement, the “Eurodollar Rate” for
the purposes of this paragraph shall instead be the rate per annum notified to
the Administrative Agent by the Reference Lender as the rate at which the
Reference Lender is offered Dollar deposits at or about 11:00 a.m. (London time)
two Business Days prior to the beginning of such Interest Period in the
interbank Eurodollar market where the Eurodollar and foreign currency and
exchange operations in respect of its Eurodollar Loans are then being conducted
for delivery on the first day of such Interest Period for the number of days
comprised therein and in an amount comparable to the amount of its Eurodollar
Term Loan or Eurodollar Revolving Credit Loan, as the case may be, to be
outstanding during such Interest Period.

 

“Eurodollar Revolving Credit Loan” shall mean any Revolving Credit Loan bearing
interest at a rate determined by reference to the Eurodollar Rate.

 

“Eurodollar Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Eurodollar Rate.

 

“Event of Default” shall have the meaning provided in Section 11.

 

“Excess Cash Flow” shall mean, for any period, an amount equal to the excess of
(a) the sum, without duplication, of (i) Consolidated Net Income for such
period, (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income, (iii) decreases in
Consolidated Working Capital for such period (other than as a result of
(A) acquisitions completed during such period and (B) adjustments resulting from
the application of purchase accounting) and (iv) an amount equal to the
aggregate net non-cash loss on the sale, lease, transfer or other disposition of
assets by the Borrower and the Restricted Subsidiaries during such period (other
than sales in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income, (ii) the aggregate amount actually
paid by the Borrower and the Restricted Subsidiaries in cash during such period
on account of Capital Expenditures (excluding the principal amount of
Indebtedness incurred in connection with such Capital Expenditures, whether
incurred in such period or in a subsequent period), (iii) the aggregate amount
of all prepayments of Revolving Credit Loans and Swingline Loans made during
such period to the extent accompanying reductions of the Total Revolving Credit
Commitments except to the extent financed with the proceeds of other
Indebtedness of Holdings or its Restricted Subsidiaries, (iv) the aggregate
amount of all principal payments of Indebtedness of the Borrower or the
Restricted Subsidiaries (including any Term Loans and the principal component of
payments in respect of Capitalized Lease Obligations but excluding Revolving
Credit Loans, Swingline Loans and voluntary prepayments of Term Loans pursuant
to Section 5.1) made during such period (other than in respect of any revolving
credit facility to the extent there is not an equivalent permanent reduction in
commitments thereunder) except to the extent financed with the proceeds of other
Indebtedness of Holdings or its Restricted Subsidiaries, (v) an amount equal to
the aggregate net non-cash gain on the sale, lease, transfer or other
disposition of assets by the Borrower and the Restricted Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
included in arriving at such Consolidated Net Income, (vi) increases in
Consolidated Working Capital for such period (other than as a result of
(A) acquisitions completed during such period and (B) adjustments resulting from
the application of purchase accounting), (vii) payments by the Borrower and the
Restricted Subsidiaries during such period in respect of long-term liabilities
of the Borrower and the Restricted Subsidiaries other than Indebtedness,
(viii) the amount of cash Investments made during such period pursuant to
Section 10.5 to the extent that such Investments were financed with internally
generated cash flow of the Borrower and the Restricted Subsidiaries, (ix) the
amount of dividends paid during such period pursuant to clause (b), (d) or
(e) of the proviso to Section 10.6 to the extent such dividends were paid with
the proceeds of any amount referred to in paragraph (a) of this definition,
(x) the aggregate amount of expenditures

 

12

--------------------------------------------------------------------------------


 

actually made by the Borrower and the Restricted Subsidiaries in cash during
such period (including expenditures for the payment of financing fees) to the
extent that such expenditures are not expensed during such period, (xi) the
aggregate amount of any premium, make-whole or penalty payments actually paid in
cash by the Borrower and the Restricted Subsidiaries during such period that are
required to be made in connection with any prepayment of Indebtedness and that
are accounted for as extraordinary items and (xii) without duplication of
amounts deducted from Excess Cash Flow in prior periods, the aggregate
consideration required to be paid in cash by the Borrower or any of the
Restricted Subsidiaries pursuant to binding contracts (the “Contract
Consideration”) entered into prior to or during such period relating to
Permitted Acquisitions or Capital Expenditures to be consummated or made during
the period of four consecutive fiscal quarters of the Borrower following the end
of such period, provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such Permitted Acquisitions or
Capital Expenditures during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such period of four
consecutive fiscal quarters.

 

“Existing Credit Agreement” shall mean the Credit Agreement, dated as of
June 30, 2004, as amended, among Accellent Corp. (f/k/a Medical Device
Manufacturing Inc.), Accellent Inc. (f/k/a UTI Corporation), certain
subsidiaries of Accellent Inc., the lenders from time to time party thereto and
Credit Suisse First Boston, acting through its Cayman Islands Branch as
administrative agent.

 

“Existing Indenture” shall mean the Indenture, dated as of June 30, 2004, among
Accellent Inc., the subsidiary guarantors party thereto and U.S. Bank National
Association, as trustee.

 

“Existing Letters of Credit” shall have the meaning provided in the preamble to
this Agreement.

 

“Existing Notes” shall have the meaning provided in the recitals hereto.

 

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the per annum rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by it.

 

“Fees” shall mean all amounts payable pursuant to, or referred to in,
Section 4.1.

 

“Final Date” shall mean the date on which the Revolving Credit Commitments shall
have terminated, no Revolving Credit Loans shall be outstanding and the Letter
of Credit Outstandings shall have been reduced to zero.

 

“Foreign Plan” shall mean any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
Holdings, the Borrower or any Subsidiary with respect to employees employed
outside the United States.

 

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

 

“Fronting Fee” shall have the meaning provided in Section 4.1(c).

 

13

--------------------------------------------------------------------------------


 

“Funded Debt” shall mean all indebtedness of the Borrower and the Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of the Borrower or one of the Restricted Subsidiaries,
to a date more than one year from such date or arises under a revolving credit
or similar agreement that obligates the lender or lenders to extend credit
during a period of more than one year from such date, including all amounts of
Funded Debt required to be paid or prepaid within one year from the date of its
creation and, in the case of the Borrower, Indebtedness in respect of the Loans.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America, as in effect from time to time; provided, however, that if there
occurs after the date hereof any change in GAAP that affects in any respect the
calculation of any covenant contained in Section 10, the Lenders and the
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrower after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 10 shall be calculated as if no such change in GAAP has
occurred.

 

“Governmental Authority” shall mean any nation or government, any state,
province, territory or other political subdivision thereof, and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

 

“Guarantee” shall mean the Guarantee, made by each Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit A, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Guarantee and Collateral Exception Amount” shall mean, at any time:
(a) $75,000,000 minus (b) any Indebtedness incurred by any Foreign Subsidiary,
provided that if such amount is a negative number, the Guarantee and Collateral
Exception Amount shall be zero.

 

“Guarantee Obligations” shall mean, as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness of any other
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, whether or not contingent, (a) to
purchase any such Indebtedness or any property constituting direct or indirect
security therefor (b) to advance or supply funds (i) for the purchase or payment
of any such Indebtedness or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Indebtedness of the ability of the
primary obligor to make payment of such Indebtedness or (d) otherwise to assure
or hold harmless the owner of such Indebtedness against loss in respect thereof;
provided, however, that the term “Guarantee Obligations” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business.  The amount of any Guarantee Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Indebtedness in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) as determined by such Person in good
faith.

 

“Guarantors” shall mean Holdings and the Subsidiary Guarantors, other than the
immaterial Subsidiaries listed on Schedule 1.1(d).

 

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, friable asbestos, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing
regulated levels of polychlorinated biphenyls, and radon gas; (b) any

 

14

--------------------------------------------------------------------------------


 

chemicals, materials or substances defined as or included in the definition of
“hazardous substances”, “hazardous waste”, “hazardous materials”, “extremely
hazardous waste”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, or “pollutants”, or words of similar import, under
any applicable Environmental Law; and (c) any other chemical, material or
substance, which is prohibited, limited or regulated by any Environmental Law.

 

“Hedge Agreements” shall mean interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts, commodity price protection agreements or other
commodity price hedging agreements, and other similar agreements entered into by
the Borrower in the ordinary course of business (and not for speculative
purposes) in order to protect the Borrower or any of the Restricted Subsidiaries
against fluctuations in interest rates, currency exchange rates or commodity
prices.

 

“Historical Financial Statements” means as of the Closing Date, (a) the audited
financial statements of Target and its Subsidiaries, for the immediately
preceding three fiscal years, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity and cash flows for such
fiscal years, in each case without qualification by the Borrower’s auditors and
(b) the unaudited consolidated balance sheets and related consolidated
statements of income, stockholders’ equity and cash flows of Target and its
Subsidiaries for each subsequent fiscal quarter ended 45 days prior to the
Closing Date, including, but not limited to, September 30, 2005.

 

“Holdings” shall have the meaning provided in the preamble to this Agreement.

 

“Increased Amount Date” as defined in Section 2.14.

 

“Indebtedness” of any Person shall mean (a) all indebtedness of such Person for
borrowed money, (b) the deferred purchase price of assets or services that in
accordance with GAAP would be included as liabilities in the balance sheet of
such Person, (c) the face amount of all letters of credit issued for the account
of such Person and, without duplication, all drafts drawn thereunder, (d) all
Indebtedness of a second Person secured by any Lien on any property owned by
such first Person, whether or not such Indebtedness has been assumed, (e) all
Capitalized Lease Obligations of such Person, (f) all obligations of such Person
under interest rate swap, cap or collar agreements, interest rate future or
option contracts, currency swap agreements, currency future or option contracts,
commodity price protection agreements or other commodity price hedging
agreements and other similar agreements and (g) without duplication, all
Guarantee Obligations of such Person, provided that Indebtedness shall not
include trade payables and accrued expenses, in each case payable directly or
through a bank clearing arrangement and arising in the ordinary course of
business.

 

“Initial Financial Statement Delivery Date” shall mean the date on which
Section 9.1 Financials are delivered to the Lenders under Section 9.1 for the
first full fiscal quarter commencing after the Closing Date.

 

“Interest Period” shall mean, with respect to any Term Loan or Revolving Credit
Loan, the interest period applicable thereto, as determined pursuant to
Section 2.9.

 

“Investment” shall have the meaning provided in Section 10.5.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit K.

 

“JPMCB” shall mean JPMorgan Chase Bank, N.A., a New York banking corporation,
and any successor thereto by merger, consolidation or otherwise.

 

15

--------------------------------------------------------------------------------


 

“KKR” shall mean each of Kohlberg Kravis Roberts & Co., L.P. and KKR
Associates, L.P.

 

“L/C Maturity Date” shall mean the date that is five Business Days prior to the
Revolving Credit Maturity Date.

 

“L/C Participant” shall have the meaning provided in Section 3.3(a).

 

“L/C Participation” shall have the meaning provided in Section 3.3(a).

 

“Lender” shall have the meaning provided in the preamble to this Agreement.

 

“Lender Default” shall mean (a) the failure (which has not been cured) of a
Lender to make available its portion of any Borrowing or to fund its portion of
any unreimbursed payment under Section 3.3 or (b) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under Section 2.1(b), 2.1(d) or 3.3, in the case of either
clause (a) or clause (b) above, as a result of the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

 

“Letter of Credit” shall mean each standby letter of credit issued pursuant to
Section 3.1.

 

“Letter of Credit Commitment” shall mean $25,000,000, as the same may be reduced
from time to time pursuant to Section 3.1.

 

“Letter of Credit Exposure” shall mean, with respect to any Lender, at any time,
the sum of (a) the amount of any Unpaid Drawings in respect of which such Lender
has made (or is required to have made) payments to the Letter of Credit Issuer
pursuant to Section 3.4(a) at such time and (b) such Lender’s Revolving Credit
Commitment Percentage of the Letter of Credit Outstanding at such time
(excluding the portion thereof consisting of Unpaid Drawings in respect of which
the Lenders have made (or are required to have made) payments to the Letter of
Credit Issuer pursuant to Section 3.4(a)).

 

“Letter of Credit Fee” shall have the meaning provided in Section 4.1(b).

 

“Letter of Credit Issuer” shall mean (a) JPMCB, any of its Affiliates or any
successor pursuant to Section 3.6, (b) Credit Suisse, Cayman Islands Branch in
the case of Existing Letters of Credit, or (c) any other Lender having Revolving
Credit Exposures agreed to by the Borrower, the Administrative Agent and the
other Letter of Credit Issuers, as applicable.  The Letter of Credit Issuer may,
in its discretion, arrange for one or more Letters of Credit to be issued by
Affiliates of the Letter of Credit Issuer, and in each such case the term
“Letter of Credit Issuer” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  In the event that there is more
than one Letter of Credit Issuer at any time, references herein and in the other
Credit Documents to the Letter of Credit Issuer shall be deemed to refer to the
Letter of Credit Issuer in respect of the applicable Letter of Credit or to all
Letter of Credit Issuers, as the context requires.

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate Stated Amount of all outstanding Letters of
Credit and (b) the aggregate amount of all Unpaid Drawings in respect of all
Letters of Credit.

 

“Letter of Credit Request” shall have the meaning provided in Section 3.2.

 

16

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, deed of trust, claim, charge, pledge, security
interest, hypothecation, assignment, lien (statutory or other) or encumbrance of
any kind (including any agreement to give any of the foregoing, any conditional
sale or other title retention agreement or any lease in the nature thereof).

 

“Loan” shall mean any Revolving Credit Loan, Swingline Loan, Term Loan or New
Term Loan made by any Lender hereunder.

 

“Management Group” shall mean, at any time, the Chairman of the Board, any
President, any Executive Vice President or Vice President, any Managing
Director, any Treasurer and any Secretary of any of Holdings, the Borrower or
any Subsidiaries at such time.

 

“Management Investors” means the management officers and employees of Holdings
and its Subsidiaries who are investors in Holdings on the Closing Date.

 

“Mandatory Borrowing” shall have the meaning provided in Section 2.1(d).

 

“Material Adverse Change” shall mean any event or circumstance which has
resulted or is reasonably likely to result in a change in the business, assets,
operations, properties or financial condition of Holdings, the Borrower and its
Subsidiaries, taken as a whole, that would materially adversely affect the
ability of Holdings, the Borrower and the other Credit Parties, taken as a
whole, to perform their obligations under this Agreement or any of the other
Credit Documents.

 

“Material Adverse Effect” shall mean a circumstance or condition affecting the
business, assets, operations, properties or financial condition of Holdings, the
Borrower and the Subsidiaries, taken as a whole, that would materially adversely
affect (a) the ability of Holdings, the Borrower and the other Credit Parties,
taken as a whole, to perform their obligations under this Agreement or any of
the other Credit Documents or (b) the rights and remedies of the Administrative
Agent and the Lenders under this Agreement or any of the other Credit Documents.

 

“Material Subsidiary” shall mean, at any date of determination, each Restricted
Subsidiary of the Borrower (a) whose total assets at the last day of the Test
Period ending on the last day of the most recent fiscal period for which
Section 9.1 Financials have been delivered were equal to or greater than 5% of
the consolidated total assets of the Borrower and the Restricted Subsidiaries at
such date or (b) whose gross revenues for such Test Period were equal to or
greater than 5% of the consolidated gross revenues of the Borrower and the
Restricted Subsidiaries for such period, in each case determined in accordance
with GAAP.

 

“Maturity Date” shall mean the Term Loan Maturity Date or the Revolving Credit
Maturity Date.

 

“Merger” shall have the meaning provided in the recitals hereto.

 

“Merger Agreement” shall mean that certain Agreement and Plan of Merger dated as
of October 7, 2005, by and among Accellent Inc. and Holdings.

 

“Merger Sub” shall have the meaning provided in the recitals hereto.

 

“Minimum Borrowing Amount” shall mean (a) with respect to a Borrowing of Term
Loans or Revolving Credit Loans, $2,000,000 and (b) with respect to a Borrowing
of Swingline Loans, $100,000.

 

17

--------------------------------------------------------------------------------


 

“Minority Investment” shall mean any Person (other than a Subsidiary) in which
the Borrower or any Restricted Subsidiary owns capital stock or other equity
interests.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor by merger
or consolidation to its business.

 

“Mortgage” shall mean an agreement, including but not limited to, a mortgage,
deed of trust or other security document creating and evidencing a Lien on the
Mortgaged Property entered into by the owner of a Mortgaged Property and the
Administrative Agent for the benefit of the Secured Parties in respect of that
Mortgaged Property, substantially in the form of Exhibit B or other form
reasonably satisfactory to the Administrative Agent, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Mortgaged Property” shall mean, initially, each parcel of real estate and the
improvements thereto owned by a Credit Party and identified on Schedule 1.1(b),
and includes each other parcel of real property and improvements thereto with
respect to which a Mortgage is granted pursuant to Section 9.15.

 

“Net Cash Proceeds” shall mean, with respect to any Prepayment Event or the
issuance after the Closing Date by the Borrower of any capital stock, (a) the
gross cash proceeds (including payments from time to time in respect of
installment obligations, if applicable) received by or on behalf of Holdings,
the Borrower or any of the Restricted Subsidiaries in respect of such Prepayment
Event or issuance, as the case may be, less (b) the sum of:

 

(I)                                     IN THE CASE OF ANY PREPAYMENT EVENT, THE
AMOUNT, IF ANY, OF ALL TAXES PAID OR ESTIMATED TO BE PAYABLE BY ANY OF HOLDINGS,
THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES IN CONNECTION WITH SUCH
PREPAYMENT EVENT,

 

(II)                                  IN THE CASE OF ANY PREPAYMENT EVENT, THE
AMOUNT OF ANY REASONABLE RESERVE ESTABLISHED IN ACCORDANCE WITH GAAP AGAINST ANY
LIABILITIES (OTHER THAN ANY TAXES DEDUCTED PURSUANT TO CLAUSE (I) ABOVE)
(X) ASSOCIATED WITH THE ASSETS THAT ARE THE SUBJECT OF SUCH PREPAYMENT EVENT AND
(Y) RETAINED BY ANY OF HOLDINGS, THE BORROWER OR ANY OF THE RESTRICTED
SUBSIDIARIES, PROVIDED THAT THE AMOUNT OF ANY SUBSEQUENT REDUCTION OF SUCH
RESERVE (OTHER THAN IN CONNECTION WITH A PAYMENT IN RESPECT OF ANY SUCH
LIABILITY) SHALL BE DEEMED TO BE NET CASH PROCEEDS OF SUCH A PREPAYMENT EVENT
OCCURRING ON THE DATE OF SUCH REDUCTION,

 

(III)                               IN THE CASE OF ANY PREPAYMENT EVENT, THE
AMOUNT OF ANY INDEBTEDNESS SECURED BY A LIEN ON THE ASSETS THAT ARE THE SUBJECT
OF SUCH PREPAYMENT EVENT TO THE EXTENT THAT THE INSTRUMENT CREATING OR
EVIDENCING SUCH INDEBTEDNESS REQUIRES THAT SUCH INDEBTEDNESS BE REPAID UPON
CONSUMMATION OF SUCH PREPAYMENT EVENT,

 

(IV)                              IN THE CASE OF ANY ASSET SALE PREPAYMENT EVENT
(OTHER THAN A TRANSACTION PERMITTED BY SECTION 10.4(E)) OR CASUALTY EVENT, THE
AMOUNT OF ANY PROCEEDS OF SUCH ASSET SALE PREPAYMENT EVENT OR CASUALTY EVENT
THAT THE BORROWER HAS REINVESTED (OR INTENDS TO REINVEST WITHIN THE TIME PERIOD
SET FORTH IN THE FOLLOWING PROVISO) IN THE BUSINESS OF THE BORROWER OR ANY OF
THE RESTRICTED SUBSIDIARIES (SUBJECT TO SECTION 9.14); PROVIDED, BORROWER SHALL
REINVEST SUCH NET CASH PROCEEDS IN ASSETS USEFUL FOR ITS BUSINESS WITHIN (X)
FIFTEEN (15) MONTHS FOLLOWING RECEIPT OF SUCH NET CASH PROCEEDS OR (Y) IF THE
BORROWER ENTERS INTO A LEGALLY BINDING COMMITMENT TO REINVEST SUCH NET CASH
PROCEEDS WITHIN FIFTEEN (15) MONTHS FOLLOWING RECEIPT THEREOF, WITHIN THE LONGER
OF (A) 15 MONTHS FOLLOWING THE RECEIPT OF SUCH NET CASH PROCEEDS AND (B) ONE
HUNDRED AND EIGHTY (180) DAYS OF THE DATE OF SUCH LEGALLY BINDING COMMITMENT;
PROVIDED FURTHER THAT IF ANY NET CASH

 

18

--------------------------------------------------------------------------------


 

PROCEEDS ARE NO LONGER INTENDED TO BE OR CANNOT BE SO REINVESTED AT ANY TIME
AFTER DELIVERY OF A NOTICE OF REINVESTMENT ELECTION, AN AMOUNT EQUAL TO ANY SUCH
NET CASH PROCEEDS SHALL BE APPLIED WITHIN FIVE (5) BUSINESS DAYS AFTER THE
BORROWER REASONABLY DETERMINES THAT SUCH NET CASH PROCEEDS ARE NO LONGER
INTENDED TO BE OR CANNOT BE SO REINVESTED TO THE PREPAYMENT OF THE TERM LOANS AS
SET FORTH IN THIS CLAUSE (IV), AND

 

(V)                                 IN THE CASE OF ANY PREPAYMENT EVENT OR THE
ISSUANCE BY THE BORROWER OF ANY CAPITAL STOCK, REASONABLE AND CUSTOMARY FEES,
COMMISSIONS, EXPENSES, ISSUANCE COSTS, DISCOUNTS AND OTHER COSTS PAID BY
HOLDINGS, THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, AS APPLICABLE, IN
CONNECTION WITH SUCH PREPAYMENT EVENT OR ISSUANCE, AS THE CASE MAY BE (OTHER
THAN THOSE PAYABLE TO HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OF THE BORROWER),
IN EACH CASE ONLY TO THE EXTENT NOT ALREADY DEDUCTED IN ARRIVING AT THE AMOUNT
REFERRED TO IN CLAUSE (A) ABOVE.

 

“New Term Loan Commitments” as defined in Section 2.14.

 

“New Term Loan Lender” as defined in Section 2.14.

 

“New Term Loan Maturity Date” means the date that New Term Loans of a
Series shall become due and payable in full hereunder, as specified in the
applicable Joinder Agreement, including by acceleration or otherwise.

 

“New Term Loans” as defined in Section 2.14.

 

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

 

“Non-Excluded Taxes” shall have the meaning provided in Section 5.4(a).

 

“Nonrenewal Notice Date” shall have the meaning provided in Section 3.1.

 

“Non-U.S. Lender” shall mean any Lender that is a not a “United States person”
as defined in Section 770l(a)(30) of the Code.

 

“Notice of Borrowing” shall have the meaning provided in Section 2.3.

 

“Notice of Conversion or Continuation” shall have the meaning provided in
Section 2.6.

 

“Notice of Intent to Cure” shall have the meaning provided in Section 9.1(d).

 

“Obligations” shall have the meaning assigned to such term in the Security
Documents.

 

“Parent” shall mean Accellent Holdings Corp., a Delaware corporation.

 

“Participant” shall have the meaning provided in Section 13.6(c)(i).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Perfection Certificate” shall mean a certificate of the Borrower in the form of
Exhibit C or any other form approved by the Administrative Agent.

 

19

--------------------------------------------------------------------------------


 

“Permitted Acquisition” shall mean the acquisition, by merger or otherwise, by
the Borrower or any of the Restricted Subsidiaries of assets or capital stock or
other equity interests, so long as (a) such acquisition and all transactions
related thereto shall be consummated in accordance with applicable law; (b) such
acquisition shall result in the issuer of such capital stock or other equity
interests becoming (i) a Restricted Subsidiary and (ii) in the case of a
Restricted Domestic Subsidiary, a Subsidiary Guarantor to the extent required by
Section 9.11; (c) such acquisition shall result in the Administrative Agent, for
the benefit of the Secured Parties, being granted a security interest in any
capital stock or any assets so acquired to the extent required by Sections 9.11,
9.12 and/or 9.15; (d) after giving effect to such acquisition, no Default or
Event of Default shall have occurred and be continuing; and (e) the Borrower
shall be in compliance, on a pro forma basis after giving effect to such
acquisition (including any Indebtedness assumed or permitted to exist or
incurred pursuant to Sections 10.1(A)(j) and 10.1(A)(k), respectively, and any
related Pro Forma Adjustment), with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Sections as if such acquisition had occurred on the
first day of such Test Period.

 

“Permitted Additional Notes” shall mean Permitted Additional Subordinated Notes
and Permitted Senior Notes.

 

“Permitted Additional Subordinated Notes” shall mean subordinated notes, (i) the
terms of which (1) do not provide for any scheduled repayment, mandatory
redemption or sinking fund obligation prior to the date on which the final
maturity of the Subordinated Notes occurs (as in effect on the Closing Date)
(other than customary offers to purchase upon a change of control, asset sale or
event of loss and customary acceleration rights after an event of default) and
(2) provide for subordination to the Obligations under the Credit Documents on
substantially the same terms as set forth in the Subordinated Notes, (ii) the
covenants, events of default, Subsidiary guarantees and other terms of which
(other than interest rate and redemption premiums), taken as a whole, are not
more restrictive to the Borrower and the Subsidiaries than in the Subordinated
Notes and (iii) of which no Subsidiary of the Borrower (other than a Guarantor)
is an obligor under such notes that is not an obligor under the Subordinated
Notes.

 

“Permitted Additional Subordinated Notes Indenture” shall mean any indenture
pursuant to which any Permitted Additional Subordinated Notes are issued.

 

“Permitted Capital Expenditure Amount” shall have the meaning given to such term
in Section 10.11.

 

“Permitted Equity Issuance” shall mean any sale or issuance of any Qualified
Equity Interests of Holdings to the extent permitted hereunder.

 

“Permitted Holders” means KKR and its Affiliates, Bain and its Affiliates and
the Permitted Investors.

 

“Permitted Investments” shall mean (a) securities issued or unconditionally
guaranteed by the United States government or any agency or instrumentality
thereof, in each case having maturities of not more than 24 months from the date
of acquisition thereof; (b) securities issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than 24 months from
the date of acquisition thereof and, at the time of acquisition, having an
investment grade rating generally obtainable from either S&P or Moody’s (or, if
at any time neither S&P nor Moody’s shall be rating such obligations, then from
another nationally recognized rating service); (c) commercial paper issued by
any Lender or any bank holding company owning any Lender; (d) commercial paper
maturing no more than 12 months after the date of creation thereof and, at the
time

 

20

--------------------------------------------------------------------------------


 

of acquisition, having a rating of at least A-2 or P-2 from either S&P or
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, an equivalent rating from another nationally recognized rating
service); (e) domestic and Eurodollar certificates of deposit or bankers’
acceptances maturing no more than two years after the date of acquisition
thereof issued by any Lender or any other bank having combined capital and
surplus of not less than $250,000,000 in the case of domestic banks and
$100,000,000 (or the dollar equivalent thereof) in the case of foreign banks;
(f) repurchase agreements with a term of not more than 30 days for underlying
securities of the type described in clauses (a), (b) and (e) above entered into
with any bank meeting the qualifications specified in clause (e) above or
securities dealers of recognized national standing; (g) marketable short-term
money market and similar securities, having a rating of at least A-2 or P-2 from
either S&P or Moody’s (or, if at any time neither S&P nor Moody’s shall be
rating such obligations, an equivalent rating from another nationally recognized
rating service); (h) shares of investment companies that are registered under
the Investment Company Act of 1940 and invest solely in one or more of the types
of securities described in clauses (a) through (g) above; and (i) in the case of
investments by any Restricted Foreign Subsidiary or investments made in a
country outside the United States of America, other customarily utilized
high-quality investments in the country where such Restricted Foreign Subsidiary
is located or in which such investment is made.

 

“Permitted Investors” shall mean the Management Investors and certain other
investors in Parent as of the Closing Date that are reasonably satisfactory to
the Joint Lead Arrangers.

 

“Permitted Liens” shall mean (a) Liens for taxes, assessments or governmental
charges or claims not yet due or which are being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP; (b) Liens in respect of property or assets of the Borrower
or any of the Subsidiaries imposed by law, such as carriers’, warehousemen’s and
mechanics’ Liens and other similar Liens arising in the ordinary course of
business, in each case so long as such Liens arise in the ordinary course of
business and do not individually or in the aggregate have a Material Adverse
Effect; (c) Liens arising from judgments or decrees in circumstances not
constituting an Event of Default under Section 11.12; (d) Liens incurred or
deposits made in connection with workers’ compensation, unemployment insurance
and other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business; (e) ground leases in respect of
real property on which facilities owned or leased by the Borrower or any of its
Subsidiaries are located; (f) easements, rights-of-way, restrictions, minor
defects or irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the business of Holdings or the
Borrower and its Subsidiaries, taken as a whole; (g) any interest or title of a
lessor or secured by a lessor’s interest under any lease permitted by this
Agreement; (h) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; (i) Liens on goods the purchase price of which is financed
by a documentary letter of credit issued for the account of the Borrower or any
of its Subsidiaries, provided that such Lien secures only the obligations of the
Borrower or such Subsidiaries in respect of such letter of credit to the extent
permitted under Section 10.1; (j) leases or subleases granted to others not
interfering in any material respect with the business of Holdings, the Borrower
and its Subsidiaries, taken as a whole; and (k) Liens created in the ordinary
course of business in favor of banks and other financial institutions over
credit balances of any bank accounts of any of Holdings, the Borrower and the
Restricted Subsidiaries held at such banks or financial institutions, as the
case may be, to facilitate the operation of cash pooling and/or interest set-off
arrangements in respect of such bank accounts in the ordinary course of
business.

 

“Permitted Sale Leaseback” shall mean any Sale Leaseback consummated by the
Borrower or any of the Restricted Subsidiaries after the Closing Date, provided
that such Sale Leaseback is consummated for fair value as determined at the time
of consummation in good faith by the Borrower and, in the case of any Sale
Leaseback (or series of related Sales Leasebacks) the aggregate proceeds of

 

21

--------------------------------------------------------------------------------


 

which exceed $5,000,000, the Board of Directors of the Borrower (which such
determination may take into account any retained interest or other investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale Leaseback).

 

“Permitted Senior Notes” shall mean unsecured senior notes, (a) the terms of
which do not provide for any scheduled repayment, mandatory redemption or
sinking fund obligation prior to the date on which the Term Loan Maturity Date
occurs (other than customary offers to purchase upon a change of control, asset
sale or event of loss and customary acceleration rights after an event of
default), (b) the covenants, events of default, Subsidiary guarantees and other
terms of which (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive to the Borrower and the Subsidiaries than in the
Subordinated Notes (it being understood that customary differences from the
Subordinated Notes to reflect that such notes are senior notes shall be
permitted) and (c) of which no Subsidiary of the Borrower (other than a
Guarantor) is an obligor under such notes that is not an obligor under the
Subordinated Notes.

 

“Permitted Senior Notes Indenture” shall mean any indenture pursuant to which
any Permitted Senior Notes are issued.

 

“Permitted Subordinated Debt” shall mean the Subordinated Notes, provided that
the aggregate principal amount of such Subordinated Notes outstanding at any
time shall not exceed $300,000,000.

 

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any Governmental Authority.

 

“Plan” shall mean any multiemployer or single-employer plan, as defined in
Section 4001 of ERISA and subject to Title IV of ERISA, that is or was within
any of the preceding five plan years maintained or contributed to by (or to
which there is or was an obligation to contribute or to make payments to)
Holdings, the Borrower, a Subsidiary or an ERISA Affiliate.

 

“Pledge Agreement” shall mean the Pledge Agreement, entered into by any of
Holdings, the Borrower, the other pledgors party thereto and the Administrative
Agent for the benefit of the Lenders, substantially in the form of Exhibit D, as
the same may be amended, supplemented or otherwise modified from time to time.

 

“Prepayment Event” shall mean any Asset Sale Prepayment Event, Casualty Event,
Debt Incurrence Prepayment Event or any Permitted Sale Leaseback.

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by the Administrative Agent as its reference rate in effect at its
principal office in New York City (the Prime Rate not being intended to be the
lowest rate of interest charged by JPMCB in connection with extensions of credit
to debtors).

 

“Pro Forma Adjustment” shall mean, for any test period that includes any of the
six fiscal quarters first ending following any Permitted Acquisition, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower affected by such acquisition, the pro
forma increase or decrease in such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, projected by the Borrower in good faith as a result of
reasonably identifiable and factually supportable net cost savings or additional
net costs, as the case may be, realizable during such period by combining the
operations of such Acquired Entity or Business with the operations of the
Borrower and its Subsidiaries, provided that so long as such net cost savings or
additional net costs will be

 

22

--------------------------------------------------------------------------------


 

realizable at any time during such six-quarter period, it may be assumed, for
purposes of projecting such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, that such net cost
savings or additional net costs will be realizable during the entire such
period; provided further that any such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for net cost savings or additional net costs actually
realized during such period and already included in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be.

 

“Pro Forma Adjustment Certificate” shall mean any certificate of an Authorized
Officer of the Borrower delivered pursuant to Section 9.1(h) or setting forth
the information described in clause (iv) to Section 9.1(d).

 

“Qualified Equity Interests” shall mean any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified PIK Securities” shall mean (1) any preferred capital stock or
preferred equity interest of Holdings (a) that does not provide for any cash
dividend payments or other cash distributions in respect thereof on or prior to
the Term Loan Maturity Date and (b) that by its terms (or by the terms of any
security into which it is convertible or for which it is exchangeable or
exercisable) or upon the happening of any event does not (i)(x) mature or become
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(y) become convertible or exchangeable at the option of the holder thereof for
Indebtedness or preferred stock that is not Qualified PIK Securities or
(z) become redeemable at the option of the holder thereof (other than as a
result of a change of control if such redemption is subject to the prior
repayment of the Obligations under the Credit Documents), in whole or in part,
in each case on or prior to the first anniversary of the Term Loan Maturity Date
and (ii) provide holders thereunder with any rights upon the occurrence of a
“change of control” event prior to the repayment of the Obligations under the
Credit Documents and (2) any Indebtedness of Holdings that is not guaranteed by
the Borrower or any Subsidiary and which has payment terms at least as favorable
to the Borrower and Lenders as described in clause (1)(a) above and is
subordinated on customary terms and conditions (including remedy standstills at
all times prior to the Term Loan Maturity Date) and has other terms, other than
with respect to interest rates, at least as favorable to the Borrower and
Lenders as the Subordinated Notes.

 

“Real Estate” shall have the meaning given to that term in Section 9.1(f).

 

“Recapitalization” shall mean the consummation of the Merger and the
Refinancing.

 

“Reference Lender” shall mean JPMCB.

 

“Refinancing” shall have the meaning provided in the recitals hereto.

 

“Register” shall have the meaning provided in Section 13.6(b)(iv).

 

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

23

--------------------------------------------------------------------------------


 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof establishing margin
requirements.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, trustees, advisors of
such Person and any Person that possesses, directly or indirectly, the power to
direct or cause the direction of the management or policies of such Person,
whether through the ability to exercise voting power, by contract or otherwise.

 

“Repayment Amount” shall have the meaning provided in Section 2.5(b).

 

“Repayment Date” shall have the meaning provided in Section 2.5(b).

 

“Reportable Event” shall mean an event described in Section 4043 of ERISA and
the regulations thereunder (other than those events as to which the thirty-day
notice period is waived).

 

“Required Lenders” shall mean, at any date, (a) Non-Defaulting Lenders having or
holding a majority of the sum of (i) the Adjusted Total Revolving Credit
Commitment at such date, (ii) the Adjusted Total Term Loan Commitment at such
date, (iii) the outstanding principal amount of the Term Loans (excluding the
Term Loans held by Defaulting Lenders) at such date and (iv) the outstanding
principal amount of the New Term Loans, if any (excluding the New Term Loans
held by Defaulting Lenders), or (b) if the Total Revolving Credit Commitment and
the Total Term Loan Commitment have been terminated or for the purposes of
acceleration pursuant to Section 11, the holders (excluding Defaulting Lenders)
of a majority of the outstanding principal amount of the Loans and Letter of
Credit Exposures (excluding the Loans and Letter of Credit Exposures of
Defaulting Lenders) in the aggregate at such date.

 

“Required Revolving Credit Lenders” shall mean, at any date, (a) Non-Defaulting
Lenders having or holding a majority of the Adjusted Total Revolving Credit
Commitment that relates to Revolving Credit Loans at such date or (b) if the
Total Revolving Credit Commitment has been terminated, the holders (excluding
Defaulting Lenders) of a majority of the outstanding principal amount of the
Revolving Credit Loans and Letter of Credit Exposures (excluding the Loans and
Letter of Credit Exposures of Defaulting Lenders) in the aggregate at such date.

 

“Required Term Lenders” shall mean, at any date, Non-Defaulting Lenders having
or holding a majority of the sum of (a) the portion of the Adjusted Total Term
Loan Commitment that relates to Term Loan Commitments and New Term Loan
Commitments, if any, at such date and (b) the outstanding principal amount of
the Term Loans and New Term Loans, if any (excluding the Term Loans and New Term
Loans held by Defaulting Lenders) in the aggregate at such date.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or assets or to which such
Person or any of its property or assets is subject.

 

“Restricted Domestic Subsidiary” shall mean each Restricted Subsidiary that is
also a Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” shall mean a Foreign Subsidiary that is a
Restricted Subsidiary.

 

24

--------------------------------------------------------------------------------


 

“Restricted Subsidiary” shall mean any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Credit Commitment” shall mean, (a) with respect to each Lender that
is a Lender on the date hereof, the amount set forth opposite such Lender’s name
on Schedule 1.1(c) as such Lender’s “Revolving Credit Commitment” and (b) in the
case of any Lender that becomes a Lender after the date hereof, the amount
specified as such Lender’s “Revolving Credit Commitment” in the Assignment and
Acceptance pursuant to which such Lender assumed a portion of the Total
Revolving Credit Commitment, in each case of the same may be changed from time
to time pursuant to terms hereof.  The aggregate amount of the Revolving Credit
Commitment as of the Closing Date is $75,000,000.

 

“Revolving Credit Commitment Percentage” shall mean at any time, for each
Lender, the percentage obtained by dividing (a) such Lender’s Revolving Credit
Commitment by (b) the aggregate amount of the Revolving Credit Commitments,
provided that at any time when the Total Revolving Credit Commitment shall have
been terminated, each Lender’s Revolving Credit Commitment Percentage shall be
its Revolving Credit Commitment Percentage as in effect immediately prior to
such termination.

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the Revolving Credit Loans of
such Lender then outstanding, (b) such Lender’s Letter of Credit Exposure at
such time and (c) such Lender’s Revolving Credit Commitment Percentage of the
aggregate principal amount of all outstanding Swingline Loans.

 

“Revolving Credit Loans” shall have the meaning provided in Section 2.1(b).

 

“Revolving Credit Maturity Date” shall mean the date that is six years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

“Sale Leaseback” shall mean any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed.

 

“S&P” shall mean Standard & Poor’s Ratings Services or any successor by merger
or consolidation to its business.

 

“Scheduled Capital Expenditure Amount” shall have the meaning assigned to such
term in Section 10.11.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Section 9.1 Financials” shall mean the financial statements delivered, or
required to be delivered, pursuant to Section 9.1(a) or (b) together with the
accompanying officer’s certificate delivered, or required to be delivered,
pursuant to Section 9.1(e).

 

“Secured Parties” shall have the meaning assigned to such term in the applicable
Security Documents.

 

“Security Agreement” shall mean the Security Agreement entered into by the
Borrower, the other grantors party thereto and the Administrative Agent for the
benefit of the Secured Parties, substantially

 

25

--------------------------------------------------------------------------------


 

in the form of Exhibit E, as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Security Documents” shall mean, collectively, (a) the Guarantee, (b) the Pledge
Agreement, (c) the Security Agreement, (d) the Mortgages, and (e) each other
security agreement or other instrument or document executed and delivered
pursuant to Section 9.11 or 9.12 or pursuant to any of the Security Documents to
secure any of the Obligations.

 

“Series” as defined in Section 2.14.

 

“Sold Entity or Business” shall have the meaning provided in the definition of
the term “Consolidated EBITDA”.

 

“Solvent” means, with respect to the Borrower, that as of the Closing Date, both
(i) (a) the sum of the Borrower’s debt (including contingent liabilities) does
not exceed the present fair saleable value of the Borrower’s present assets;
(b) the Borrower’s capital is not unreasonably small in relation to its business
as contemplated on the Closing Date; and (c) the Borrower has not incurred and
does not intend to incur, or believe that it will incur, debts including current
obligations beyond its ability to pay such debts as they become due (whether at
maturity or otherwise); and (ii) such Person is “solvent” within the meaning
given that term and similar terms under applicable laws relating to fraudulent
transfers and conveyances.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Obligations” shall mean Obligations consisting of (a) the principal
and interest on Loans and (b) reimbursement obligations in respect of Letters of
Credit.

 

“Specified Subsidiary” shall mean, at any date of determination, (a) any
Material Subsidiary or (b) any Unrestricted Subsidiary (i) whose total assets at
the last day of the Test Period ending on the last day of the most recent fiscal
period for which Section 9.1 Financials have been delivered were equal to or
greater than 10% of the consolidated total assets of the Borrower and the
Subsidiaries at such date or (ii) whose gross revenues for such Test Period were
equal to or greater than 10% of the consolidated gross revenues of the Borrower
and the Subsidiaries for such period, in each case determined in accordance with
GAAP and (c) each other Subsidiary that, when combined with any other Subsidiary
that is the subject of an Event of Default under Section 11.5, would constitute
a Specified Subsidiary under clause (a) or (b) above.

 

“Sponsor Management Agreement” means the Management Agreement between certain of
the management companies associated with KKR and Bain and the Borrower.

 

“Stated Amount” of any Letter of Credit shall mean the maximum amount from time
to time available to be drawn thereunder, determined without regard to whether
any conditions to drawing could then be met.

 

“Statutory Reserve Rate” shall mean for any day as applied to any Eurodollar
Loan, a fraction (expressed as a decimal), the numerator of which is the number
one and the denominator of which is the number one minus the aggregate of the
maximum reserve percentages that are in effect on that day (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
as prescribed by the Board and to which the Administrative Agent is subject, for
eurocurrency funding

 

26

--------------------------------------------------------------------------------


 

(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board).  Such reserve percentages shall include those imposed pursuant to such
Regulation D.  Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
obligations of the Borrower and such Guarantor, as applicable, under this
Agreement.

 

“Subordinated Note Indenture” shall mean the Indenture dated as of the Closing
Date, among the Borrower, the guarantors party thereto and The Bank of New York,
as trustee, pursuant to which the Subordinated Notes are issued, as the same may
be amended, supplemented or otherwise modified from time to time to the extent
permitted by Section 10.7(c).

 

“Subordinated Notes” shall mean (a) the Subordinated Notes defined in the
recitals hereto and (b) any replacement or refinancing thereof having terms no
more adverse to the interests of the Lenders than the terms thereof, provided
that any such amendment, replacement or refinancing shall bear a rate of
interest determined by the Board of Directors of the Borrower to be a market
rate of interest at the date of such amendment, replacement or refinancing and
have other terms customary for similar issuances under similar market conditions
or otherwise be on terms reasonably acceptable to the Administrative Agent.

 

“Subsidiary” of any Person shall mean and include (a) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries and (b) any partnership, association, joint
venture or other entity in which such Person directly or indirectly through
Subsidiaries has more than a 50% equity interest at the time.  Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of the Borrower.

 

“Subsidiary Guarantors” shall mean (a) each Domestic Subsidiary (other than an
Unrestricted Subsidiary) on the Closing Date and (b) each Domestic Subsidiary
that becomes a party to the Guarantee after the Closing Date pursuant to
Section 9.11.

 

“Successful Tender Offer” shall have the meaning provided in the recitals
hereto.

 

“Survey” shall mean a survey of any Mortgaged Property (and all improvements
thereon) which is (a) (i) prepared by a surveyor or engineer licensed to perform
surveys in the jurisdiction where such Mortgaged Property is located, (ii) dated
(or redated) not earlier than six months prior to the date of delivery thereof
unless there shall have occurred within six months prior to such date of
delivery any exterior construction on the site of such Mortgaged Property or any
easement, right of way or other interest in the Mortgaged Property has been
granted or become effective through operation of law or otherwise with respect
to such Mortgaged Property which, in either case, can be depicted on a survey,
in which events, as applicable, such survey shall be dated (or redated) after
the completion of such construction or if such construction shall not have been
completed as of such date of delivery, not earlier than 20 days prior to such
date of delivery, or after the grant or effectiveness of any such easement,
right of way or other interest in the Mortgaged Property, (iii) certified by the
surveyor (in a manner reasonably acceptable to the Administrative Agent) to the
Administrative Agent, the Collateral Agent and the Title Company,

 

27

--------------------------------------------------------------------------------


 

(iv) complying in all respects with the minimum detail requirements of the
American Land Title Association as such requirements are in effect on the date
of preparation of such survey and (v) sufficient for the Title Company to remove
all standard survey exceptions from the title insurance policy (or commitment)
relating to such Mortgaged Property and issue the endorsements reasonably
requested by the Administrative Agent.

 

“Swingline Commitment” shall mean $10,000,000.

 

“Swingline Lender” shall mean JPMCB in its capacity as lender of Swingline Loans
hereunder.

 

“Swingline Loans” shall have the meaning provided in Section 2.1(c).

 

“Swingline Maturity Date” shall mean, with respect to any Swingline Loan, the
date that is five Business Days prior to the Revolving Credit Maturity Date.

 

“Syndication Agent” shall mean JPMCB, together with its affiliates, as the
syndication agent for the Lenders under this Agreement and the other Credit
Documents.

 

“Target” shall have the meaning provided in the recitals hereto.

 

“Target Material Adverse Effect” shall mean any state of facts, change, event
effect or occurrence (when taken together with all other states of fact,
changes, events, effects or occurrences) that is materially adverse to the
business, properties, assets, liabilities, financial condition, or results of
operations of Target and its Subsidiaries taken as a whole; provided, however,
that in no event shall any of the following, alone or in combination, be deemed
to constitute a Target Material Adverse Effect:  (a) a downturn in general
economic, business, regulatory or political conditions or other changes therein,
(b) effects or changes that are generally applicable to the industries and
markets in which Target and its Subsidiaries operate, (c) changes in the United
States or world financial markets, (d) changes in applicable law or in GAAP,
(e) any ratings decline or price decline in Accellent Corp.’s publicly traded
debt, (f) effects arising from war or terrorism or (g) effects directly or
primarily arising out of the execution and delivery of the Merger Agreement, the
transactions contemplated thereby or the public announcement thereof, unless, in
each case of the foregoing clauses (a), (b), (c) and (f) such change, event,
effect or occurrence has had a materially disproportionate effect on Target and
its Subsidiaries taken as a whole as compared to other Persons in the industry
in which Target and its Subsidiaries operate. 

 

“Tender Offer” shall have the meaning provided in the recitals hereto.

 

“Term Loan” shall have the meaning provided in Section 2.1(a).

 

“Term Loan Commitment” shall mean, (a) in the case of each Lender that is a
Lender on the date hereof, the amount set forth opposite such Lender’s name on
Schedule 1.1(c) as such Lender’s “Term Loan Commitment” and (b) in the case of
any Lender that becomes a Lender after the date hereof, the amount specified as
such Lender’s “Term Loan Commitment” in the Assignment and Acceptance pursuant
to which such Lender assumed a portion of the Total Term Loan Commitment, in
each case as the same may be changed from time to time pursuant to the terms
hereof.  The aggregate amount of the Term Loan Commitments as of the Closing
Date is $400,000,000.

 

“Term Loan Maturity Date” shall mean the date that is seven years after the
Closing Date, or, if such date is not a Business Day, the next preceding
Business Day.

 

28

--------------------------------------------------------------------------------


 

“Test Period” shall mean, for any determination under this Agreement, the four
consecutive fiscal quarters of the Borrower then last ended.

 

“Title Company” shall mean any title insurance company as shall be retained by
Borrower and reasonably acceptable to the Administrative Agent.

 

“Total Assets” shall mean the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis, as shown on the most recent balance sheet
of the Borrower or such other Person as may be expressly stated.

 

“Total Commitment” shall mean the sum of the Total Term Loan Commitment and the
Total Revolving Credit Commitment.

 

“Total Credit Exposure” shall mean, at any date, the sum of (a) the Total
Revolving Credit Commitment at such date, (b) the Total Term Loan Commitment at
such date and (c) the outstanding principal amount of all Term Loans at such
date.

 

“Total Revolving Credit Commitment” shall mean the sum of the Revolving Credit
Commitments of all the Lenders.

 

“Total Term Loan Commitment” shall mean the sum of the Term Loan Commitments and
New Term Loan Commitments, if applicable, of all the Lenders.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of its Subsidiaries in connection with the Transactions and the
transactions contemplated hereby and thereby.

 

“Transactions” shall mean, collectively, (a) the consummation of the Acquisition
and the Merger, (b) the Refinancing, (c) the initial funding of the Loans
hereunder and the effectiveness of the Credit Documents, (d) the consummation of
any other transactions in connection with the foregoing and (e) the payment of
the Transaction Expenses.

 

“Transferee” shall have the meaning provided in Section 13.6(e).

 

“Type” shall mean (a) as to any Term Loan, its nature as an ABR Loan or a
Eurodollar Term Loan, and (b) as to any Revolving Credit Loan, its nature as an
ABR Loan or a Eurodollar Revolving Credit Loan.

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the Accumulated Benefit Obligation (as defined under Statement of Financial
Accounting Standards No. 87 (“SFAS 87”)) under the Plan as of the close of its
most recent plan year, determined in accordance with SFAS 87 as in effect on the
date hereof, exceeds the fair market value of the assets allocable thereto.

 

“Unpaid Drawing” shall have the meaning provided in Section 3.4(a).

 

“Unrestricted Subsidiary” shall mean (a) any Subsidiary of the Borrower that is
formed or acquired after the Closing Date (other than a Subsidiary that becomes
or is required to become a Credit Party hereunder), provided that at such time
(or promptly thereafter) the Borrower designates such Subsidiary an Unrestricted
Subsidiary in a written notice to the Administrative Agent, (b) any Restricted
Subsidiary (other than a Restricted Subsidiary that is or becomes a Credit
Party) that is subsequently re-designated as an Unrestricted Subsidiary by the
Borrower in a written notice to the Administrative Agent,

 

29

--------------------------------------------------------------------------------


 

provided that, in the case of (b), no Restricted Subsidiary may be re-designated
as an Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary, provided further, that, in the case of (a) and (b), (x) such
designation or re-designation shall be deemed to be an Investment on the date of
designation or such re-designation in an Unrestricted Subsidiary in an amount
equal to the sum of (i) the net worth of such designated or re-designated
Restricted Subsidiary immediately prior to such designation or re-designation
(such net worth to be calculated without regard to any guarantee provided by
such designated or re-designated Restricted Subsidiary) and (ii) the aggregate
principal amount of any Indebtedness owed by such designated or re-designated
Restricted Subsidiary to the Borrower or any other Restricted Subsidiary
immediately prior to designation or such re-designation, all calculated, except
as set forth in the parenthetical to clause (i), on a consolidated basis in
accordance with GAAP, (y) no Default or Event of Default would result from such
designation or re-designation and (z) immediately after giving effect to such
designation or re-designation, the Borrower and the Restricted Subsidiaries
shall be in compliance, on a pro forma basis, with the covenants set forth in
Sections 10.9 and 10.10 and (c) each Subsidiary of an Unrestricted Subsidiary;
provided, however, that at the time of any written designation by the Borrower
to the Administrative Agent that any Unrestricted Subsidiary shall no longer
constitute an Unrestricted Subsidiary, such Unrestricted Subsidiary shall cease
to be an Unrestricted Subsidiary to the extent no Default or Event of Default
would result from such designation.  On or promptly after the date of its
formation, acquisition, designation or re-designation, as applicable, each
Unrestricted Subsidiary (other than an Unrestricted Subsidiary that is a Foreign
Subsidiary) shall have entered into a tax sharing agreement containing terms
that, in the reasonable judgment of the Administrative Agent, provide for an
appropriate allocation of tax liabilities and benefits.

 

“Voting Stock” shall mean, with respect to any Person, shares of such Person’s
capital stock having the right to vote for the election of directors of such
Person under ordinary circumstances.

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section references are to Sections
of this Agreement unless otherwise specified.  The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.

 

SECTION 2.                                Amount and Terms of Credit

 

2.1.                              Commitments.

 


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, EACH LENDER HAVING A TERM LOAN COMMITMENT SEVERALLY
AGREES TO MAKE A LOAN OR LOANS (EACH A “TERM LOAN”) TO THE BORROWER IN DOLLARS,
WHICH TERM LOANS SHALL NOT EXCEED FOR ANY SUCH LENDER THE TERM LOAN COMMITMENT
OF SUCH LENDER; AND


 

Such Term Loans (i) shall be made on the Closing Date, (ii) may at the option of
the Borrower be incurred and maintained as, and/or converted into, ABR Loans or
Eurodollar Term Loans, provided that all such Term Loans made by each of the
Lenders pursuant to the same Borrowing shall, unless otherwise specifically
provided herein, consist entirely of Term Loans of the same Type, (iii) may be
repaid or prepaid in accordance with the provisions hereof, but once repaid or
prepaid, may not be reborrowed, (iv) shall not exceed for any such Lender the
Term Loan Commitment, of such Lender and (v) shall not exceed in the aggregate
the total of all Term Loan Commitments.  On the Term Loan Maturity Date, all
Term Loans shall be repaid in full.

 


(B)                                 (I)  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, EACH LENDER HAVING A REVOLVING CREDIT COMMITMENT
SEVERALLY AGREES TO MAKE A LOAN OR LOANS DENOMINATED IN DOLLARS

 

30

--------------------------------------------------------------------------------


 


(EACH A “REVOLVING CREDIT LOAN” AND, COLLECTIVELY, THE “REVOLVING CREDIT LOANS”
TO THE BORROWER WHICH REVOLVING CREDIT LOANS (A) SHALL BE MADE AT ANY TIME AND
FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND PRIOR TO THE REVOLVING
CREDIT MATURITY DATE, (B) MAY, AT THE OPTION OF THE BORROWER BE INCURRED AND
MAINTAINED AS, AND/OR CONVERTED INTO, ABR LOANS OR EURODOLLAR REVOLVING CREDIT
LOANS, PROVIDED THAT ALL REVOLVING CREDIT LOANS MADE BY EACH OF THE LENDERS
PURSUANT TO THE SAME BORROWING SHALL, UNLESS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, CONSIST ENTIRELY OF REVOLVING CREDIT LOANS OF THE SAME TYPE, (C) MAY BE
REPAID AND REBORROWED IN ACCORDANCE WITH THE PROVISIONS HEREOF, (D) SHALL NOT,
FOR ANY SUCH LENDER AT ANY TIME, AFTER GIVING EFFECT THERETO AND TO THE
APPLICATION OF THE PROCEEDS THEREOF, RESULT IN SUCH LENDER’S REVOLVING CREDIT
EXPOSURE AT SUCH TIME EXCEEDING SUCH LENDER’S REVOLVING CREDIT COMMITMENT AT
SUCH TIME AND (E) SHALL NOT, AFTER GIVING EFFECT THERETO AND TO THE APPLICATION
OF THE PROCEEDS THEREOF, RESULT AT ANY TIME IN THE AGGREGATE AMOUNT OF THE
LENDERS’ REVOLVING CREDIT EXPOSURES AT SUCH TIME EXCEEDING THE TOTAL REVOLVING
CREDIT COMMITMENT THEN IN EFFECT.


 

(ii)                                  Each Lender may at its option make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan, provided that (A) any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan and (B) in
exercising such option, such Lender shall use its reasonable efforts to minimize
any increased costs to the Borrower resulting therefrom (which obligation of the
Lender shall not require it to take, or refrain from taking, actions that it
determines would result in increased costs for which it will not be compensated
hereunder or that it determines would be otherwise disadvantageous to it and in
the event of such request for costs for which compensation is provided under
this Agreement, the provisions of Section 3.5 shall apply.  On the Revolving
Credit Maturity Date, all Revolving Credit Loans shall be repaid in full.

 


(C)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, THE SWINGLINE LENDER IN ITS INDIVIDUAL CAPACITY
AGREES, AT ANY TIME AND FROM TIME TO TIME ON AND AFTER THE CLOSING DATE AND
PRIOR TO THE SWINGLINE MATURITY DATE, TO MAKE A LOAN OR LOANS (EACH A “SWINGLINE
LOAN” AND, COLLECTIVELY, THE “SWINGLINE LOANS”) TO THE BORROWER IN DOLLARS,
WHICH SWINGLINE LOANS (I) SHALL BE ABR LOANS, (II) SHALL HAVE THE BENEFIT OF THE
PROVISIONS OF SECTION 2.1(D), (III) SHALL NOT EXCEED AT ANY TIME OUTSTANDING THE
SWINGLINE COMMITMENT, (IV) SHALL NOT, AFTER GIVING EFFECT THERETO AND TO THE
APPLICATION OF THE PROCEEDS THEREOF, RESULT AT ANY TIME IN THE AGGREGATE AMOUNT
OF THE LENDERS’ REVOLVING CREDIT EXPOSURES AT SUCH TIME EXCEEDING THE TOTAL
REVOLVING CREDIT COMMITMENT THEN IN EFFECT AND (V) MAY BE REPAID AND REBORROWED
IN ACCORDANCE WITH THE PROVISIONS HEREOF.  ON THE SWINGLINE MATURITY DATE, EACH
OUTSTANDING SWINGLINE LOAN SHALL BE REPAID IN FULL.  THE SWINGLINE LENDER SHALL
NOT MAKE ANY SWINGLINE LOAN AFTER RECEIVING A WRITTEN NOTICE FROM THE BORROWER
OR ANY LENDER STATING THAT A DEFAULT OR EVENT OF DEFAULT EXISTS AND IS
CONTINUING UNTIL SUCH TIME AS THE SWINGLINE LENDER SHALL HAVE RECEIVED WRITTEN
NOTICE OF (I) RESCISSION OF ALL SUCH NOTICES FROM THE PARTY OR PARTIES
ORIGINALLY DELIVERING SUCH NOTICE OR (II) THE WAIVER OF SUCH DEFAULT OR EVENT OF
DEFAULT IN ACCORDANCE WITH THE PROVISIONS OF SECTION 13.1.


 


(D)                                 ON ANY BUSINESS DAY, THE SWINGLINE LENDER
MAY, IN ITS SOLE DISCRETION, DIRECT THE BORROWER TO GIVE NOTICE TO THE LENDERS
THAT ALL THEN-OUTSTANDING SWINGLINE LOANS SHALL BE FUNDED WITH A BORROWING OF
REVOLVING CREDIT LOANS, IN WHICH CASE REVOLVING CREDIT LOANS CONSTITUTING ABR
LOANS (EACH SUCH BORROWING, A “MANDATORY BORROWING”) SHALL BE MADE ON THE
IMMEDIATELY SUCCEEDING BUSINESS DAY BY ALL LENDERS PRO RATA BASED ON EACH
LENDER’S REVOLVING CREDIT COMMITMENT PERCENTAGE, AND THE PROCEEDS THEREOF SHALL
BE APPLIED DIRECTLY TO THE SWINGLINE LENDER TO REPAY THE SWINGLINE LENDER FOR
SUCH OUTSTANDING SWINGLINE LOANS.  EACH LENDER WITH A REVOLVING CREDIT
COMMITMENT HEREBY IRREVOCABLY AGREES TO MAKE SUCH REVOLVING CREDIT LOANS UPON
ONE BUSINESS DAY’S NOTICE PURSUANT TO EACH MANDATORY BORROWING IN THE AMOUNT AND
IN THE MANNER SPECIFIED IN THE PRECEDING SENTENCE AND ON THE DATE SPECIFIED TO
IT IN WRITING BY THE SWINGLINE LENDER NOTWITHSTANDING (I) THAT THE AMOUNT OF THE
MANDATORY BORROWING MAY NOT COMPLY WITH THE MINIMUM AMOUNT FOR EACH BORROWING
SPECIFIED IN SECTION 2.2, (II) WHETHER ANY CONDITIONS SPECIFIED IN SECTION 7 ARE
THEN SATISFIED, (III) WHETHER A DEFAULT OR AN EVENT OF DEFAULT HAS OCCURRED AND
IS CONTINUING, (IV) THE DATE OF SUCH MANDATORY BORROWING OR (V) ANY REDUCTION IN
THE TOTAL

 

31

--------------------------------------------------------------------------------


 


COMMITMENT AFTER ANY SUCH SWINGLINE LOANS WERE MADE.  IN THE EVENT THAT, IN THE
SOLE JUDGMENT OF THE SWINGLINE LENDER, ANY MANDATORY BORROWING CANNOT FOR ANY
REASON BE MADE ON THE DATE OTHERWISE REQUIRED ABOVE, OR IF THE BORROWER FAILS TO
GIVE NOTICE AS REQUIRED BY THIS CLAUSE (D) (INCLUDING AS A RESULT OF THE
COMMENCEMENT OF A PROCEEDING UNDER THE BANKRUPTCY CODE IN RESPECT OF THE
BORROWER), EACH LENDER WITH A REVOLVING CREDIT COMMITMENT HEREBY AGREES THAT IT
SHALL FORTHWITH PURCHASE FROM THE SWINGLINE LENDER (WITHOUT RECOURSE OR
WARRANTY) SUCH PARTICIPATION OF THE OUTSTANDING SWINGLINE LOANS AS SHALL BE
NECESSARY TO CAUSE SUCH LENDERS TO SHARE IN SUCH SWINGLINE LOANS RATABLY BASED
UPON THEIR RESPECTIVE REVOLVING CREDIT COMMITMENT PERCENTAGES, PROVIDED THAT ALL
PRINCIPAL AND INTEREST PAYABLE ON SUCH SWINGLINE LOANS SHALL BE FOR THE ACCOUNT
OF THE SWINGLINE LENDER UNTIL THE DATE THE RESPECTIVE PARTICIPATION IS PURCHASED
AND, TO THE EXTENT ATTRIBUTABLE TO THE PURCHASED PARTICIPATION, SHALL BE PAYABLE
TO SUCH LENDER PURCHASING SAME FROM AND AFTER SUCH DATE OF PURCHASE.


 

2.2.                              Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing of Term
Loans or Revolving Credit Loans shall be in a multiple of $1,000,000 and
Swingline Loans shall be in a multiple of $100,000 and, in each case, shall not
be less than the Minimum Borrowing Amount with respect thereto (except that
Mandatory Borrowings shall be made in the amounts required by Section 2.1(d)). 
More than one Borrowing may be incurred on any date, provided that at no time
shall there be outstanding more than 13 Borrowings of Eurodollar Loans.

 

2.3.                              Notice of Borrowing.

 


(A)                                  THE BORROWER SHALL GIVE THE ADMINISTRATIVE
AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE (I) PRIOR TO 12:00 NOON (NEW YORK
TIME) AT LEAST THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE
PROMPTLY CONFIRMED IN WRITING) OF THE BORROWING OF TERM LOANS IF ALL OR ANY OF
SUCH TERM LOANS ARE TO BE INITIALLY EURODOLLAR LOANS, AND (II) PRIOR WRITTEN
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) PRIOR TO 10:00 A.M.
(NEW YORK TIME) ON THE DATE OF THE BORROWING OF TERM LOANS IF ALL SUCH TERM
LOANS ARE TO BE ABR LOANS.  SUCH NOTICE (TOGETHER WITH EACH NOTICE OF A
BORROWING OF REVOLVING CREDIT LOANS PURSUANT TO SECTION 2.3(B) AND EACH NOTICE
OF A BORROWING OF SWINGLINE LOANS PURSUANT TO SECTION 2.3(D), A “NOTICE OF
BORROWING”) SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM LOANS TO BE MADE, (II) THE DATE OF THE BORROWING (WHICH SHALL
BE THE CLOSING DATE) AND (III) WHETHER THE TERM LOANS SHALL CONSIST OF ABR LOANS
AND/OR EURODOLLAR TERM LOANS AND, IF THE TERM LOANS ARE TO INCLUDE EURODOLLAR
TERM LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE THERETO.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE EACH LENDER WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF THE PROPOSED BORROWING OF
TERM LOANS, OF SUCH LENDER’S PROPORTIONATE SHARE THEREOF AND OF THE OTHER
MATTERS COVERED BY THE RELATED NOTICE OF BORROWING.


 


(B)                                 WHENEVER THE BORROWER DESIRES TO INCUR
REVOLVING CREDIT LOANS IN DOLLARS HEREUNDER (OTHER THAN MANDATORY BORROWINGS OR
BORROWINGS TO REPAY UNPAID DRAWINGS), IT SHALL GIVE THE ADMINISTRATIVE AGENT AT
THE ADMINISTRATIVE AGENT’S OFFICE, (I) PRIOR TO 12:00 NOON (NY TIME) AT LEAST
THREE BUSINESS DAYS’ PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH BORROWING OF EURODOLLAR REVOLVING CREDIT LOANS,
AND (II) PRIOR TO 12:00 NOON (NEW YORK TIME) AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH
BORROWING OF ABR LOANS.  EACH SUCH NOTICE OF BORROWING, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN SECTION 2.10, SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) 
THE AGGREGATE PRINCIPAL AMOUNT OF THE REVOLVING CREDIT LOANS TO BE MADE PURSUANT
TO SUCH BORROWING, (II) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY)
AND (II) WHETHER THE RESPECTIVE BORROWING SHALL CONSIST OF ABR LOANS OR
EURODOLLAR REVOLVING CREDIT LOANS AND, IF EURODOLLAR REVOLVING CREDIT LOANS, THE
INTEREST PERIOD TO BE INITIALLY APPLICABLE THERETO.  THE ADMINISTRATIVE AGENT
SHALL PROMPTLY GIVE EACH LENDER WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF REVOLVING CREDIT LOANS, OF
SUCH LENDER’S PROPORTIONATE SHARE THEREOF AND OF THE OTHER MATTERS COVERED BY
THE RELATED NOTICE OF BORROWING.

 

32

--------------------------------------------------------------------------------


 


(C)                                  WHENEVER THE BORROWER DESIRES TO INCUR
SWINGLINE LOANS HEREUNDER, IT SHALL GIVE THE ADMINISTRATIVE AGENT WRITTEN NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH BORROWING OF
SWINGLINE LOANS PRIOR TO 2:30 P.M. (NEW YORK TIME) ON THE DATE OF SUCH
BORROWING.  EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY (I) THE
AGGREGATE PRINCIPAL AMOUNT OF THE SWINGLINE LOANS TO BE MADE PURSUANT TO SUCH
BORROWING AND (II) THE DATE OF BORROWING (WHICH SHALL BE A BUSINESS DAY).  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY GIVE THE SWINGLINE LENDER WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) OF EACH PROPOSED BORROWING OF
SWINGLINE LOANS AND OF THE OTHER MATTERS COVERED BY THE RELATED NOTICE OF
BORROWING.


 


(D)                                 MANDATORY BORROWINGS SHALL BE MADE UPON THE
NOTICE SPECIFIED IN SECTION 2.1(D), WITH THE BORROWER IRREVOCABLY AGREEING, BY
ITS INCURRENCE OF ANY SWINGLINE LOAN, TO THE MAKING OF MANDATORY BORROWINGS AS
SET FORTH IN SUCH SECTION.


 


(E)                                  BORROWINGS TO REIMBURSE UNPAID DRAWINGS
SHALL BE MADE UPON THE NOTICE SPECIFIED IN SECTION 3.4(A).


 


(F)                                    WITHOUT IN ANY WAY LIMITING THE
OBLIGATION OF THE BORROWER TO CONFIRM IN WRITING ANY NOTICE IT MAY GIVE
HEREUNDER BY TELEPHONE, THE ADMINISTRATIVE AGENT MAY ACT PRIOR TO RECEIPT OF
WRITTEN CONFIRMATION WITHOUT LIABILITY UPON THE BASIS OF SUCH TELEPHONIC NOTICE
BELIEVED BY THE ADMINISTRATIVE AGENT IN GOOD FAITH TO BE FROM AN AUTHORIZED
OFFICER OF THE BORROWER.  IN EACH SUCH CASE, THE BORROWER HEREBY WAIVES THE
RIGHT TO DISPUTE THE ADMINISTRATIVE AGENT’S RECORD OF THE TERMS OF ANY SUCH
TELEPHONIC NOTICE.


 

2.4.                              Disbursement of Funds.

 


(A)                                  NO LATER THAN 2:00 P.M. (NEW YORK TIME) ON
THE DATE SPECIFIED IN EACH NOTICE OF BORROWING (INCLUDING MANDATORY BORROWINGS),
EACH LENDER WILL MAKE AVAILABLE ITS PRO RATA PORTION, IF ANY, OF EACH BORROWING
REQUESTED TO BE MADE ON SUCH DATE IN THE MANNER PROVIDED BELOW, PROVIDED THAT
ALL SWINGLINE LOANS SHALL BE MADE AVAILABLE IN THE FULL AMOUNT THEREOF BY THE
SWINGLINE LENDER NO LATER THAN 3:00 P.M. (NEW YORK TIME) ON THE DATE REQUESTED.


 


(B)                                 EACH LENDER SHALL MAKE AVAILABLE ALL AMOUNTS
IT IS TO FUND TO THE BORROWER UNDER ANY BORROWING IN DOLLARS, AND IN IMMEDIATELY
AVAILABLE FUNDS TO THE ADMINISTRATIVE AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE
AND THE ADMINISTRATIVE AGENT WILL (EXCEPT IN THE CASE OF MANDATORY BORROWINGS
AND BORROWINGS TO REPAY UNPAID DRAWINGS) MAKE AVAILABLE TO THE BORROWER, BY
DEPOSITING TO THE BORROWER’S ACCOUNT AT THE ADMINISTRATIVE AGENT’S OFFICE THE
AGGREGATE OF THE AMOUNTS SO MADE AVAILABLE IN DOLLARS.  UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE BEEN NOTIFIED BY ANY LENDER PRIOR TO THE DATE OF
ANY SUCH BORROWING THAT SUCH LENDER DOES NOT INTEND TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT ITS PORTION OF THE BORROWING OR BORROWINGS TO BE MADE ON
SUCH DATE, THE ADMINISTRATIVE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE SUCH
AMOUNT AVAILABLE TO THE ADMINISTRATIVE AGENT ON SUCH DATE OF BORROWING, AND THE
ADMINISTRATIVE AGENT, IN RELIANCE UPON SUCH ASSUMPTION, MAY (IN ITS SOLE
DISCRETION AND WITHOUT ANY OBLIGATION TO DO SO) MAKE AVAILABLE TO THE BORROWER A
CORRESPONDING AMOUNT.  IF SUCH CORRESPONDING AMOUNT IS NOT IN FACT MADE
AVAILABLE TO THE ADMINISTRATIVE AGENT BY SUCH LENDER AND THE ADMINISTRATIVE
AGENT HAS MADE AVAILABLE SAME TO THE BORROWER, THE ADMINISTRATIVE AGENT SHALL BE
ENTITLED TO RECOVER SUCH CORRESPONDING AMOUNT FROM SUCH LENDER.  IF SUCH LENDER
DOES NOT PAY SUCH CORRESPONDING AMOUNT FORTHWITH UPON THE ADMINISTRATIVE AGENT’S
DEMAND THEREFOR THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE BORROWER SHALL IMMEDIATELY PAY SUCH CORRESPONDING AMOUNT TO THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL ALSO BE ENTITLED TO
RECOVER FROM SUCH LENDER OR THE BORROWER INTEREST ON SUCH CORRESPONDING AMOUNT
IN RESPECT OF EACH DAY FROM THE DATE SUCH CORRESPONDING AMOUNT WAS MADE
AVAILABLE BY THE ADMINISTRATIVE AGENT TO THE BORROWER TO THE DATE SUCH
CORRESPONDING AMOUNT IS RECOVERED BY THE ADMINISTRATIVE AGENT AT A RATE PER
ANNUM EQUAL TO (I) IF PAID BY SUCH LENDER, THE FEDERAL

 

33

--------------------------------------------------------------------------------


 


FUNDS EFFECTIVE RATE OR (II) IF PAID BY THE BORROWER, THE THEN-APPLICABLE RATE
OF INTEREST OR FEES, CALCULATED IN ACCORDANCE WITH SECTION 2.8, FOR THE
RESPECTIVE LOANS.


 


(C)                                  NOTHING IN THIS SECTION 2.4 SHALL BE DEEMED
TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO FULFILL ITS COMMITMENTS HEREUNDER
OR TO PREJUDICE ANY RIGHTS THAT THE BORROWER MAY HAVE AGAINST ANY LENDER AS A
RESULT OF ANY DEFAULT BY SUCH LENDER HEREUNDER (IT BEING UNDERSTOOD, HOWEVER,
THAT NO LENDER SHALL BE RESPONSIBLE FOR THE FAILURE OF ANY OTHER LENDER TO
FULFILL ITS COMMITMENTS HEREUNDER).


 

2.5.                              Repayment of Loans; Evidence of Debt.

 


(A)                                  THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE LENDERS, (I) ON THE TERM LOAN
MATURITY DATE, THE THEN UNPAID TERM LOANS, IN DOLLARS.  THE BORROWER SHALL REPAY
TO THE ADMINISTRATIVE AGENT IN DOLLARS, FOR THE BENEFIT OF THE APPLICABLE
LENDERS, ON THE REVOLVING CREDIT MATURITY DATE, THE THEN UNPAID REVOLVING CREDIT
LOANS.  THE BORROWER SHALL REPAY TO THE ADMINISTRATIVE AGENT IN DOLLARS, FOR THE
ACCOUNT OF THE SWINGLINE LENDER, ON THE SWINGLINE MATURITY DATE, THE THEN UNPAID
SWINGLINE LOANS.


 


(B)                                 THE BORROWER SHALL REPAY TO THE
ADMINISTRATIVE AGENT, IN DOLLARS, FOR THE BENEFIT OF THE LENDERS OF TERM LOANS,
ON EACH DATE SET FORTH BELOW (EACH A “REPAYMENT DATE”), THE PRINCIPAL AMOUNT OF
THE TERM LOANS EQUAL TO (X) THE OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS
IMMEDIATELY AFTER CLOSING ON THE CLOSING DATE MULTIPLIED BY (Y) THE PERCENTAGE
SET FORTH BELOW OPPOSITE SUCH REPAYMENT DATE (EACH A “REPAYMENT AMOUNT”):


 

Period

 

Term Loan
Repayment Amount

 

 

 

 

 

March 31, 2006

 

0.25%

 

June 30, 2006

 

0.25%

 

September 30, 2006

 

0.25%

 

December 31, 2006

 

0.25%

 

March 31, 2007

 

0.25%

 

June 30, 2007

 

0.25%

 

September 30, 2007

 

0.25%

 

December 31, 2007

 

0.25%

 

March 31, 2008

 

0.25%

 

June 30, 2008

 

0.25%

 

September 30, 2008

 

0.25%

 

December 31, 2008

 

0.25%

 

March 31, 2009

 

0.25%

 

June 30, 2009

 

0.25%

 

September 30, 2009

 

0.25%

 

December 31, 2009

 

0.25%

 

March 31, 2010

 

0.25%

 

June 30, 2010

 

0.25%

 

September 30, 2010

 

0.25%

 

December 31, 2010

 

0.25%

 

March 31, 2011

 

0.25%

 

June 30, 2011

 

0.25%

 

September 30, 2011

 

0.25%

 

December 31, 2011

 

0.25%

 

March 31, 2012

 

0.25%

 

June 30, 2012

 

0.25%

 

September 30, 2012

 

0.25%

 

Term Loan Maturity Date

 

93.25%

 

 

34

--------------------------------------------------------------------------------


 

; provided, in the event any New Term Loans are made, such New Term Loans shall
be repaid on each Repayment Date occurring on or after the applicable Increased
Amount Date in an amount equal to (i) the aggregate principal amount of New Term
Loans of the applicable Series of New Term Loans, times (ii) the ratio
(expressed as a percentage) of (y) the amount of all other Term Loans being
repaid on such Repayment Date and (z) the total aggregate principal amount of
all other Term Loans outstanding on such Increased Amount Date.

 


(C)                                  EACH LENDER SHALL MAINTAIN IN ACCORDANCE
WITH ITS USUAL PRACTICE AN ACCOUNT OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF
THE BORROWER TO THE APPROPRIATE LENDING OFFICE OF SUCH LENDER RESULTING FROM
EACH LOAN MADE BY SUCH LENDING OFFICE OF SUCH LENDER FROM TIME TO TIME,
INCLUDING THE AMOUNTS OF PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDING
OFFICE OF SUCH LENDER FROM TIME TO TIME UNDER THIS AGREEMENT.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN THE
REGISTER PURSUANT TO SECTION 13.6(B), AND A SUBACCOUNT FOR EACH LENDER, IN WHICH
REGISTER AND SUBACCOUNTS (TAKEN TOGETHER) SHALL BE RECORDED (I) THE AMOUNT AND
CURRENCY OF EACH LOAN MADE HEREUNDER, WHETHER SUCH LOAN IS A TERM LOAN, A
REVOLVING CREDIT LOAN OR A SWINGLINE LOAN, THE TYPE OF EACH LOAN MADE AND THE
INTEREST PERIOD APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST
DUE AND PAYABLE OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER OR
THE SWINGLINE LENDER HEREUNDER AND (III) THE AMOUNT OF ANY SUM RECEIVED BY THE
ADMINISTRATIVE AGENT HEREUNDER FROM THE BORROWER AND EACH LENDER’S SHARE
THEREOF.


 


(E)                                  THE ENTRIES MADE IN THE REGISTER AND
ACCOUNTS AND SUBACCOUNTS MAINTAINED PURSUANT TO PARAGRAPHS (C) AND (D) OF THIS
SECTION 2.5 SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, BE PRIMA FACIE
EVIDENCE OF THE EXISTENCE AND AMOUNTS OF THE OBLIGATIONS OF THE BORROWER THEREIN
RECORDED; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY LENDER OR THE
ADMINISTRATIVE AGENT TO MAINTAIN SUCH ACCOUNT, SUCH REGISTER OR SUCH SUBACCOUNT,
AS APPLICABLE, OR ANY ERROR THEREIN, SHALL NOT IN ANY MANNER AFFECT THE
OBLIGATION OF THE BORROWER TO REPAY (WITH APPLICABLE INTEREST) THE LOANS MADE TO
THE BORROWER BY SUCH LENDER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


 

2.6.                              Conversions and Continuations.

 


(A)                                  THE BORROWER SHALL HAVE THE OPTION ON ANY
BUSINESS DAY TO CONVERT ALL OR A PORTION EQUAL TO AT LEAST THE MINIMUM BORROWING
AMOUNT OF THE OUTSTANDING PRINCIPAL AMOUNT OF TERM LOANS OR REVOLVING CREDIT
LOANS MADE TO THE BORROWER OF ONE TYPE INTO A BORROWING OR BORROWINGS OF ANOTHER
TYPE AND THE BORROWER SHALL HAVE THE OPTION ON ANY BUSINESS DAY TO CONTINUE THE
OUTSTANDING PRINCIPAL AMOUNT OF ANY EURODOLLAR TERM LOANS OR EURODOLLAR
REVOLVING CREDIT LOANS AS EURODOLLAR TERM LOANS OR EURODOLLAR REVOLVING CREDIT
LOANS, AS THE CASE MAY BE, FOR AN ADDITIONAL INTEREST PERIOD, PROVIDED THAT
(I) NO PARTIAL CONVERSION OF EURODOLLAR TERM LOANS OR EURODOLLAR REVOLVING
CREDIT LOANS SHALL REDUCE THE OUTSTANDING PRINCIPAL AMOUNT OF EURODOLLAR TERM
LOANS OR EURODOLLAR REVOLVING CREDIT LOANS MADE PURSUANT TO A SINGLE BORROWING
TO LESS THAN THE MINIMUM BORROWING AMOUNT, (II) EURODOLLAR LOANS MAY NOT BE
CONTINUED OR CONVERTED AS EURODOLLAR LOANS FOR AN ADDITIONAL INTEREST PERIOD AND
ABR LOANS MAY NOT BE CONVERTED INTO EURODOLLAR LOANS, IN EACH CASE IF A DEFAULT
OR EVENT OF DEFAULT IS IN EXISTENCE ON THE DATE OF THE PROPOSED CONTINUATION OR
CONVERSION AND THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE
DETERMINED IN ITS OR THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION, AND
(III) BORROWINGS RESULTING FROM CONVERSIONS PURSUANT TO THIS SECTION 2.6 SHALL
BE LIMITED IN NUMBER AS PROVIDED IN SECTION 2.2.  EACH SUCH CONVERSION OR
CONTINUATION SHALL BE EFFECTED BY THE BY GIVING THE ADMINISTRATIVE

 

35

--------------------------------------------------------------------------------


 


AGENT AT THE ADMINISTRATIVE AGENT’S OFFICE PRIOR TO 12:00 NOON (NEW YORK TIME)
AT LEAST THREE BUSINESS DAYS’ (OR ONE BUSINESS DAY’S NOTICE IN THE CASE OF A
CONVERSION INTO ABR LOANS) PRIOR WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY
CONFIRMED IN WRITING) (EACH A “NOTICE OF CONVERSION OR CONTINUATION”) SPECIFYING
THE TERM LOANS OR REVOLVING CREDIT LOANS TO BE SO CONVERTED OR CONTINUED, THE
TYPE OF TERM LOANS OR REVOLVING CREDIT LOANS TO BE CONVERTED OR CONTINUED INTO
AND, IF SUCH TERM LOANS OR REVOLVING CREDIT LOANS ARE TO BE CONVERTED INTO OR
CONTINUED AS EURODOLLAR LOANS, THE INTEREST PERIOD TO BE INITIALLY APPLICABLE
THERETO.  THE ADMINISTRATIVE AGENT SHALL GIVE EACH LENDER NOTICE AS PROMPTLY AS
PRACTICABLE OF ANY SUCH PROPOSED CONVERSION OR CONTINUATION AFFECTING ANY OF ITS
TERM LOANS OR REVOLVING CREDIT LOANS.


 


(B)                                 IF ANY DEFAULT OR EVENT OF DEFAULT IS IN
EXISTENCE AT THE TIME OF ANY PROPOSED CONTINUATION OF ANY EURODOLLAR LOANS AND
THE ADMINISTRATIVE AGENT HAS OR THE REQUIRED LENDERS HAVE DETERMINED IN ITS OR
THEIR SOLE DISCRETION NOT TO PERMIT SUCH CONTINUATION, SUCH EURODOLLAR LOANS
SHALL BE AUTOMATICALLY CONVERTED ON THE LAST DAY OF THE CURRENT INTEREST PERIOD
INTO ABR LOANS.  IF UPON THE EXPIRATION OF ANY INTEREST PERIOD IN RESPECT OF
EURODOLLAR LOANS, THE BORROWER HAS FAILED TO ELECT A NEW INTEREST PERIOD TO BE
APPLICABLE THERETO AS PROVIDED IN PARAGRAPH (A) ABOVE, THE BORROWER SHALL BE
DEEMED TO HAVE ELECTED TO CONTINUE SUCH BORROWING OF EURODOLLAR LOANS INTO A
BORROWING OF ABR LOANS EFFECTIVE AS OF THE EXPIRATION DATE OF SUCH CURRENT
INTEREST PERIOD.


 

2.7.                              Pro Rata Borrowings.  Each Borrowing of Term
Loans under this Agreement shall be granted by the Lenders pro rata on the basis
of their then-applicable Term Loan Commitments.  Each Borrowing of Revolving
Credit Loans under this Agreement shall be granted by the Lenders pro rata on
the basis of their then-applicable Revolving Credit Commitments.  Each Borrowing
of New Term Loans under this Agreement shall be granted by the Lenders pro rata
on the basis of their then-applicable New Term Loan Commitments.  It is
understood that no Lender shall be responsible for any default by any other
Lender in its obligation to make Loans hereunder and that each Lender shall be
obligated to make the Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to fulfill its commitments hereunder.

 

2.8.                              Interest.

 


(A)                                  THE UNPAID PRINCIPAL AMOUNT OF EACH ABR
LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL MATURITY
(WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT SHALL AT ALL
TIMES BE THE APPLICABLE RATE PLUS THE ABR IN EFFECT FROM TIME TO TIME.


 


(B)                                 THE UNPAID PRINCIPAL AMOUNT OF EACH
EURODOLLAR LOAN SHALL BEAR INTEREST FROM THE DATE OF THE BORROWING THEREOF UNTIL
MATURITY THEREOF (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE PER ANNUM THAT
SHALL AT ALL TIMES BE THE APPLICABLE RATE IN EFFECT FROM TIME TO TIME PLUS THE
RELEVANT EURODOLLAR RATE.


 


(C)                                  IF ALL OR A PORTION OF (I) THE PRINCIPAL
AMOUNT OF ANY LOAN OR (II) ANY INTEREST PAYABLE THEREON SHALL NOT BE PAID WHEN
DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION OR OTHERWISE), SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST AT A RATE PER ANNUM THAT IS (X) IN THE CASE OF
OVERDUE PRINCIPAL, THE RATE THAT WOULD OTHERWISE BE APPLICABLE THERETO PLUS 2%
OR (Y) IN THE CASE OF ANY OVERDUE INTEREST, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE RATE DESCRIBED IN SECTION 2.8(A) PLUS 2% FROM AND INCLUDING
THE DATE OF SUCH NON-PAYMENT TO BUT EXCLUDING THE DATE ON WHICH SUCH AMOUNT IS
PAID IN FULL (AFTER AS WELL AS BEFORE JUDGMENT).


 


(D)                                 INTEREST ON EACH LOAN SHALL ACCRUE FROM AND
INCLUDING THE DATE OF ANY BORROWING TO BUT EXCLUDING THE DATE OF ANY REPAYMENT
THEREOF AND SHALL BE PAYABLE (I) IN RESPECT OF EACH ABR LOAN, QUARTERLY IN
ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER, (II) IN
RESPECT OF EACH

 

36

--------------------------------------------------------------------------------


 


EURODOLLAR LOAN, ON THE LAST DAY OF EACH INTEREST PERIOD APPLICABLE THERETO AND,
IN THE CASE OF AN INTEREST PERIOD IN EXCESS OF THREE MONTHS, ON EACH DATE
OCCURRING AT THREE-MONTH INTERVALS AFTER THE FIRST DAY OF SUCH INTEREST PERIOD,
(III) IN RESPECT OF EACH LOAN (EXCEPT, OTHER THAN IN THE CASE OF PREPAYMENTS,
ANY ABR LOAN), ON ANY PREPAYMENT (ON THE AMOUNT PREPAID), AT MATURITY (WHETHER
BY ACCELERATION OR OTHERWISE) AND, AFTER SUCH MATURITY, ON DEMAND.


 


(E)                                  ALL COMPUTATIONS OF INTEREST HEREUNDER
SHALL BE MADE IN ACCORDANCE WITH SECTION 5.5.


 


(F)                                    THE ADMINISTRATIVE AGENT, UPON
DETERMINING THE INTEREST RATE FOR ANY BORROWING OF EURODOLLAR LOANS, SHALL
PROMPTLY NOTIFY THE BORROWER AND THE RELEVANT LENDERS THEREOF.  EACH SUCH
DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE
AND BINDING ON ALL PARTIES HERETO.


 

2.9.                              Interest Periods.

 


(A)                                  AT THE TIME THE BORROWER GIVES A NOTICE OF
BORROWING OR NOTICE OF CONVERSION OR CONTINUATION IN RESPECT OF THE MAKING OF,
OR CONVERSION INTO OR CONTINUATION AS, A BORROWING OF EURODOLLAR LOANS (IN THE
CASE OF THE INITIAL INTEREST PERIOD APPLICABLE THERETO) OR PRIOR TO 12:00 NOON
(NEW YORK TIME) ON THE THIRD BUSINESS DAY PRIOR TO THE EXPIRATION OF AN INTEREST
PERIOD APPLICABLE TO A BORROWING OF EURODOLLAR LOANS, THE BORROWER SHALL HAVE
THE RIGHT TO ELECT BY GIVING THE ADMINISTRATIVE AGENT WRITTEN NOTICE (OR
TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) THE INTEREST PERIOD APPLICABLE
TO SUCH BORROWING, WHICH INTEREST PERIOD SHALL, AT THE OPTION OF THE BORROWER BE
A ONE, TWO, THREE, SIX OR (IF AVAILABLE TO ALL RELEVANT LENDERS MAKING SUCH
LOANS AS DETERMINED BY SUCH LENDERS IN GOOD FAITH BASED ON PREVAILING MARKET
CONDITIONS) A NINE OR TWELVE MONTH PERIOD, PROVIDED THAT THE INITIAL INTEREST
PERIOD MAY BE FOR A PERIOD LESS THAN ONE MONTH IF AGREED UPON BY THE BORROWER
AND THE JOINT LEAD ARRANGERS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED ABOVE:


 

(I)                                     THE INITIAL INTEREST PERIOD FOR ANY
BORROWING OF EURODOLLAR LOANS SHALL COMMENCE ON THE DATE OF SUCH BORROWING
(INCLUDING THE DATE OF ANY CONVERSION FROM A BORROWING OF ABR LOANS AND EACH
INTEREST PERIOD OCCURRING THEREAFTER IN RESPECT OF SUCH BORROWING SHALL COMMENCE
ON THE DAY ON WHICH THE NEXT PRECEDING INTEREST PERIOD EXPIRES;

 

(II)                                  IF ANY INTEREST PERIOD RELATING TO A
BORROWING OF EURODOLLAR CREDIT LOANS BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH OR BEGINS ON A DAY FOR WHICH THERE IS NO NUMERICALLY
CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD, SUCH
INTEREST PERIOD SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE
END OF SUCH INTEREST PERIOD;

 

(III)                               IF ANY INTEREST PERIOD WOULD OTHERWISE
EXPIRE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON
THE NEXT SUCCEEDING BUSINESS DAY, PROVIDED THAT IF ANY INTEREST PERIOD IN
RESPECT OF A EURODOLLAR LOAN WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT A
BUSINESS DAY BUT IS A DAY OF THE MONTH AFTER WHICH NO FURTHER BUSINESS DAY
OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT PRECEDING
BUSINESS DAY; AND

 

(IV)                              THE BORROWER SHALL NOT BE ENTITLED TO ELECT
ANY INTEREST PERIOD IN RESPECT OF ANY EURODOLLAR LOAN IF SUCH INTEREST PERIOD
WOULD EXTEND BEYOND THE APPLICABLE MATURITY DATE OF SUCH LOAN.

 

37

--------------------------------------------------------------------------------


 

2.10.                        Increased Costs, Illegality, etc.

 


(A)                                  IN THE EVENT THAT (X) IN THE CASE OF
CLAUSE (I) BELOW, THE ADMINISTRATIVE AGENT OR (Y) IN THE CASE OF
CLAUSES (II) AND (III) BELOW, ANY LENDER SHALL HAVE REASONABLY DETERMINED (WHICH
DETERMINATION SHALL, ABSENT CLEARLY DEMONSTRABLE ERROR, BE FINAL AND CONCLUSIVE
AND BINDING UPON ALL PARTIES HERETO):


 

(I)                                     ON ANY DATE FOR DETERMINING THE
EURODOLLAR RATE FOR ANY INTEREST PERIOD THAT (X) DEPOSITS IN THE PRINCIPAL
AMOUNTS OF THE LOANS COMPRISING SUCH EURODOLLAR BORROWING ARE NOT GENERALLY
AVAILABLE IN THE RELEVANT MARKET OR (Y) BY REASON OF ANY CHANGES ARISING ON OR
AFTER THE CLOSING DATE AFFECTING THE INTERBANK EURODOLLAR MARKET, ADEQUATE AND
FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE APPLICABLE INTEREST RATE ON THE
BASIS PROVIDED FOR IN THE DEFINITION OF EURODOLLAR RATE; OR

 

(II)                                  AT ANY TIME, THAT SUCH LENDER SHALL INCUR
INCREASED COSTS OR REDUCTIONS IN THE AMOUNTS RECEIVED OR RECEIVABLE HEREUNDER
WITH RESPECT TO ANY EURODOLLAR LOANS (OTHER THAN ANY SUCH INCREASE OR REDUCTION
ATTRIBUTABLE TO TAXES) BECAUSE OF (X) ANY CHANGE SINCE THE DATE HEREOF IN ANY
APPLICABLE LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR IN THE
INTERPRETATION OR ADMINISTRATION THEREOF AND INCLUDING THE INTRODUCTION OF ANY
NEW LAW OR GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER), SUCH AS, FOR
EXAMPLE, WITHOUT LIMITATION, A CHANGE IN OFFICIAL RESERVE REQUIREMENTS, AND/OR
(Y) OTHER CIRCUMSTANCES AFFECTING THE INTERBANK EURODOLLAR MARKET OR THE
POSITION OF SUCH LENDER IN SUCH MARKET; OR

 

(III)                               AT ANY TIME, THAT THE MAKING OR CONTINUANCE
OF ANY EURODOLLAR LOAN HAS BECOME UNLAWFUL BY COMPLIANCE BY SUCH LENDER IN GOOD
FAITH WITH ANY LAW, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD
CONFLICT WITH ANY SUCH GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT
HAVING THE FORCE OF LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE
UNLAWFUL), OR HAS BECOME IMPRACTICABLE AS A RESULT OF A CONTINGENCY OCCURRING
AFTER THE DATE HEREOF THAT MATERIALLY AND ADVERSELY AFFECTS THE INTERBANK
EURODOLLAR MARKET;

 

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall within a reasonable time thereafter give notice
(if by telephone, confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders).  Thereafter (x) in
the case of clause (i) above, Eurodollar Term Loans and Eurodollar Revolving
Credit Loans shall no longer be available until such time as the Administrative
Agent notifies the Borrower and the Lenders that the circumstances giving rise
to such notice by the Administrative Agent no longer exist (which notice the
Administrative Agent agrees to give at such time when such circumstances no
longer exist), and any Notice of Borrowing or Notice of Conversion given by the
Borrower with respect to Eurodollar Term Loans or Eurodollar Revolving Credit
Loans that have not yet been incurred shall be deemed rescinded by the Borrower
(y) in the case of clause (ii) above, the Borrower shall pay to such Lender,
promptly after receipt of written demand therefor such additional amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its reasonable discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts receivable hereunder (it being agreed that a written
notice as to the additional amounts owed to such Lender, showing in reasonable
detail the basis for the calculation thereof, submitted to the Borrower by such
Lender shall, absent clearly demonstrable error, be final and conclusive and
binding upon all parties hereto) and (z) in the case of clause (iii) above, the
Borrower shall take one of the actions specified in Section 2.10(b) as promptly
as possible and, in any event, within the time period required by law.

 

38

--------------------------------------------------------------------------------


 


(B)                                 AT ANY TIME THAT ANY EURODOLLAR LOAN IS
AFFECTED BY THE CIRCUMSTANCES DESCRIBED IN SECTION 2.10(A)(II) OR (III), THE
BORROWER MAY (AND IN THE CASE OF A EURODOLLAR LOAN AFFECTED PURSUANT TO
SECTION 2.10(A)(III) SHALL) EITHER (X) IF THE AFFECTED EURODOLLAR LOAN IS THEN
BEING MADE PURSUANT TO A BORROWING, CANCEL SAID BORROWING BY GIVING THE
ADMINISTRATIVE AGENT TELEPHONIC NOTICE (CONFIRMED PROMPTLY IN WRITING) THEREOF
ON THE SAME DATE THAT THE BORROWER WAS NOTIFIED BY A LENDER PURSUANT TO
SECTION 2.10(A)(II) OR (III) OR (Y) IF THE AFFECTED EURODOLLAR LOAN IS THEN
OUTSTANDING, UPON AT LEAST THREE BUSINESS DAYS’ NOTICE TO THE ADMINISTRATIVE
AGENT, REQUIRE THE AFFECTED LENDER TO CONVERT EACH SUCH EURODOLLAR REVOLVING
CREDIT LOAN AND EURODOLLAR TERM LOAN INTO AN ABR LOAN PROVIDED THAT IF MORE THAN
ONE LENDER IS AFFECTED AT ANY TIME, THEN ALL AFFECTED LENDERS MUST BE TREATED IN
THE SAME MANNER PURSUANT TO THIS SECTION 2.10(B).


 


(C)                                  IF, AFTER THE DATE HEREOF, THE ADOPTION OF
ANY APPLICABLE LAW, RULE OR REGULATION REGARDING CAPITAL ADEQUACY, OR ANY CHANGE
THEREIN, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF BY ANY
GOVERNMENTAL AUTHORITY, THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS,
CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY A LENDER OR ITS PARENT WITH ANY REQUEST
OR DIRECTIVE MADE OR ADOPTED AFTER THE DATE HEREOF REGARDING CAPITAL ADEQUACY
(WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY, ASSOCIATION,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR ITS PARENT’S OR ITS RELATED AFFILIATE’S
CAPITAL OR ASSETS AS A CONSEQUENCE OF SUCH LENDER’S COMMITMENTS OR OBLIGATIONS
HEREUNDER TO A LEVEL BELOW THAT WHICH SUCH LENDER OR ITS PARENT OR ITS RELATED
AFFILIATE COULD HAVE ACHIEVED BUT FOR SUCH ADOPTION, EFFECTIVENESS, CHANGE OR
COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR ITS PARENT’S POLICIES
WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME, PROMPTLY AFTER DEMAND
BY SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), THE BORROWER SHALL PAY
TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER
OR ITS PARENT FOR SUCH REDUCTION, IT BEING UNDERSTOOD AND AGREED, HOWEVER, THAT
A LENDER SHALL NOT BE ENTITLED TO SUCH COMPENSATION AS A RESULT OF SUCH LENDER’S
COMPLIANCE WITH, OR PURSUANT TO ANY REQUEST OR DIRECTIVE TO COMPLY WITH, ANY
SUCH LAW, RULE OR REGULATION AS IN EFFECT ON THE DATE HEREOF.  EACH LENDER, UPON
DETERMINING IN GOOD FAITH THAT ANY ADDITIONAL AMOUNTS WILL BE PAYABLE PURSUANT
TO THIS SECTION 2.10(C), WILL GIVE PROMPT WRITTEN NOTICE THEREOF TO THE BORROWER
WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE BASIS OF THE CALCULATION
OF SUCH ADDITIONAL AMOUNTS, ALTHOUGH THE FAILURE TO GIVE ANY SUCH NOTICE SHALL
NOT, SUBJECT TO SECTION 2.13, RELEASE OR DIMINISH ANY OF THE BORROWER’S
OBLIGATIONS TO PAY ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.10(C) UPON
RECEIPT OF SUCH NOTICE.


 

2.11.                        Compensation.  If (a) any payment of principal of
any Eurodollar Loan is made by the Borrower to or for the account of a Lender
other than on the last day of the Interest Period for such Eurodollar Loan as a
result of a payment or conversion pursuant to Section 2.5, 2.6, 2.10, 5.1, 5.2
or 13.7, as a result of acceleration of the maturity of the Loans pursuant to
Section 11 or for any other reason, (b) any Borrowing of Eurodollar Loans is not
made as a result of a withdrawn Notice of Borrowing, (c) any ABR Loan is not
converted into a Eurodollar Loan as a result of a withdrawn Notice of Conversion
or Continuation, (d) any Eurodollar Loan is not continued as a Eurodollar Loan
as a result of a withdrawn Notice of Conversion or Continuation or (e) any
prepayment of principal of any Eurodollar Loan is not made as a result of a
withdrawn notice of prepayment pursuant to Section 5.1 or 5.2, the Borrower
shall, after receipt of a written request by such Lender (which request shall
set forth in reasonable detail the basis for requesting such amount), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs or expenses that such
Lender may reasonably incur as a result of such payment, failure to convert,
failure to continue or failure to prepay, including any loss, cost or expense
(excluding loss of anticipated profits) actually incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Eurodollar Loan.

 

39

--------------------------------------------------------------------------------


 

2.12.                        Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii), 2.10(a)(iii), 2.10(b), 3.5 or 5.4 with respect to such
Lender, it will, if requested by the Borrower use reasonable efforts (subject to
overall policy considerations of such Lender) to designate another lending
office for any Loans affected by such event, provided that such designation is
made on such terms that such Lender and its lending office suffer no economic,
legal or regulatory disadvantage, with the object of avoiding the consequence of
the event giving rise to the operation of any such Section.  Nothing in this
Section 2.12 shall affect or postpone any of the obligations of the Borrower or
the right of any Lender provided in Section 2.10, 3.5 or 5.4.

 

2.13.                        Notice of Certain Costs.  Notwithstanding anything
in this Agreement to the contrary, to the extent any notice required by
Section 2.10, 2.11, 3.5 or 5.4 is given by any Lender more than 180 days after
such Lender has knowledge (or should have had knowledge) of the occurrence of
the event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amounts described in such Sections, such Lender shall not be
entitled to compensation under Section 2.10, 2.11, 3.5 or 5.4, as the case may
be, for any such amounts incurred or accruing prior to the giving of such notice
to the Borrower.

 

2.14.                        Incremental Facilities.  Borrower may by written
notice to Administrative Agent elect to request the establishment of one or more
new term loan commitments (the “New Term Loan Commitments”), by an amount not in
excess of $100,000,000 in the aggregate and not less than $25,000,000
individually (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between
$100,000,000 and all such and New Term Loan Commitments obtained prior to such
date), and integral multiples of $5,000,000 in excess of that amount.  Each such
notice shall specify (A) the date (each, an “Increased Amount Date”) on which
Borrower proposes that the New Term Loan Commitments shall be effective, which
shall be a date not less than 10 Business Days after the date on which such
notice is delivered to Administrative Agent and (B) the identity of each Lender
or other Person to whom Borrower proposes any portion of such New Term Loan
Commitments be allocated and the amounts of such allocations; provided that
Borrower shall first approach the Lenders to provide all of the New Term Loan
Commitments prior to approaching any other Person pursuant to Section 13.6(b);
provided further that any Lender approached to provide all or a portion of the
New Term Loan Commitments may elect or decline, in its sole discretion, to
provide a New Term Loan Commitment.  Such New Term Loan Commitments shall become
effective, as of such Increased Amount Date; provided that (1) no Default or
Event of Default shall exist on such Increased Amount Date before or after
giving effect to such New Term Loan Commitments; (2) both before and after
giving effect to the making of any Series of New Term Loans, each of the
conditions set forth in Section 7 shall be satisfied; (3) Borrower and its
Subsidiaries shall be in pro forma compliance with each of the covenants set
forth in Sections 10.9 and 10.10 as of the last day of the most recently ended
fiscal quarter after giving effect to such New Term Loan Commitments and such
other adjustment events in connection with any concurrent Permitted Acquisition
or disposition; (4) the New Term Loan Commitments shall be effected pursuant to
one or more Joinder Agreements executed and delivered by Borrower and
Administrative Agent, and each of which shall be, to the extent such form varies
from Exhibit K, in form and substance reasonably satisfactory to the
Administrative Agent and recorded in the Register and shall be subject to the
requirements set forth in Section 5.4(c); (5) Borrower shall make any payments
required pursuant to Section 2.11 in connection with the New Term Loan
Commitments; and (6) Borrower shall deliver or cause to be delivered any legal
opinions or other documents reasonably requested by Administrative Agent in
connection with any such transaction.  Any New Term Loans made on an Increased
Amount Date shall be designated, a separate series (a “Series”) of New Term
Loans for all purposes of this Agreement.

 

On any Increased Amount Date on which any New Term Loan Commitments of any
Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each Lender with a

 

40

--------------------------------------------------------------------------------


 

New Term Loan (each, a “New Term Loan Lender”) of any Series shall make a Loan
to the Borrower (a “New Term Loan”) in an amount equal to its New Term Loan
Commitment of such Series, and (ii) each New Term Loan Lender of any
Series shall become a Lender hereunder with respect to the New Term Loan
Commitment of such Series and the New Term Loans of such Series made pursuant
thereto.

 

Administrative Agent shall notify Lenders promptly upon receipt of Borrower’s
notice of each Increased Amount Date and in respect thereof the Series of New
Term Loan Commitments and the New Term Loan Lenders of such Series.

 

The terms and provisions of the New Term Loans and New Term Loan Commitments of
any Series shall be, except as otherwise set forth herein or in the Joinder
Agreement, identical to the Term Loans.  In any event (i) the weighted average
life to maturity of all New Term Loans of any Series shall be no shorter than
the weighted average life to maturity of the Terms Loans, (ii) the applicable
New Term Loan Maturity Date of each Series shall be no shorter than the final
maturity of the Term Loans, (iii) the rate of interest applicable to the New
Term Loans of each Series shall be determined by Borrower and the applicable new
Lenders and shall be set forth in each applicable Joinder Agreement.  Each
Joinder Agreement may, without the consent of any other Lenders, effect such
technical amendments to this Agreement and the other Credit Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provision of this Section 2.14.

 

SECTION 3.                                Letters of Credit

 

3.1.                              Letters of Credit.

 


(A)                                  SUBJECT TO AND UPON THE TERMS AND
CONDITIONS HEREIN SET FORTH, AT ANY TIME AND FROM TIME TO TIME AFTER THE CLOSING
DATE AND PRIOR TO THE L/C MATURITY DATE, THE BORROWER, MAY REQUEST THAT THE
LETTER OF CREDIT ISSUER ISSUE FOR THE ACCOUNT OF THE BORROWER A STANDBY LETTER
OF CREDIT OR LETTERS OF CREDIT IN DOLLARS (A “LETTER OF CREDIT”) IN SUCH FORM AS
MAY BE APPROVED BY THE LETTER OF CREDIT ISSUER IN ITS REASONABLE DISCRETION.


 


(B)                                 NOTWITHSTANDING THE FOREGOING, (I) NO LETTER
OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF WHICH, WHEN ADDED TO THE LETTER
OF CREDIT OUTSTANDING AT SUCH TIME, WOULD EXCEED THE LETTER OF CREDIT COMMITMENT
THEN IN EFFECT; (II) NO LETTER OF CREDIT SHALL BE ISSUED THE STATED AMOUNT OF
WHICH WOULD CAUSE THE AGGREGATE AMOUNT OF THE LENDER’S REVOLVING CREDIT
EXPOSURES AT SUCH TIME TO EXCEED THE REVOLVING CREDIT COMMITMENT THEN IN EFFECT;
(III) EACH LETTER OF CREDIT SHALL HAVE AN EXPIRATION DATE OCCURRING NO LATER
THAN ONE YEAR AFTER THE DATE OF ISSUANCE THEREOF; PROVIDED THAT ANY LETTER OF
CREDIT MAY PROVIDE FOR THE AUTOMATIC RENEWAL THEREOF PURSUANT TO CLAUSE
(E) BELOW; (IV) EACH LETTER OF CREDIT SHALL BE DENOMINATED IN DOLLARS; (V) NO
LETTER OF CREDIT SHALL BE ISSUED IF IT WOULD BE ILLEGAL UNDER ANY APPLICABLE LAW
FOR THE BENEFICIARY OF THE LETTER OF CREDIT TO HAVE A LETTER OF CREDIT ISSUED IN
ITS FAVOR; AND (VI) NO LETTER OF CREDIT SHALL BE ISSUED BY THE LETTER OF CREDIT
ISSUER AFTER IT HAS RECEIVED A WRITTEN NOTICE FROM THE BORROWER OR ANY LENDER
STATING THAT A DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING UNTIL
SUCH TIME AS THE LETTER OF CREDIT ISSUER SHALL HAVE RECEIVED A WRITTEN NOTICE OF
(X) RESCISSION OF SUCH NOTICE FROM THE PARTY OR PARTIES ORIGINALLY DELIVERING
SUCH NOTICE OR (Y) THE WAIVER OF SUCH DEFAULT OR EVENT OF DEFAULT IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 13.1.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE ISSUANCE OF LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWER
SHALL BE DEEMED A UTILIZATION OF THE REVOLVING CREDIT COMMITMENTS ALLOCATED TO
THE BORROWER.


 


(C)                                  UPON AT LEAST ONE BUSINESS DAY’S PRIOR
WRITTEN NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED IN WRITING) TO THE
ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER (WHICH NOTICE THE
ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT TO EACH OF THE APPLICABLE LENDERS),
THE BORROWER SHALL HAVE THE RIGHT, ON ANY DAY, PERMANENTLY TO TERMINATE OR
REDUCE THE LETTER OF CREDIT COMMITMENT IN WHOLE

 

41

--------------------------------------------------------------------------------


 


OR IN PART, PROVIDED THAT, AFTER GIVING EFFECT TO SUCH TERMINATION OR REDUCTION,
THE LETTER OF CREDIT OUTSTANDING SHALL NOT EXCEED THE LETTER OF CREDIT
COMMITMENT.


 


(D)                                 THE PARTIES HERETO AGREE THAT THE EXISTING
LETTERS OF CREDIT SHALL BE DEEMED LETTERS OF CREDIT FOR ALL PURPOSES UNDER THIS
AGREEMENT, WITHOUT ANY FURTHER ACTION BY THE BORROWER.


 


(E)                                  IF THE BORROWER SO REQUESTS IN ANY
APPLICABLE LETTER OF CREDIT APPLICATION, THE RELEVANT LETTER OF CREDIT ISSUER
SHALL AGREE TO ISSUE A LETTER OF CREDIT THAT HAS AUTOMATIC RENEWAL PROVISIONS
(EACH, AN “AUTO-RENEWAL LETTER OF CREDIT”); PROVIDED THAT ANY SUCH AUTO-RENEWAL
LETTER OF CREDIT MUST PERMIT THE RELEVANT LETTER OF CREDIT ISSUER TO PREVENT ANY
SUCH RENEWAL AT LEAST ONCE IN EACH TWELVE MONTH PERIOD (COMMENCING WITH THE DATE
OF ISSUANCE OF SUCH LETTER OF CREDIT) BY GIVING PRIOR NOTICE TO THE BENEFICIARY
THEREOF NOT LATER THAN A DAY (THE “NONRENEWAL NOTICE DATE”) IN EACH SUCH TWELVE
MONTH PERIOD TO BE AGREED UPON AT THE TIME SUCH LETTER OF CREDIT IS ISSUED. 
UNLESS OTHERWISE DIRECTED BY THE RELEVANT LETTER OF CREDIT ISSUER, THE BORROWER
SHALL NOT BE REQUIRED TO MAKE A SPECIFIC REQUEST TO THE RELEVANT LETTER OF
CREDIT ISSUER FOR ANY SUCH RENEWAL.  ONCE AN AUTO-RENEWAL LETTER OF CREDIT HAS
BEEN ISSUED, THE LENDERS SHALL BE DEEMED TO HAVE AUTHORIZED (BUT MAY NOT
REQUIRE) THE RELEVANT LETTER OF CREDIT ISSUER TO PERMIT THE RENEWAL OF SUCH
LETTER OF CREDIT AT ANY TIME TO AN EXPIRY DATE NOT LATER THAN THE L/C MATURITY
DATE; PROVIDED THAT THE RELEVANT LETTER OF CREDIT ISSUER SHALL NOT PERMIT ANY
SUCH RENEWAL IF (A) THE RELEVANT LETTER OF CREDIT ISSUER HAS DETERMINED THAT IT
WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
RENEWED FORM UNDER THE TERMS HEREOF (BY REASON OF THE PROVISIONS OF
SECTION 3.1(B) OR OTHERWISE), OR (B) IT HAS RECEIVED NOTICE (WHICH MAY BE BY
TELEPHONE OR IN WRITING) ON OR BEFORE THE DAY THAT IS FIVE (5) BUSINESS DAYS
BEFORE THE NONRENEWAL NOTICE DATE FROM THE ADMINISTRATIVE AGENT, ANY LENDER WITH
A REVOLVING CREDIT EXPOSURE OR THE BORROWER THAT ONE OR MORE OF THE APPLICABLE
CONDITIONS SPECIFIED IN SECTION 7 IS NOT THEN SATISFIED.


 

3.2.                              Letter of Credit Requests.

 


(A)                                  WHENEVER THE BORROWER DESIRES THAT A LETTER
OF CREDIT BE ISSUED FOR ITS ACCOUNT, IT SHALL GIVE THE ADMINISTRATIVE AGENT AND
THE LETTER OF CREDIT ISSUER AT LEAST FIVE (OR SUCH LESSER NUMBER AS MAY BE
AGREED UPON BY THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER)
BUSINESS DAYS’ WRITTEN NOTICE THEREOF.  EACH NOTICE SHALL BE EXECUTED BY THE
BORROWER AND SHALL BE IN THE FORM OF EXHIBIT F (EACH A “LETTER OF CREDIT
REQUEST”).  THE ADMINISTRATIVE AGENT SHALL PROMPTLY TRANSMIT COPIES OF EACH
LETTER OF CREDIT REQUEST TO EACH LENDER.


 


(B)                                 THE MAKING OF EACH LETTER OF CREDIT REQUEST
SHALL BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY THE BORROWER THAT THE
LETTER OF CREDIT MAY BE ISSUED IN ACCORDANCE WITH, AND WILL NOT VIOLATE THE
REQUIREMENTS OF, SECTION 3.1(B).


 

3.3.                              Letter of Credit Participations.

 


(A)                                  IMMEDIATELY UPON THE ISSUANCE BY THE LETTER
OF CREDIT ISSUER OF ANY LETTER OF CREDIT, THE LETTER OF CREDIT ISSUER SHALL BE
DEEMED TO HAVE SOLD AND TRANSFERRED TO EACH OTHER LENDER THAT HAS A REVOLVING
CREDIT COMMITMENT (EACH SUCH OTHER LENDER, IN ITS CAPACITY UNDER THIS
SECTION 3.3, AN “L/C PARTICIPANT”), AND EACH SUCH L/C PARTICIPANT SHALL BE
DEEMED IRREVOCABLY AND UNCONDITIONALLY TO HAVE PURCHASED AND RECEIVED FROM THE
LETTER OF CREDIT ISSUER, WITHOUT RECOURSE OR WARRANTY, AN UNDIVIDED INTEREST AND
PARTICIPATION (EACH AN “L/C PARTICIPATION”), TO THE EXTENT OF SUCH L/C
PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE IN SUCH LETTER OF CREDIT,
EACH SUBSTITUTE LETTER OF CREDIT, EACH DRAWING MADE THEREUNDER AND THE
OBLIGATIONS OF THE BORROWER UNDER THIS AGREEMENT WITH RESPECT THERETO, AND ANY
SECURITY THEREFOR OR GUARANTY PERTAINING THERETO (ALTHOUGH LETTER OF CREDIT FEES
WILL BE PAID DIRECTLY TO THE ADMINISTRATIVE AGENT FOR THE RATABLE ACCOUNT OF THE
L/C PARTICIPANTS AS PROVIDED IN SECTION 4.1(B) AND THE L/C PARTICIPANTS SHALL
HAVE NO RIGHT TO RECEIVE ANY PORTION OF ANY FRONTING FEES).

 

42

--------------------------------------------------------------------------------


 


(B)                                 IN DETERMINING WHETHER TO PAY UNDER ANY
LETTER OF CREDIT, THE LETTER OF CREDIT ISSUER SHALL HAVE NO OBLIGATION RELATIVE
TO THE L/C PARTICIPANTS OTHER THAN TO CONFIRM THAT ANY DOCUMENTS REQUIRED TO BE
DELIVERED UNDER SUCH LETTER OF CREDIT HAVE BEEN DELIVERED AND THAT THEY APPEAR
TO COMPLY ON THEIR FACE WITH THE REQUIREMENTS OF SUCH LETTER OF CREDIT.  ANY
ACTION TAKEN OR OMITTED TO BE TAKEN BY THE LETTER OF CREDIT ISSUER UNDER OR IN
CONNECTION WITH ANY LETTER OF CREDIT ISSUED BY IT, IF TAKEN OR OMITTED IN THE
ABSENCE OF GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, SHALL NOT CREATE FOR THE
LETTER OF CREDIT ISSUER ANY RESULTING LIABILITY.


 


(C)                                  IN THE EVENT THAT THE LETTER OF CREDIT
ISSUER MAKES ANY PAYMENT UNDER ANY LETTER OF CREDIT ISSUED BY IT AND THE
BORROWER SHALL NOT HAVE REPAID SUCH AMOUNT IN FULL TO THE LETTER OF CREDIT
ISSUER PURSUANT TO SECTION 3.4(A), THE LETTER OF CREDIT ISSUER SHALL PROMPTLY
NOTIFY THE ADMINISTRATIVE AGENT AND EACH APPLICABLE L/C PARTICIPANT OF SUCH
FAILURE, AND EACH SUCH L/C PARTICIPANT SHALL PROMPTLY AND UNCONDITIONALLY PAY TO
THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER, THE
AMOUNT OF SUCH L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH
UNREIMBURSED PAYMENT IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS; PROVIDED,
HOWEVER, THAT NO L/C PARTICIPANT SHALL BE OBLIGATED TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE RESPECTIVE LETTER OF CREDIT ISSUER ITS REVOLVING
CREDIT COMMITMENT PERCENTAGE OF SUCH UNREIMBURSED AMOUNT ARISING FROM ANY
WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT ISSUER UNDER A LETTER OF CREDIT AS
A RESULT OF ACTS OR OMISSIONS CONSTITUTING WILLFUL MISCONDUCT OR GROSS
NEGLIGENCE ON THE PART OF THE LETTER OF CREDIT ISSUER.  IF THE ADMINISTRATIVE
AGENT SO NOTIFIES, PRIOR TO 11:00 A.M. (NEW YORK TIME) ON ANY BUSINESS DAY, ANY
L/C PARTICIPANT REQUIRED TO FUND A PAYMENT UNDER A LETTER OF CREDIT, SUCH L/C
PARTICIPANT SHALL MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE LETTER OF CREDIT ISSUER SUCH L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT
PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT ON SUCH BUSINESS DAY IN IMMEDIATELY
AVAILABLE FUNDS.  IF AND TO THE EXTENT SUCH L/C PARTICIPANT SHALL NOT HAVE SO
MADE ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF THE AMOUNT OF SUCH PAYMENT
AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF CREDIT
ISSUER, SUCH L/C PARTICIPANT AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE LETTER OF CREDIT ISSUER, FORTHWITH ON DEMAND, SUCH AMOUNT,
TOGETHER WITH INTEREST THEREON FOR EACH DAY FROM SUCH DATE UNTIL THE DATE SUCH
AMOUNT IS PAID TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE LETTER OF
CREDIT ISSUER AT THE FEDERAL FUNDS EFFECTIVE RATE.  THE FAILURE OF ANY L/C
PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE
LETTER OF CREDIT ISSUER ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF ANY
PAYMENT UNDER ANY LETTER OF CREDIT SHALL NOT RELIEVE ANY OTHER L/C PARTICIPANT
OF ITS OBLIGATION HEREUNDER TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LETTER OF CREDIT ISSUER ITS REVOLVING CREDIT COMMITMENT
PERCENTAGE OF ANY PAYMENT UNDER SUCH LETTER OF CREDIT ON THE DATE REQUIRED, AS
SPECIFIED ABOVE, BUT NO L/C PARTICIPANT SHALL BE RESPONSIBLE FOR THE FAILURE OF
ANY OTHER L/C PARTICIPANT TO MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT SUCH
OTHER L/C PARTICIPANT’S REVOLVING CREDIT COMMITMENT PERCENTAGE OF ANY SUCH
PAYMENT.


 


(D)                                 WHENEVER THE LETTER OF CREDIT ISSUER
RECEIVES A PAYMENT IN RESPECT OF AN UNPAID REIMBURSEMENT OBLIGATION AS TO WHICH
THE ADMINISTRATIVE AGENT HAS RECEIVED FOR THE ACCOUNT OF THE LETTER OF CREDIT
ISSUER ANY PAYMENTS FROM THE L/C PARTICIPANTS PURSUANT TO PARAGRAPH (C) ABOVE,
THE LETTER OF CREDIT ISSUER SHALL PAY TO THE ADMINISTRATIVE AGENT AND THE
ADMINISTRATIVE AGENT SHALL PROMPTLY PAY TO EACH L/C PARTICIPANT THAT HAS PAID
ITS REVOLVING CREDIT COMMITMENT PERCENTAGE OF SUCH REIMBURSEMENT OBLIGATION, IN
DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS, AN AMOUNT EQUAL TO SUCH L/C
PARTICIPANT’S SHARE (BASED UPON THE PROPORTIONATE AGGREGATE AMOUNT ORIGINALLY
FUNDED BY SUCH L/C PARTICIPANT TO THE AGGREGATE AMOUNT FUNDED BY ALL L/C
PARTICIPANTS) OF THE PRINCIPAL AMOUNT OF SUCH REIMBURSEMENT OBLIGATION AND
INTEREST THEREON ACCRUING AFTER THE PURCHASE OF THE RESPECTIVE L/C
PARTICIPATIONS.


 


(E)                                  THE OBLIGATIONS OF THE L/C PARTICIPANTS TO
MAKE PAYMENTS TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF A LETTER OF CREDIT
ISSUER WITH RESPECT TO LETTERS OF CREDIT SHALL BE IRREVOCABLE AND NOT SUBJECT TO
COUNTERCLAIM, SET-OFF OR OTHER DEFENSE OR ANY OTHER QUALIFICATION OR EXCEPTION
WHATSOEVER

 

43

--------------------------------------------------------------------------------


 


AND SHALL BE MADE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT
UNDER ALL CIRCUMSTANCES, INCLUDING UNDER ANY OF THE FOLLOWING CIRCUMSTANCES:


 

(I)                                     ANY LACK OF VALIDITY OR ENFORCEABILITY
OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS;

 

(II)                                  THE EXISTENCE OF ANY CLAIM, SET-OFF,
DEFENSE OR OTHER RIGHT THAT THE BORROWER MAY HAVE AT ANY TIME AGAINST A
BENEFICIARY NAMED IN A LETTER OF CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT
(OR ANY PERSON FOR WHOM ANY SUCH TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE
AGENT, THE LETTER OF CREDIT ISSUER, ANY LENDER OR OTHER PERSON, WHETHER IN
CONNECTION WITH THIS AGREEMENT, ANY LETTER OF CREDIT, THE TRANSACTIONS
CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING
TRANSACTION BETWEEN THE BORROWER AND THE BENEFICIARY NAMED IN ANY SUCH LETTER OF
CREDIT);

 

(III)                               ANY DRAFT, CERTIFICATE OR ANY OTHER DOCUMENT
PRESENTED UNDER ANY LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID
OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR
INACCURATE IN ANY RESPECT;

 

(IV)                              THE SURRENDER OR IMPAIRMENT OF ANY SECURITY
FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS OF ANY OF THE CREDIT
DOCUMENTS; OR

 

(V)                                 THE OCCURRENCE OF ANY DEFAULT OR EVENT OF
DEFAULT;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Letter of Credit Issuer its
Revolving Credit Commitment Percentage of any unreimbursed amount arising from
any wrongful payment made by the Letter of Credit Issuer under a Letter of
Credit as a result of acts or omissions constituting willful misconduct or gross
negligence on the part of the Letter of Credit Issuer.

 

3.4.                              Agreement to Repay Letter of Credit Drawings.

 


(A)                                  THE BORROWER HEREBY AGREES TO REIMBURSE THE
LETTER OF CREDIT ISSUER, BY MAKING PAYMENT IN DOLLARS TO THE ADMINISTRATIVE
AGENT IN IMMEDIATELY AVAILABLE FUNDS FOR ANY PAYMENT OR DISBURSEMENT MADE BY THE
LETTER OF CREDIT ISSUER UNDER ANY LETTER OF CREDIT (EACH SUCH AMOUNT SO PAID
UNTIL REIMBURSED, AN “UNPAID DRAWING”) IMMEDIATELY AFTER, AND IN ANY EVENT ON
THE DATE OF, SUCH PAYMENT, WITH INTEREST ON THE AMOUNT SO PAID OR DISBURSED BY
THE LETTER OF CREDIT ISSUER, TO THE EXTENT NOT REIMBURSED PRIOR TO 5:00 P.M.
(NEW YORK TIME) ON THE DATE OF SUCH PAYMENT OR DISBURSEMENT, FROM AND INCLUDING
THE DATE PAID OR DISBURSED TO BUT EXCLUDING THE DATE THE LETTER OF CREDIT ISSUER
IS REIMBURSED THEREFOR AT A RATE PER ANNUM THAT SHALL AT ALL TIMES BE THE
APPLICABLE RATE PLUS THE ABR AS IN EFFECT FROM TIME TO TIME, PROVIDED THAT,
NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, (I) UNLESS
THE BORROWER SHALL HAVE NOTIFIED THE ADMINISTRATIVE AGENT AND THE RELEVANT
LETTER OF CREDIT ISSUER PRIOR TO 10:00 A.M. (NEW YORK TIME) ON THE DATE OF SUCH
DRAWING THAT THE BORROWER INTENDS TO REIMBURSE THE RELEVANT LETTER OF CREDIT
ISSUER FOR THE AMOUNT OF SUCH DRAWING WITH FUNDS OTHER THAN THE PROCEEDS OF
LOANS, THE BORROWER SHALL GIVE A NOTICE OF BORROWING REQUESTING THAT THE LENDERS
WITH REVOLVING CREDIT COMMITMENTS MAKE US REVOLVING CREDIT LOANS (WHICH SHALL BE
ABR LOANS) ON THE DATE ON WHICH SUCH DRAWING IS HONORED IN AN AMOUNT EQUAL TO
THE AMOUNT OF SUCH DRAWING AND (II) THE ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH RELEVANT L/C PARTICIPANT OF SUCH DRAWING AND THE AMOUNT OF ITS
REVOLVING CREDIT LOAN TO BE MADE IN RESPECT THEREOF, AND EACH L/C PARTICIPANT
SHALL BE IRREVOCABLY OBLIGATED TO MAKE A REVOLVING CREDIT LOAN TO THE BORROWER
IN THE MANNER DEEMED TO HAVE BEEN REQUESTED IN THE AMOUNT OF ITS REVOLVING
CREDIT COMMITMENT PERCENTAGE OF THE APPLICABLE UNPAID DRAWING BY 12:00 NOON (NEW
YORK TIME) ON SUCH BUSINESS DAY BY MAKING THE AMOUNT OF SUCH REVOLVING CREDIT
LOAN AVAILABLE TO THE ADMINISTRATIVE

 

44

--------------------------------------------------------------------------------


 


AGENT.  SUCH REVOLVING CREDIT LOANS SHALL BE MADE WITHOUT REGARD TO THE MINIMUM
BORROWING AMOUNT.  THE ADMINISTRATIVE AGENT SHALL USE THE PROCEEDS OF SUCH
REVOLVING CREDIT LOANS SOLELY FOR PURPOSE OF REIMBURSING THE LETTER OF CREDIT
ISSUER FOR THE RELATED UNPAID DRAWING.


 


(B)                                 THE OBLIGATIONS OF THE BORROWER UNDER THIS
SECTION 3.4 TO REIMBURSE THE LETTER OF CREDIT ISSUER WITH RESPECT TO UNPAID
DRAWINGS (INCLUDING, IN EACH CASE, INTEREST THEREON) SHALL BE ABSOLUTE AND
UNCONDITIONAL UNDER ANY AND ALL CIRCUMSTANCES AND IRRESPECTIVE OF ANY SET-OFF,
COUNTERCLAIM OR DEFENSE TO PAYMENT THAT THE BORROWER OR ANY OTHER PERSON MAY
HAVE OR HAVE HAD AGAINST THE LETTER OF CREDIT ISSUER, THE ADMINISTRATIVE AGENT
OR ANY LENDER (INCLUDING IN ITS CAPACITY AS AN L/C PARTICIPANT), INCLUDING ANY
DEFENSE BASED UPON THE FAILURE OF ANY DRAWING UNDER A LETTER OF CREDIT (EACH A
“DRAWING”) TO CONFORM TO THE TERMS OF THE LETTER OF CREDIT OR ANY
NON-APPLICATION OR MISAPPLICATION BY THE BENEFICIARY OF THE PROCEEDS OF SUCH
DRAWING, PROVIDED THAT THE BORROWER SHALL NOT BE OBLIGATED TO REIMBURSE THE
LETTER OF CREDIT ISSUER FOR ANY WRONGFUL PAYMENT MADE BY THE LETTER OF CREDIT
ISSUER UNDER THE LETTER OF CREDIT ISSUED BY IT AS A RESULT OF ACTS OR OMISSIONS
CONSTITUTING WILLFUL MISCONDUCT OR GROSS NEGLIGENCE ON THE PART OF THE LETTER OF
CREDIT ISSUER.


 

3.5.                              Increased Costs.  If after the date hereof,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or actual compliance by the Letter of
Credit Issuer or any L/C Participant with any request or directive made or
adopted after the date hereof (whether or not having the force of law), by any
such authority, central bank or comparable agency shall either (a) impose,
modify or make applicable any reserve, deposit, capital adequacy or similar
requirement against letters of credit issued by the Letter of Credit Issuer, or
any L/C Participant’s L/C Participation therein, or (b) impose on the Letter of
Credit Issuer or any L/C Participant any other conditions affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
cost to the Letter of Credit Issuer or such L/C Participant of issuing,
maintaining or participating in any Letter of Credit, or to reduce the amount of
any sum received or receivable by the Letter of Credit Issuer or such L/C
Participant hereunder (other than any such increase or reduction attributable to
taxes) in respect of Letters of Credit or L/C Participations therein, then,
promptly after receipt of written demand to the Borrower by the Letter of Credit
Issuer or such L/C Participant, as the case may be, (a copy of which notice
shall be sent by the Letter of Credit Issuer or such L/C Participant to the
Administrative Agent), the Borrower as applicable, shall pay to the Letter of
Credit Issuer or such L/C Participant such additional amount or amounts as will
compensate the Letter of Credit Issuer or such L/C Participant for such
increased cost or reduction, it being understood and agreed, however, that the
Letter of Credit Issuer or a L/C Participant shall not be entitled to such
compensation as a result of such Person’s compliance with, or pursuant to any
request or directive to comply with, any such law, rule or regulation as in
effect on the date hereof.  A certificate submitted to the Borrower by the
relevant Letter of Credit Issuer or a L/C Participant, as the case may be, (a
copy of which certificate shall be sent by the Letter of Credit Issuer or such
L/C Participant to the Administrative Agent) setting forth in reasonable detail
the basis for the determination of such additional amount or amounts necessary
to compensate the Letter of Credit Issuer or such L/C Participant as aforesaid
shall be conclusive and binding on the Borrower absent clearly demonstrable
error.

 

3.6.                              Successor Letter of Credit Issuer.  A Letter
of Credit Issuer may resign as Letter of Credit Issuer upon 60 days’ prior
written notice to the Administrative Agent, the Lenders and the Borrower.  If
the Letter of Credit Issuer shall resign as Letter of Credit Issuer under this
Agreement, then the Borrower shall appoint from among the Lenders with Revolving
Credit Commitments a successor issuer of Letters of Credit, whereupon such
successor issuer shall succeed to the rights, powers and duties of the Letter of
Credit Issuer, and the term “Letter of Credit Issuer” shall mean such successor
issuer effective upon such appointment.  At the time such resignation shall
become effective, the Borrower shall pay to

 

45

--------------------------------------------------------------------------------


 

the resigning Letter of Credit Issuer all accrued and unpaid fees pursuant to
Sections 4.1(c) and (e).  The acceptance of any appointment as the Letter of
Credit Issuer hereunder by a successor Lender shall be evidenced by an agreement
entered into by such successor, in a form satisfactory to the Borrower and the
Administrative Agent and, from and after the effective date of such agreement,
such successor Lender shall have all the rights and obligations of the previous
Letter of Credit Issuer under this Agreement and the other Credit Documents. 
After the resignation of the Letter of Credit Issuer hereunder, the resigning
Letter of Credit Issuer shall remain a party hereto and shall continue to have
all the rights and obligations of a Letter of Credit Issuer under this Agreement
and the other Credit Documents with respect to Letters of Credit issued by it
prior to such resignation, but shall not be required to issue additional Letters
of Credit.  After any retiring Letter of Credit Issuer’s resignation as Letter
of Credit Issuer, the provisions of this Agreement relating to the Letter of
Credit Issuer shall inure to its benefit as to any actions taken or omitted to
be taken by it (a) while it was Letter of Credit Issuer under this Agreement or
(b) at any time with respect to Letters of Credit issued by such Letter of
Credit Issuer.

 

SECTION 4.                                Fees; Commitments

 

4.1.                              Fees.


 


(A)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS, FOR THE ACCOUNT OF EACH LENDER HAVING A
REVOLVING CREDIT COMMITMENT (IN EACH CASE PRO RATA ACCORDING TO THE RESPECTIVE
REVOLVING CREDIT COMMITMENTS OF ALL SUCH LENDERS), A COMMITMENT FEE FOR EACH DAY
FROM AND INCLUDING THE CLOSING DATE TO BUT EXCLUDING THE FINAL DATE.  SUCH
COMMITMENT FEE SHALL BE PAYABLE IN ARREARS (I) ON THE LAST DAY OF EACH MARCH,
JUNE, SEPTEMBER AND DECEMBER (FOR THE THREE-MONTH PERIOD (OR PORTION THEREOF)
ENDED ON SUCH DAY FOR WHICH NO PAYMENT HAS BEEN RECEIVED) AND (II) ON THE FINAL
DATE (FOR THE PERIOD ENDED ON SUCH DATE FOR WHICH NO PAYMENT HAS BEEN RECEIVED
PURSUANT TO CLAUSE (I) ABOVE), AND SHALL BE COMPUTED FOR EACH DAY DURING SUCH
PERIOD AT A RATE PER ANNUM EQUAL TO THE COMMITMENT FEE IN EFFECT ON SUCH DAY ON
THE AVAILABLE COMMITMENTS IN EFFECT ON SUCH DAY.  NOTWITHSTANDING THE FOREGOING,
THE BORROWER SHALL NOT BE OBLIGATED TO PAY ANY AMOUNTS TO ANY DEFAULTING LENDER
PURSUANT TO THIS SECTION 4.1.


 


(B)                                 THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LENDERS PRO RATA ON THE
BASIS OF THEIR RESPECTIVE LETTER OF CREDIT EXPOSURE, A FEE IN RESPECT OF EACH
LETTER OF CREDIT (THE “LETTER OF CREDIT FEE”), FOR THE PERIOD FROM AND INCLUDING
THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO BUT EXCLUDING THE TERMINATION
DATE OF SUCH LETTER OF CREDIT COMPUTED AT THE PER ANNUM RATE FOR EACH DAY EQUAL
TO THE APPLICABLE RATE FOR REVOLVING CREDIT LOANS THAT ARE EURODOLLAR LOANS
MINUS 0.125% PER ANNUM ON THE AVERAGE DAILY STATED AMOUNT OF SUCH LETTER OF
CREDIT.  SUCH LETTER OF CREDIT FEES SHALL BE DUE AND PAYABLE QUARTERLY IN
ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON THE
DATE UPON WHICH THE TOTAL REVOLVING CREDIT COMMITMENT TERMINATES AND THE LETTER
OF CREDIT OUTSTANDING SHALL HAVE BEEN REDUCED TO ZERO.


 


(C)                                  THE BORROWER AGREES TO PAY TO THE
ADMINISTRATIVE AGENT IN DOLLARS FOR THE ACCOUNT OF THE LETTER OF CREDIT ISSUER A
FEE IN RESPECT OF EACH LETTER OF CREDIT ISSUED BY IT (THE “FRONTING FEE”), FOR
THE PERIOD FROM AND INCLUDING THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT TO
BUT EXCLUDING THE TERMINATION DATE OF SUCH LETTER OF CREDIT, COMPUTED AT THE
RATE FOR EACH DAY EQUAL TO 0.125% PER ANNUM ON THE AVERAGE DAILY STATED AMOUNT
OF SUCH LETTER OF CREDIT.  SUCH FRONTING FEES SHALL BE DUE AND PAYABLE QUARTERLY
IN ARREARS ON THE LAST DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER AND ON
THE DATE UPON WHICH THE TOTAL REVOLVING CREDIT COMMITMENT TERMINATES AND THE
LETTER OF CREDIT OUTSTANDINGS SHALL HAVE BEEN REDUCED TO ZERO.


 


(D)                                 THE BORROWER AGREES TO PAY DIRECTLY TO THE
LETTER OF CREDIT ISSUER IN DOLLARS UPON EACH ISSUANCE OF, DRAWING UNDER, AND/OR
AMENDMENT OF, A LETTER OF CREDIT ISSUED BY IT SUCH AMOUNT AS THE

 

46

--------------------------------------------------------------------------------


 


LETTER OF CREDIT ISSUER AND THE BORROWER SHALL HAVE AGREED UPON FOR ISSUANCES
OF, DRAWINGS UNDER OR AMENDMENTS OF, LETTERS OF CREDIT ISSUED BY IT.


 

4.2.                              Voluntary Reduction of Revolving Credit
Commitments.  Upon at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent at
the Administrative Agent’s Office (which notice the Administrative Agent shall
promptly transmit to each of the Lenders), the Borrower shall have the right,
without premium or penalty, on any day, permanently to terminate or reduce the
Revolving Credit Commitments in whole or in part, provided that (a) any such
reduction shall apply proportionately and permanently to reduce the Revolving
Credit Commitment of each of the Lenders, (b) any partial reduction pursuant to
this Section 4.2 shall be in the amount of at least $1,000,000 and (c) after
giving effect to such termination or reduction and to any prepayments of the
Loans made on the date thereof in accordance with this Agreement, the aggregate
amount of the Lenders’ Revolving Credit Exposures shall not exceed the Total
Revolving Credit Commitment.

 

4.3.                              Mandatory Termination of Commitments.

 


(A)                                  THE TOTAL TERM LOAN COMMITMENTS SHALL
TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON THE CLOSING DATE.


 


(B)                                 THE TOTAL REVOLVING CREDIT COMMITMENT SHALL
TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON THE REVOLVING CREDIT MATURITY DATE.


 


(C)                                  THE SWINGLINE COMMITMENT SHALL TERMINATE AT
5:00 P.M. (NEW YORK TIME) ON THE SWINGLINE MATURITY DATE.


 


(D)                                 THE NEW TERM LOAN COMMITMENTS OF ANY LENDER
SHALL TERMINATE AT 5:00 P.M. (NEW YORK TIME) ON THE INCREASED AMOUNT DATE FOR
SUCH LENDER.


 

SECTION 5.                                Payments

 

5.1.                              Voluntary Prepayments.  The Borrower shall
have the right to prepay Term Loans, Revolving Credit Loans and Swingline Loans,
without premium or penalty, in whole or in part from time to time on the
following terms and conditions: (a) the Borrower shall give the Administrative
Agent at the Administrative Agent’s Office written notice (or telephonic notice
promptly confirmed in writing) of its intent to make such prepayment, the amount
of such prepayment and (in the case of Eurodollar Loans) the specific
Borrowing(s) pursuant to which made, which notice shall be given by the Borrower
no later than (i) in the case of Term Loans or Revolving Credit Loans,
10:00 a.m. (New York time) one Business Day prior to, or (ii) in the case of
Swingline Loans, 10:00 a.m. (New York time) on, the date of such prepayment and
shall promptly be transmitted by the Administrative Agent to each of the Lenders
or the Swingline Lender, as the case may be; (b) each partial prepayment of any
Borrowing of Term Loans or Revolving Credit Loans shall be in a multiple of
$100,000 and in an aggregate principal amount of at least $1,000,000 and each
partial prepayment of Swingline Loans shall be in a multiple of $100,000 and in
an aggregate principal amount of at least $100,000, provided that no partial
prepayment of Eurodollar Term Loans or Eurodollar Revolving Credit Loans made
pursuant to a single Borrowing shall reduce the outstanding Eurodollar Term
Loans or Eurodollar Revolving Credit Loans made pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount for Eurodollar Term Loans or
Eurodollar Revolving Credit Loans; (c) any prepayment of Eurodollar Term Loans
or Eurodollar Revolving Credit Loans pursuant to this Section 5.1 on any day
other than the last day of an Interest Period applicable thereto shall be
subject to compliance by the Borrower with the applicable provisions of
Section 2.11.  Each prepayment in respect of any tranche of Term Loans pursuant
to this Section 5.1 shall be (a) applied to Term Loans in such manner as the
Borrower may determine and (b) applied to reduce Repayment

 

47

--------------------------------------------------------------------------------


 

Amounts in such order as the Borrower may determine.  At the Borrower’s election
in connection with any prepayment pursuant to this Section 5.1, such prepayment
shall not be applied to any Term Loan or Revolving Credit Loan of a Defaulting
Lender.

 

Notwithstanding the foregoing, any prepayment of Term Loans that results in the
prepayment of all, but not less than all, of the outstanding Term Loans (other
than a refinancing in full of the Obligations hereunder) prior to the one year
anniversary of the Closing Date with the proceeds of new term loans under this
Agreement that have an applicable margin that is less than the Applicable Rate
for Term Loans as of the Closing Date may only be made if each Term Lender is
paid a prepayment premium of 1% of the principal amount of such Lender’s Term
Loans.  In addition, Section 13.7(b) may only be utilized with respect to a
Non-Consenting Lender in respect of any amendment to this Agreement after the
Closing Date and prior to the one year anniversary of the Closing Date that has
the effect of reducing the Applicable Rate for Term Loans if such Non-Consenting
Lender is paid a fee equal to 1% of the principal amount of such Lenders Term
Loans being replaced and repaid.

 

5.2.                              Mandatory Prepayments.

 


(A)                                  TERM LOAN PREPAYMENTS.  (I)  ON EACH
OCCASION THAT A PREPAYMENT EVENT OCCURS, THE BORROWER SHALL, WITHIN ONE BUSINESS
DAY AFTER THE OCCURRENCE OF A DEBT INCURRENCE PREPAYMENT EVENT AND WITHIN FIVE
BUSINESS DAYS AFTER THE OCCURRENCE OF ANY OTHER PREPAYMENT EVENT, PREPAY, IN
ACCORDANCE WITH PARAGRAPH (C) BELOW, THE PRINCIPAL AMOUNT OF TERM LOANS IN AN
AMOUNT EQUAL TO 100% OF THE NET CASH PROCEEDS FROM SUCH PREPAYMENT EVENT;
PROVIDED THAT, AT THE OPTION OF THE BORROWER, THE NET CASH PROCEEDS FROM ANY
TRANSACTION PERMITTED BY SECTION 10.4(E) (INCLUDING PURSUANT TO ANY
SECURITIZATION) MAY BE APPLIED TO REPAY REVOLVING CREDIT LOANS, WHICH REPAYMENT
SHALL AUTOMATICALLY RESULT IN THE REDUCTION OF THE REVOLVING CREDIT COMMITMENT
OF EACH LENDER BY AN AMOUNT EQUAL TO THE AMOUNT OF THE REVOLVING CREDIT LOANS
PREPAID TO SUCH LENDER.


 

(ii)                                  Not later than the date that is ninety
days after the last day of any fiscal year (commencing with the fiscal year
ending December 31, 2006),  the Borrower shall prepay, in accordance with
paragraph (c) below, the principal of Term Loans in an amount equal to 50% of
Excess Cash Flow for such fiscal year (provided such percentage shall be reduced
to 25% and 0% if the Consolidated Net Debt to Consolidated EBITDA Ratio as of
the end of such fiscal year is less than 4.50 to 1.00 and 3.50 to 1.00
respectively), minus the principal amount of Term Loans voluntarily prepaid
pursuant to Section 5.1 during such fiscal year.

 


(B)                                 REPAYMENT OF REVOLVING CREDIT LOANS.  IF ON
ANY DATE THE AGGREGATE AMOUNT OF THE LENDERS’ REVOLVING CREDIT EXPOSURES (ALL
THE FOREGOING, COLLECTIVELY, THE “AGGREGATE REVOLVING CREDIT OUTSTANDINGS”)
EXCEEDS 100% OF THE TOTAL REVOLVING CREDIT COMMITMENT AS THEN IN EFFECT, THE
BORROWER SHALL FORTHWITH REPAY ON SUCH DATE THE PRINCIPAL AMOUNT OF SWINGLINE
LOANS AND, AFTER ALL SWINGLINE LOANS HAVE BEEN PAID IN FULL, REVOLVING CREDIT
LOANS IN AN AMOUNT EQUAL TO SUCH EXCESS.  IF, AFTER GIVING EFFECT TO THE
PREPAYMENT OF ALL OUTSTANDING SWINGLINE LOANS AND REVOLVING CREDIT LOANS, THE
AGGREGATE REVOLVING CREDIT OUTSTANDINGS EXCEED THE TOTAL REVOLVING CREDIT
COMMITMENT THEN IN EFFECT, THE BORROWER SHALL PAY TO THE ADMINISTRATIVE AGENT AN
AMOUNT IN CASH EQUAL TO SUCH EXCESS AND THE ADMINISTRATIVE AGENT SHALL HOLD SUCH
PAYMENT FOR THE BENEFIT OF THE LENDERS AS SECURITY FOR THE OBLIGATIONS OF THE
BORROWER HEREUNDER (INCLUDING OBLIGATIONS IN RESPECT OF LETTER OF CREDIT
OUTSTANDINGS) PURSUANT TO A CASH COLLATERAL AGREEMENT TO BE ENTERED INTO IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (WHICH SHALL PERMIT
CERTAIN INVESTMENTS IN PERMITTED INVESTMENTS SATISFACTORY TO THE ADMINISTRATIVE
AGENT, UNTIL THE PROCEEDS ARE APPLIED TO THE SECURED OBLIGATIONS).


 


(C)                                  APPLICATION TO REPAYMENT AMOUNTS.  EACH
PREPAYMENT OF TERM LOANS REQUIRED BY SECTION 5.2(A) SHALL BE APPLIED TO REDUCE
SCHEDULED REPAYMENT AMOUNTS IN SUCH ORDER AS THE BORROWER

 

48

--------------------------------------------------------------------------------


 


MAY DETERMINE UP TO AN AMOUNT EQUAL TO THE AGGREGATE AMOUNT OF THE APPLICABLE
SCHEDULED REPAYMENT AMOUNTS REQUIRED TO BE MADE BY THE BORROWER PURSUANT TO
SECTION 2.5(B) DURING THE TWO YEAR PERIOD IMMEDIATELY FOLLOWING THE DATE OF THE
PREPAYMENT (SUCH AMOUNT BEING, THE “AMORTIZATION AMOUNT”), PROVIDED THAT TO THE
EXTENT THAT THE AMOUNT OF THE PREPAYMENT EXCEEDS THE AMORTIZATION AMOUNT, SUCH
EXCESS SHALL BE APPLIED RATABLY TO REDUCE THE THEN REMAINING REPAYMENT AMOUNTS. 


 


(D)                                 APPLICATION TO TERM LOANS.  WITH RESPECT TO
EACH PREPAYMENT OF TERM LOANS REQUIRED BY SECTION 5.2(A), THE BORROWER MAY
DESIGNATE THE TYPES OF LOANS THAT ARE TO BE PREPAID AND THE SPECIFIC
BORROWING(S) PURSUANT TO WHICH MADE, PROVIDED THAT (I) EURODOLLAR TERM LOANS MAY
BE DESIGNATED FOR PREPAYMENT PURSUANT TO THIS SECTION 5.2 ONLY ON THE LAST DAY
OF AN INTEREST PERIOD APPLICABLE THERETO UNLESS ALL EURODOLLAR TERM LOANS WITH
INTEREST PERIODS ENDING ON SUCH DATE OF REQUIRED PREPAYMENT AND ALL ABR LOANS
HAVE BEEN PAID IN FULL; AND (II) EURODOLLAR TERM LOANS MADE PURSUANT TO A SINGLE
BORROWING SHALL REDUCE THE OUTSTANDING TERM LOANS MADE PURSUANT TO SUCH
BORROWING TO AN AMOUNT LESS THAN THE MINIMUM BORROWING AMOUNT FOR EURODOLLAR
LOANS SUCH BORROWING SHALL IMMEDIATELY BE CONVERTED INTO ABR LOANS.  IN THE
ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING SENTENCE,
THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH DESIGNATION IN
ITS REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO MINIMIZE BREAKAGE
COSTS OWING UNDER SECTION 2.11.


 


(E)                                  APPLICATION TO REVOLVING CREDIT LOANS. 
WITH RESPECT TO EACH PREPAYMENT OF REVOLVING CREDIT LOANS ELECTED BY THE
BORROWER PURSUANT TO SECTION 5.2(A) OR REQUIRED BY SECTION 5.2(B), THE BORROWER
MAY DESIGNATE (I) THE TYPES OF LOANS THAT ARE TO BE PREPAID AND THE SPECIFIC
BORROWING(S) PURSUANT TO WHICH MADE AND (II) THE REVOLVING CREDIT LOANS TO BE
PREPAID, PROVIDED THAT (W) EURODOLLAR REVOLVING CREDIT LOANS MAY BE DESIGNATED
FOR PREPAYMENT PURSUANT TO THIS SECTION 5.2 ONLY ON THE LAST DAY OF AN INTEREST
PERIOD APPLICABLE THERETO UNLESS ALL EURODOLLAR LOANS WITH INTEREST PERIODS
ENDING ON SUCH DATE OF REQUIRED PREPAYMENT AND ALL ABR LOANS HAVE BEEN PAID IN
FULL; (X) IF ANY PREPAYMENT BY THE BORROWER OF EURODOLLAR REVOLVING CREDIT LOANS
MADE PURSUANT TO A SINGLE BORROWING SHALL REDUCE THE OUTSTANDING REVOLVING
CREDIT LOANS MADE PURSUANT TO SUCH BORROWING TO AN AMOUNT LESS THAN THE MINIMUM
BORROWING AMOUNT FOR EURODOLLAR REVOLVING CREDIT LOANS, AS THE CASE MAY BE, SUCH
BORROWING SHALL IMMEDIATELY BE CONVERTED INTO ABR LOANS; (Y) EACH PREPAYMENT OF
ANY LOANS MADE PURSUANT TO A BORROWING SHALL BE APPLIED PRO RATA AMONG SUCH
LOANS; AND (Z) NOTWITHSTANDING THE PROVISIONS OF THE PRECEDING CLAUSE (Y), NO
PREPAYMENT MADE PURSUANT TO SECTION 5.2(A) OR SECTION 5.2(B) OF REVOLVING CREDIT
LOANS SHALL BE APPLIED TO THE REVOLVING CREDIT LOANS OF ANY DEFAULTING LENDER. 
IN THE ABSENCE OF A DESIGNATION BY THE BORROWER AS DESCRIBED IN THE PRECEDING
SENTENCE, THE ADMINISTRATIVE AGENT SHALL, SUBJECT TO THE ABOVE, MAKE SUCH
DESIGNATION IN ITS REASONABLE DISCRETION WITH A VIEW, BUT NO OBLIGATION, TO
MINIMIZE BREAKAGE COSTS OWING UNDER SECTION 2.11.


 


(F)                                    EURODOLLAR INTEREST PERIODS.  IN LIEU OF
MAKING ANY PAYMENT PURSUANT TO THIS SECTION 5.2 IN RESPECT OF ANY EURODOLLAR
LOAN OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR SO LONG AS NO
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, THE BORROWER
AT ITS OPTION MAY DEPOSIT WITH THE ADMINISTRATIVE AGENT AN AMOUNT EQUAL TO THE
AMOUNT OF THE EURODOLLAR LOAN TO BE PREPAID AND SUCH EURODOLLAR LOAN SHALL BE
REPAID ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR IN THE REQUIRED AMOUNT. 
SUCH DEPOSIT SHALL BE HELD BY THE ADMINISTRATIVE AGENT IN A CORPORATE TIME
DEPOSIT ACCOUNT ESTABLISHED ON TERMS REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, EARNING INTEREST AT THE THEN-CUSTOMARY RATE FOR ACCOUNTS
OF SUCH TYPE.  SUCH DEPOSIT SHALL CONSTITUTE CASH COLLATERAL FOR THE
OBLIGATIONS, PROVIDED THAT THE BORROWER MAY AT ANY TIME DIRECT THAT SUCH DEPOSIT
BE APPLIED TO MAKE THE APPLICABLE PAYMENT REQUIRED PURSUANT TO THIS SECTION 5.2.


 


(G)                                 MINIMUM AMOUNT.  NO PREPAYMENT SHALL BE
REQUIRED PURSUANT TO SECTION 5.2(A)(I) UNLESS AND UNTIL THE AMOUNT AT ANY TIME
OF NET CASH PROCEEDS FROM SUCH PREPAYMENT EVENTS REQUIRED TO BE APPLIED AT OR
PRIOR TO SUCH TIME PURSUANT TO SUCH SECTION AND NOT YET APPLIED AT OR PRIOR TO

 

49

--------------------------------------------------------------------------------


 


SUCH TIME TO PREPAY TERM LOANS PURSUANT TO SUCH SECTION EXCEEDS $15,000,000 IN
THE AGGREGATE FOR ALL SUCH PREPAYMENT EVENTS.


 


(H)                                 FOREIGN ASSET SALES.  NOTWITHSTANDING ANY
OTHER PROVISIONS OF THIS SECTION 5.2, (I) TO THE EXTENT THAT ANY OF OR ALL THE
NET CASH PROCEEDS OF ANY ASSET SALE BY A RESTRICTED FOREIGN SUBSIDIARY GIVING
RISE TO AN ASSET SALE PREPAYMENT EVENT (A “FOREIGN ASSET SALE”) ARE PROHIBITED
OR DELAYED BY APPLICABLE LOCAL LAW FROM BEING REPATRIATED TO THE UNITED STATES,
THE PORTION OF SUCH NET CASH PROCEEDS SO AFFECTED WILL NOT BE REQUIRED TO BE
APPLIED TO REPAY TERM LOANS AT THE TIMES PROVIDED IN THIS SECTION 5.2 BUT MAY BE
RETAINED BY THE APPLICABLE RESTRICTED FOREIGN SUBSIDIARY SO LONG, BUT ONLY SO
LONG, AS THE APPLICABLE LOCAL LAW WILL NOT PERMIT REPATRIATION TO THE
UNITED STATES (THE BORROWER HEREBY AGREEING TO CAUSE THE APPLICABLE RESTRICTED
FOREIGN SUBSIDIARY TO PROMPTLY TAKE ALL ACTIONS REQUIRED BY THE APPLICABLE LOCAL
LAW TO PERMIT SUCH REPATRIATION), AND ONCE SUCH REPATRIATION OF ANY OF SUCH
AFFECTED NET CASH PROCEEDS IS PERMITTED UNDER THE APPLICABLE LOCAL LAW, SUCH
REPATRIATION WILL BE IMMEDIATELY EFFECTED AND SUCH REPATRIATED NET CASH PROCEEDS
WILL BE PROMPTLY (AND IN ANY EVENT NOT LATER THAN TWO BUSINESS DAYS AFTER SUCH
REPATRIATION) APPLIED (NET OF ADDITIONAL TAXES PAYABLE OR RESERVED AGAINST AS A
RESULT THEREOF) TO THE REPAYMENT OF THE TERM LOANS PURSUANT TO THIS SECTION 5.2
AND (II) TO THE EXTENT THAT THE BORROWER HAS DETERMINED IN GOOD FAITH THAT
REPATRIATION OF ANY OF OR ALL THE NET CASH PROCEEDS OF ANY FOREIGN ASSET SALE
WOULD HAVE A MATERIAL ADVERSE TAX COST CONSEQUENCE WITH RESPECT TO SUCH NET CASH
PROCEEDS, THE NET CASH PROCEEDS SO AFFECTED MAY BE RETAINED BY THE APPLICABLE
RESTRICTED FOREIGN SUBSIDIARY, PROVIDED THAT, IN THE CASE OF THIS CLAUSE (II),
ON OR BEFORE THE DATE ON WHICH ANY NET CASH PROCEEDS SO RETAINED WOULD OTHERWISE
HAVE BEEN REQUIRED TO BE APPLIED TO REINVESTMENTS OR PREPAYMENTS PURSUANT TO
SECTION 5.2(A), (X) THE BORROWER APPLIES AN AMOUNT EQUAL TO SUCH NET CASH
PROCEEDS TO SUCH REINVESTMENTS OR PREPAYMENTS AS IF SUCH NET CASH PROCEEDS HAD
BEEN RECEIVED BY THE BORROWER RATHER THAN SUCH RESTRICTED FOREIGN SUBSIDIARY,
LESS THE AMOUNT OF ADDITIONAL TAXES THAT WOULD HAVE BEEN PAYABLE OR RESERVED
AGAINST IF SUCH NET CASH PROCEEDS HAD BEEN REPATRIATED (OR, IF LESS, THE NET
CASH PROCEEDS THAT WOULD BE CALCULATED IF RECEIVED BY SUCH FOREIGN SUBSIDIARY)
OR (Y) SUCH NET CASH PROCEEDS ARE APPLIED TO THE REPAYMENT OF INDEBTEDNESS OF A
RESTRICTED FOREIGN SUBSIDIARY.


 

5.3.                              Method and Place of Payment.

 


(A)                                  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED
HEREIN, ALL PAYMENTS UNDER THIS AGREEMENT SHALL BE MADE BY THE BORROWER, WITHOUT
SET-OFF, COUNTERCLAIM OR DEDUCTION OF ANY KIND, TO THE ADMINISTRATIVE AGENT FOR
THE RATABLE ACCOUNT OF THE LENDERS ENTITLED THERETO, THE LETTER OF CREDIT ISSUER
OR THE SWINGLINE LENDER, AS THE CASE MAY BE, NOT LATER THAN 12:00 NOON (NEW YORK
TIME) ON THE DATE WHEN DUE AND SHALL BE MADE IN DOLLARS, IN IMMEDIATELY
AVAILABLE FUNDS, AT THE ADMINISTRATIVE AGENT’S OFFICE OR AT SUCH OTHER OFFICE AS
THE ADMINISTRATIVE AGENT SHALL SPECIFY FOR SUCH PURPOSE BY NOTICE TO THE
BORROWER, IT BEING UNDERSTOOD THAT WRITTEN OR FACSIMILE NOTICE BY THE BORROWER
TO THE ADMINISTRATIVE AGENT TO MAKE A PAYMENT FROM THE FUNDS IN THE BORROWER’S
ACCOUNT AT THE ADMINISTRATIVE AGENT’S OFFICE SHALL CONSTITUTE THE MAKING OF SUCH
PAYMENT TO THE EXTENT OF SUCH FUNDS HELD IN SUCH ACCOUNT.  ALL PAYMENTS UNDER
EACH CREDIT DOCUMENT (WHETHER OF PRINCIPAL, INTEREST OR OTHERWISE) SHALL BE MADE
(I) IN THE CASE OF THE PRINCIPAL OF AND INTEREST ON EACH LOAN, IN THE CURRENCY
IN WHICH SUCH LOAN IS DENOMINATED, (II) IN THE CASE OF REIMBURSEMENT OBLIGATIONS
IN RESPECT OF LETTERS OF CREDIT, IN THE CURRENCY IN WHICH SUCH LETTER OF CREDIT
IS DENOMINATED OR (III) IN THE CASE OF ANY INDEMNIFICATION OR EXPENSE
REIMBURSEMENT PAYMENT, IN DOLLARS, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN.  THE ADMINISTRATIVE AGENT WILL THEREAFTER CAUSE TO BE DISTRIBUTED ON THE
SAME DAY (IF PAYMENT WAS ACTUALLY RECEIVED BY THE ADMINISTRATIVE AGENT PRIOR TO
2:00 P.M. (NEW YORK TIME) ON SUCH DAY) LIKE FUNDS RELATING TO THE PAYMENT OF
PRINCIPAL OR INTEREST OR FEES RATABLY TO THE LENDERS ENTITLED THERETO.


 


(B)                                 ANY PAYMENTS BY BORROWER UNDER THIS
AGREEMENT THAT ARE MADE LATER THAN 12:00 NOON (NEW YORK TIME) SHALL BE DEEMED TO
HAVE BEEN MADE ON THE NEXT SUCCEEDING BUSINESS DAY.  WHENEVER ANY PAYMENT TO BE
MADE HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY,
THE

 

50

--------------------------------------------------------------------------------


 


DUE DATE THEREOF SHALL BE EXTENDED TO THE NEXT SUCCEEDING BUSINESS DAY AND, WITH
RESPECT TO PAYMENTS OF PRINCIPAL, INTEREST SHALL BE PAYABLE DURING SUCH
EXTENSION AT THE APPLICABLE RATE IN EFFECT IMMEDIATELY PRIOR TO SUCH EXTENSION.


 

5.4.                              Net Payments.

 


(A)                                  SUBJECT TO THE FOLLOWING SENTENCE, ALL
PAYMENTS MADE BY OR ON BEHALF OF THE CREDIT PARTIES UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT SHALL BE MADE FREE AND CLEAR OF, AND WITHOUT DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF, ANY CURRENT OR FUTURE INCOME, STAMP OR OTHER
TAXES, LEVIES, IMPOSTS, DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS, NOW
OR HEREAFTER IMPOSED, LEVIED, COLLECTED, WITHHELD OR ASSESSED BY ANY
GOVERNMENTAL AUTHORITY, EXCLUDING (I) TAXES IMPOSED ON THE ADMINISTRATIVE AGENT
OR ANY LENDER AS A RESULT OF A CURRENT OR FORMER CONNECTION BETWEEN THE
ADMINISTRATIVE AGENT OR SUCH LENDER AND THE JURISDICTION OF THE GOVERNMENTAL
AUTHORITY IMPOSING SUCH TAX OR ANY POLITICAL SUBDIVISION OR TAXING AUTHORITY
THEREOF OR THEREIN (OTHER THAN ANY SUCH CONNECTION ARISING SOLELY FROM THE
ADMINISTRATIVE AGENT OR SUCH LENDER HAVING EXECUTED, DELIVERED OR PERFORMED ITS
OBLIGATIONS OR RECEIVED A PAYMENT UNDER, OR ENFORCED, THIS AGREEMENT) AND
(II) IN THE CASE OF ANY NON-U.S. LENDER, ANY U.S. FEDERAL WITHHOLDING TAX THAT
(A) IS IMPOSED ON AMOUNTS PAYABLE TO SUCH NON-U.S. LENDER UNDER A LAW THAT IS IN
EFFECT AT THE TIME SUCH NON-U.S. LENDER BECOMES A PARTY HERETO (OR DESIGNATES A
NEW LENDING OFFICE), EXCEPT TO THE EXTENT THAT SUCH NON-U.S. LENDER (IN THE CASE
OF A CHANGE IN LENDING OFFICE) OR ITS ASSIGNOR (IN THE CASE OF AN ASSIGNMENT)
WAS ENTITLED, AT THE TIME OF DESIGNATION OF A NEW LENDING OFFICE OR ASSIGNMENT,
TO RECEIVE ADDITIONAL AMOUNTS FROM THE CREDIT PARTIES WITH RESPECT TO SUCH
WITHHOLDING TAX PURSUANT TO THIS SECTION 5.4(A), OR (B) IS ATTRIBUTABLE TO SUCH
NON-U.S. LENDER’S FAILURE TO COMPLY WITH SECTION 5.4(D); PROVIDED THAT CLAUSE
(II)(A) SHALL NOT APPLY TO ANY ASSIGNEE OR NEW LENDING OFFICE PURSUANT TO A
REQUEST BY THE BORROWER.  IF ANY SUCH NON-EXCLUDED TAXES, LEVIES, IMPOSTS,
DUTIES, CHARGES, FEES, DEDUCTIONS OR WITHHOLDINGS (“NON-EXCLUDED TAXES”) ARE
REQUIRED TO BE WITHHELD FROM ANY AMOUNTS PAYABLE UNDER THIS AGREEMENT, THE
CREDIT PARTIES SHALL INCREASE THE AMOUNTS PAYABLE TO THE ADMINISTRATIVE AGENT OR
SUCH LENDER TO THE EXTENT NECESSARY TO YIELD TO THE ADMINISTRATIVE AGENT OR SUCH
LENDER (AFTER PAYMENT OF ALL NON-EXCLUDED TAXES) INTEREST OR ANY SUCH OTHER
AMOUNTS PAYABLE HEREUNDER AT THE RATES OR IN THE AMOUNTS SPECIFIED IN THIS
AGREEMENT.  WHENEVER ANY NON-EXCLUDED TAXES ARE PAYABLE BY THE CREDIT PARTIES AS
PROMPTLY AS POSSIBLE THEREAFTER THE CREDIT PARTIES SHALL SEND TO THE
ADMINISTRATIVE AGENT FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF SUCH LENDER, AS
THE CASE MAY BE, A CERTIFIED COPY OF AN ORIGINAL OFFICIAL RECEIPT (OR OTHER
EVIDENCE ACCEPTABLE TO SUCH LENDER, ACTING REASONABLY) RECEIVED BY THE CREDIT
PARTIES SHOWING PAYMENT THEREOF.  THE AGREEMENTS IN THIS SECTION 5.4(A) SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT AND THE PAYMENT OF THE LOANS AND ALL
OTHER AMOUNTS PAYABLE HEREUNDER.


 


(B)                                 [RESERVED].


 


(C)                                  BORROWER SHALL INDEMNIFY AND HOLD HARMLESS
THE ADMINISTRATIVE AGENT AND EACH LENDER WITHIN 15 BUSINESS DAYS AFTER WRITTEN
DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY NON-EXCLUDED TAXES IMPOSED ON THE
ADMINISTRATIVE AGENT OR SUCH LENDER AS THE CASE MAY BE, ON OR WITH RESPECT TO
ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF BORROWER OR ANY GUARANTOR
HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT (INCLUDING NON-EXCLUDED TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION 5.4) AND ANY INTEREST, PENALTIES AND REASONABLE EXPENSES ARISING
THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH NON-EXCLUDED TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR LIABILITY
DELIVERED TO BORROWER BY A LENDER OR BY THE ADMINISTRATIVE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

 


(D)                                 EACH NON-U.S. LENDER SHALL:

 

51

--------------------------------------------------------------------------------


 

(I)                                     DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT ON OR BEFORE THE DATE IT BECOMES A LENDER TWO COPIES OF
EITHER (X) IN THE CASE OF NON-U.S. LENDER CLAIMING EXEMPTION FROM U.S. FEDERAL
WITHHOLDING TAX UNDER SECTION 871(H) OR 881(C) OF THE CODE WITH RESPECT TO
PAYMENTS OF “PORTFOLIO INTEREST,” UNITED STATES INTERNAL REVENUE SERVICE
FORM W-8BEN (TOGETHER WITH A CERTIFICATE REPRESENTING THAT SUCH NON-U.S. LENDER
IS NOT A BANK FOR PURPOSES OF SECTION 881(C) OF THE CODE, IS NOT A 10-PERCENT
SHAREHOLDER (WITHIN THE MEANING OF SECTION 871(H)(3)(B) OF THE CODE) OF THE
BORROWER AND IS NOT A CONTROLLED FOREIGN CORPORATION RELATED TO THE BORROWER
(WITHIN THE MEANING OF SECTION 864(D)(4) OF THE CODE)), OR (Y) INTERNAL REVENUE
SERVICE FORM W-8BEN OR FORM W-8ECI, IN EACH CASE PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH NON-U.S. LENDER CLAIMING COMPLETE EXEMPTION FROM, OR REDUCED
RATE OF, U.S. FEDERAL WITHHOLDING TAX ON PAYMENTS BY THE BORROWER UNDER THIS
AGREEMENT;

 

(II)                                  DELIVER TO THE BORROWER AND THE
ADMINISTRATIVE AGENT TWO FURTHER COPIES OF ANY SUCH FORM OR CERTIFICATION (OR
ANY APPLICABLE SUCCESSOR FORM) ON OR BEFORE THE DATE THAT ANY SUCH FORM OR
CERTIFICATION EXPIRES OR BECOMES OBSOLETE AND AFTER THE OCCURRENCE OF ANY EVENT
REQUIRING A CHANGE IN THE MOST RECENT FORM PREVIOUSLY DELIVERED BY IT TO THE
BORROWER; AND

 

(III)                               OBTAIN SUCH EXTENSIONS OF TIME FOR FILING
AND COMPLETE SUCH U.S. FEDERAL WITHHOLDING TAX FORMS OR CERTIFICATIONS AS MAY
REASONABLY BE REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT;

 

unless in any such case any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required that
renders such form unapplicable or would prevent such Lender from duly completing
and delivering any such form and such Lender so advises the Borrower and the
Administrative Agent.  Each Person that shall become a Participant pursuant to
Section 13.6 or a Lender pursuant to Section 13.6 shall, upon the effectiveness
of the related transfer, be required to provide all the forms and statements
required pursuant to this Section 5.4(d), provided that in the case of a
Participant such Participant shall furnish all such required forms and
statements to the Lender from which the related participation shall have been
purchased.

 


(E)                                  IF THE BORROWER DETERMINES IN GOOD FAITH
THAT A REASONABLE BASIS EXISTS FOR CONTESTING ANY TAXES FOR WHICH
INDEMNIFICATION HAS BEEN DEMANDED HEREUNDER, THE RELEVANT LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, SHALL COOPERATE WITH THE BORROWER IN
CHALLENGING SUCH TAXES AT BORROWER’S EXPENSE IF SO REASONABLY REQUESTED BY
BORROWER.  IF ANY LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE,
RECEIVES A REFUND OF A TAX FOR WHICH A PAYMENT HAS BEEN MADE BY THE CREDIT
PARTIES PURSUANT TO THIS SECTION 5.4, WHICH REFUND IN THE GOOD FAITH JUDGMENT OF
SUCH LENDER OR THE ADMINISTRATIVE AGENT, AS THE CASE MAY BE, IS ATTRIBUTABLE TO
SUCH PAYMENT MADE BY THE CREDIT PARTIES THEN THE LENDER OR THE ADMINISTRATIVE
AGENT, AS THE CASE MAY BE, SHALL REIMBURSE THE CREDIT PARTIES FOR SUCH AMOUNT
(TOGETHER WITH ANY INTEREST RECEIVED THEREON) AS THE LENDER OR THE
ADMINISTRATIVE AGENT, AS THE CASE MAY BE, DETERMINES TO BE THE PROPORTION OF THE
REFUND AS WILL LEAVE IT, AFTER SUCH REIMBURSEMENT, IN NO BETTER OR WORSE
POSITION (TAKING INTO ACCOUNT ALL REASONABLE OUT-OF-POCKET EXPENSES) THAN IT
WOULD HAVE BEEN IN IF THE PAYMENT HAD NOT BEEN IMPOSED IN THE FIRST INSTANCE. 
THE LENDER SHALL NOT BE OBLIGED TO DISCLOSE ANY INFORMATION REGARDING ITS TAX
AFFAIRS OR COMPUTATIONS TO THE BORROWER IN CONNECTION WITH THIS PARAGRAPH (D) OR
ANY OTHER PROVISION OF THIS SECTION 5.4.


 

5.5.                              Computations of Interest and Fees.

 


(A)                                  INTEREST ON EURODOLLAR LOANS AND, EXCEPT AS
PROVIDED IN THE NEXT SUCCEEDING SENTENCE, ABR LOANS SHALL BE CALCULATED ON THE
BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED.  INTEREST ON ABR LOANS IN
RESPECT OF WHICH THE RATE OF INTEREST IS CALCULATED ON THE BASIS OF THE PRIME
RATE AND INTEREST

 

52

--------------------------------------------------------------------------------


 


ON OVERDUE INTEREST SHALL BE CALCULATED ON THE BASIS OF A 365- (OR 366-, AS THE
CASE MAY BE) DAY YEAR FOR THE ACTUAL DAYS ELAPSED.


 


(B)                                 FEES AND LETTER OF CREDIT OUTSTANDING SHALL
BE CALCULATED ON THE BASIS OF A 360-DAY YEAR FOR THE ACTUAL DAYS ELAPSED.


 

5.6.                              Limit on Rate of Interest.

 


(A)                                  NO PAYMENT SHALL EXCEED LAWFUL RATE. 
NOTWITHSTANDING ANY OTHER TERM OF THIS AGREEMENT, THE BORROWER SHALL NOT BE
OBLIGED TO PAY ANY INTEREST OR OTHER AMOUNTS UNDER OR IN CONNECTION WITH THIS
AGREEMENT IN EXCESS OF THE AMOUNT OR RATE PERMITTED UNDER OR CONSISTENT WITH ANY
APPLICABLE LAW, RULE OR REGULATION. 


 


(B)                                 PAYMENT AT HIGHEST LAWFUL RATE.  IF THE
BORROWER IS NOT OBLIGED TO MAKE A PAYMENT WHICH IT WOULD OTHERWISE BE REQUIRED
TO MAKE, AS A RESULT OF SECTION 5.6(A), THE BORROWER SHALL MAKE SUCH PAYMENT TO
THE MAXIMUM EXTENT PERMITTED BY OR CONSISTENT WITH APPLICABLE LAWS, RULES AND
REGULATIONS.


 


(C)                                  ADJUSTMENT IF ANY PAYMENT EXCEEDS LAWFUL
RATE.  IF ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
WOULD OBLIGATE THE BORROWER TO MAKE ANY PAYMENT OF INTEREST OR OTHER AMOUNT
PAYABLE TO ANY LENDER IN AN AMOUNT OR CALCULATED AT A RATE WHICH WOULD BE
PROHIBITED BY ANY APPLICABLE LAW, RULE OR REGULATION, THEN NOTWITHSTANDING SUCH
PROVISION, SUCH AMOUNT OR RATE SHALL BE DEEMED TO HAVE BEEN ADJUSTED WITH
RETROACTIVE EFFECT TO THE MAXIMUM AMOUNT OR RATE OF INTEREST, AS THE CASE MAY
BE, AS WOULD NOT BE SO PROHIBITED BY LAW, SUCH ADJUSTMENT TO BE EFFECTED, TO THE
EXTENT NECESSARY, AS FOLLOWS:


 

(I)                                     FIRSTLY, BY REDUCING THE AMOUNT OR RATE
OF INTEREST REQUIRED TO BE PAID BY THE BORROWER TO THE AFFECTED LENDER UNDER
SECTION 2.8; AND

 

(II)                                  THEREAFTER, BY REDUCING ANY FEES,
COMMISSIONS, PREMIUMS AND OTHER AMOUNTS REQUIRED TO BE PAID BY THE BORROWER TO
THE AFFECTED LENDER.

 

Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if any Lender shall have received from the Borrower an
amount in excess of the maximum permitted by any applicable law, rule or
regulation, then the Borrower shall be entitled, by notice in writing to the
Administrative Agent to obtain reimbursement from that Lender in an amount equal
to such excess, and pending such reimbursement, such amount shall be deemed to
be an amount payable by that Lender to the Borrower.  Any amount or rate of
interest referred to in this Section 5.6(c) shall be determined in accordance
with generally accepted actuarial practices and principles as an effective
annual rate of interest over the term that any Loan remains outstanding.

 

SECTION 6.                                Conditions Precedent to Initial
Borrowing

 

The initial Borrowing under this Agreement is subject to the satisfaction of the
following conditions precedent, except as otherwise agreed between the Borrower
and the Administrative Agent pursuant to that certain post-closing letter dated
as of the date hereof:

 

6.1.                              Credit Documents.  The Administrative Agent
shall have received:

 

(a)                                  this Agreement, executed and delivered by a
duly authorized officer of each of the Holdings, the Borrower and each Lender;

 

53

--------------------------------------------------------------------------------


 

(b)                                 the Guarantee, executed and delivered by a
duly authorized officer of each Guarantor;

 

(c)                                  the Pledge Agreement, executed and
delivered by a duly authorized officer of each pledgor party thereto;

 

(d)                                 the Security Agreement, executed and
delivered by a duly authorized officer of each grantor party thereto;

 

(e)                                  a Mortgage in respect of each Mortgaged
Property to be Mortgaged on the Closing Date, executed and delivered by a duly
authorized officer of each mortgagor party thereto; and

 

(f)                                    the Perfection Certificate, executed and
delivered by a duly authorized officer of each Credit Party party thereto.

 

6.2.                              Collateral.

 


(A)                                  ALL OUTSTANDING EQUITY INTERESTS IN
WHATEVER FORM OF THE BORROWER AND EACH RESTRICTED SUBSIDIARY OWNED BY OR ON
BEHALF OF ANY CREDIT PARTY (OTHER THAN A RESTRICTED FOREIGN SUBSIDIARY) SHALL
HAVE BEEN PLEDGED PURSUANT TO THE PLEDGE AGREEMENT (EXCEPT THAT THE BORROWER AND
ITS RESTRICTED SUBSIDIARIES SHALL NOT BE REQUIRED TO PLEDGE MORE THAN 65% OF THE
OUTSTANDING VOTING EQUITY INTERESTS OF ANY RESTRICTED FOREIGN SUBSIDIARY) AND
THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, TO THE EXTENT CERTIFICATED, ALL
CERTIFICATES REPRESENTING SECURITIES PLEDGED UNDER THE PLEDGE AGREEMENT,
ACCOMPANIED BY INSTRUMENTS OF TRANSFER AND UNDATED STOCK POWERS ENDORSED IN
BLANK.


 


(B)                                 ALL INDEBTEDNESS FOR BORROWED MONEY IN
EXCESS OF $5.0 MILLION OF HOLDINGS, THE BORROWER AND EACH SUBSIDIARY THAT IS
OWING TO ANY CREDIT PARTY TO THE PLEDGE AGREEMENT SHALL BE EVIDENCED BY ONE OR
MORE GLOBAL PROMISSORY NOTES AND SHALL HAVE BEEN PLEDGED PURSUANT TO THE PLEDGE
AGREEMENT, AND THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED ALL SUCH PROMISSORY
NOTES, TOGETHER WITH INSTRUMENTS OF TRANSFER WITH RESPECT THERETO ENDORSED IN
BLANK.


 


(C)                                  ALL DOCUMENTS AND INSTRUMENTS, INCLUDING
UNIFORM COMMERCIAL CODE OR OTHER APPLICABLE PERSONAL PROPERTY SECURITY FINANCING
STATEMENTS, REQUIRED BY LAW OR REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT
TO BE FILED, REGISTERED OR RECORDED TO CREATE THE LIENS INTENDED TO BE CREATED
BY THE SECURITY AGREEMENT OR THE PLEDGE AGREEMENT AND PERFECT SUCH LIENS TO THE
EXTENT REQUIRED BY, AND WITH THE PRIORITY REQUIRED BY, THE SECURITY AGREEMENT OR
THE PLEDGE AGREEMENT SHALL HAVE BEEN FILED, REGISTERED OR RECORDED OR DELIVERED
TO THE ADMINISTRATIVE AGENT FOR FILING, REGISTRATION OR RECORDING.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED, IN RESPECT OF EACH MORTGAGED PROPERTY OWNED BY THE BORROWER OR A
SUBSIDIARY GUARANTOR, A POLICY OR POLICIES OF TITLE INSURANCE ISSUED BY A
NATIONALLY RECOGNIZED TITLE INSURANCE COMPANY INSURING THE LIEN OF EACH MORTGAGE
AS A VALID FIRST LIEN ON THE MORTGAGED PROPERTY DESCRIBED THEREIN, FREE OF ANY
OTHER LIENS EXCEPT AS EXPRESSLY PERMITTED BY SECTION 10.2, TOGETHER WITH SUCH
ENDORSEMENTS, COINSURANCE AND REINSURANCE AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.


 

6.3.                              Legal Opinions.  The Administrative Agent
shall have received the executed legal opinions of (a) Simpson Thacher &
Bartlett LLP, special New York counsel to the Borrower, substantially in the
form of Exhibit G-1, and (b) local counsel to the Borrower in certain
jurisdictions as may be agreed upon by the Borrower and the Administrative
Agent, substantially in the form of Exhibit G-2.  The

 

54

--------------------------------------------------------------------------------


 

Borrower the other Credit Parties and the Administrative Agent hereby instruct
such counsel to deliver such legal opinions.

 

6.4.                              No Default.  After giving effect to the
Borrowings on the Closing Date and the other transactions contemplated hereby,
no Default or Event of Default has occurred and is continuing.

 

6.5.                              Subordinated Notes.  The Borrower shall have
received gross proceeds of not less than $300,000,000 from the issuance of
Subordinated Notes under the Subordinated Note Indenture in a public offering or
in a Rule 144A or other private placement.  To the extent material to the
interests of the Lenders, the terms and conditions of the Subordinated Notes
(including, but not limited to, subordination, maturity, covenants, events of
default, remedies, redemption and prepayment events) shall be reasonably
satisfactory to the Joint Lead Arrangers.

 

6.6.                              Equity Proceeds.  Prior to or simultaneously
with the initial Credit Extension, (a) the Equity Proceeds shall have been
funded in full in cash, and (b) the Borrower shall have received cash proceeds
from the Equity Proceeds in an amount equal to not less than 30% of the pro
forma capitalization of the Borrower after giving effect to the consummation of
the Transactions.

 

6.7.                              Closing Certificates.  The Administrative
Agent shall have received a certificate of each Credit Party, dated the Closing
Date, substantially in the form of Exhibit H, with appropriate insertions,
executed by the President or any Vice President and the Secretary or any
Assistant Secretary of such Credit Party, and attaching the documents referred
to in Sections 6.8 and 6.9.

 

6.8.                              Corporate Proceedings of Each Credit Party. 
The Administrative Agent shall have received a copy of the resolutions, in form
and substance satisfactory to the Administrative Agent, of the Board of
Directors of each Credit Party (or a duly authorized committee thereof)
authorizing (a) the execution, delivery and performance of the Credit Documents
(and any agreements relating thereto) to which it is a party and (b) in the case
of the Borrower, the extensions of credit contemplated hereunder.

 

6.9.                              Corporate Documents.  The Administrative Agent
shall have received true and complete copies of the certificate of incorporation
and by-laws (or equivalent organizational documents) of each Credit Party.

 

6.10.                        Fees.  The Lenders shall have received the fees in
the amounts previously agreed in writing by the Agents and such Lenders to be
received on the Closing Date and all expenses (including the reasonable fees,
disbursements and other charges of counsel) for which invoices have been
presented on or prior to the Closing Date shall have been paid.

 

6.11.                        Target Material Adverse Effect.  On the Closing
Date, since December 31, 2004, no Target Material Adverse Effect has occurred.

 

6.12.                        Acquisition and Merger/Related Agreements. 
Simultaneously with the initial Credit Event on the Closing Date, the
Acquisition and Merger shall have been consummated as contemplated in the Merger
Agreement and the Administrative Agent shall have received a fully executed or
conformed copy of the Merger Agreement which shall be in full force and effect
which shall not have been amended, modified or waived in a manner materially
adverse to the Lenders.

 

6.13.                        Solvency Certificate.  On the Closing Date,
Administrative Agent shall have received a certificate from the chief financial
officer of the Borrower in form, scope and substance satisfactory to
Administrative Agent, with appropriate attachments and demonstrating that after
giving effect to the consummation of the Transactions, the Borrower taken as a
whole with its Subsidiaries are Solvent.

 

55

--------------------------------------------------------------------------------


 

6.14.                        [Reserved]. 

 

6.15.                        Financial Statements.  Lenders shall have received
from the Borrower (a) the Historical Financial Statements, which financial
statements shall not reflect any Target Material Adverse Effect from what was
reflected in the financial statements previously provided to the Administrative
Agent, (b) pro forma consolidated balance sheet and related pro forma
consolidated statements of income of the Borrower as of and for the last
twelve-month period ended at least 45 days prior to the Closing Date, prepared
to give effect to the Transactions as if they had occurred as of such date (in
the case of the balance sheet) or at the beginning of such period (in the case
of such other financial statements), which financial statements shall not
reflect any Target Material Adverse Effect from what was reflected in the
projections previously provided to the Administrative Agent and (c) an officer’s
certificate with respect to the financial statements and pro forma information
in form and substance reasonably satisfactory to the Administrative Agent.

 

6.16.                        Tender Offer/Refinancing.  Concurrently with the
initial Credit Event, the Administrative Agent shall have received
(a) reasonably satisfactory evidence that a Successful Tender Offer has been
consummated and that the consent to remove customary restrictive covenants from
the Existing Indenture governing the Existing Notes shall have been successfully
effected and  (b) satisfactory evidence that all loans and commitments to lend
under the Existing Credit Agreement shall have been terminated and all liens in
respect of amounts due thereunder shall have been released or arrangements for
such release satisfactory to the Administrative Agent shall have been made.

 

SECTION 7.                                Conditions Precedent to All Credit
Events

 

The agreement of each Lender to make any Loan requested to be made by it on any
date (including, without limitation, the Closing Date, but excluding Mandatory
Borrowings) and the obligation of the Letter of Credit Issuer to issue Letters
of Credit on any date is subject to the satisfaction of the following conditions
precedent:

 

7.1.                              No Default; Representations and Warranties. 
At the time of each Credit Event and also after giving effect thereto (a) no
Default or Event of Default shall have occurred and be continuing and (b) all
representations and warranties made by any Credit Party contained herein or in
the other Credit Documents (other than, in the case of the initial Credit Event
on the Closing Date only, Sections 8.3, 8.4, 8.6, 8.7(b), 8.8., 8.9, 8.10, 8.11,
8.12, 8.13, 8.14, 8.15 and 8.16 of this Agreement) shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on and as of the date of such Credit Event (except
where such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date).

 

7.2.                              Notice of Borrowing; Letter of Credit Request.

 


(A)                                  PRIOR TO THE MAKING OF EACH TERM LOAN, EACH
REVOLVING CREDIT LOAN (OTHER THAN ANY REVOLVING CREDIT LOAN MADE PURSUANT TO
SECTION 3.4(A)) AND EACH SWINGLINE LOAN, THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A NOTICE OF BORROWING (WHETHER IN WRITING OR BY TELEPHONE) MEETING THE
REQUIREMENTS OF SECTION 2.3.


 


(B)                                 PRIOR TO THE ISSUANCE OF EACH LETTER OF
CREDIT, THE ADMINISTRATIVE AGENT AND THE LETTER OF CREDIT ISSUER SHALL HAVE
RECEIVED A LETTER OF CREDIT REQUEST MEETING THE REQUIREMENTS OF SECTION 3.2(A).

 

56

--------------------------------------------------------------------------------


 

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by each Credit Party to each of the Lenders that all
the applicable conditions specified above exist as of that time.

 

SECTION 8.                                Representations, Warranties and
Agreements

 

In order to induce the Lenders to enter into this Agreement, to make the Loans
and issue or participate in Letters of Credit as provided for herein, Holdings
and the Borrower make the following representations and warranties to, and
agreements with, the Lenders, all of which shall survive the execution and
delivery of this Agreement and the making of the Loans and the issuance of the
Letters of Credit:

 

8.1.                              Corporate Status.  Holdings and the Borrower
and each Material Subsidiary (a) is a duly organized and validly existing
corporation or other entity in good standing under the laws of the jurisdiction
of its organization and has the corporate or other organizational power and
authority to own its property and assets and to transact the business in which
it is engaged and (b) has duly qualified and is authorized to do business and is
in good standing in all jurisdictions where it is required to be so qualified,
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect.

 

8.2.                              Corporate Power and Authority.  Each Credit
Party has the corporate or other organizational power and authority to execute,
deliver and carry out the terms and provisions of the Credit Documents to which
it is a party and has taken all necessary corporate or other organizational
action to authorize the execution, delivery and performance of the Credit
Documents to which it is a party.  Each Credit Party has duly executed and
delivered each Credit Document to which it is a party and each such Credit
Document constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and subject to general principles of equity.

 

8.3.                              No Violation.  Neither the execution, delivery
or performance by any Credit Party of the Credit Documents to which it is a
party nor compliance with the terms and provisions thereof nor the consummation
of the Transactions and the other transactions contemplated hereby or thereby
will (a) contravene any applicable provision of any material law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien upon
any of the property or assets of any of Holdings, the Borrower or any of the
Restricted Subsidiaries (other than Liens created under the Credit Documents)
pursuant to, the terms of any material indenture (including the Subordinated
Note Indenture), loan agreement, lease agreement, mortgage, deed of trust,
agreement or other material instrument to which Holdings, the Borrower or any of
the Restricted Subsidiaries is a party or by which it or any of its property or
assets is bound or (c) violate any provision of the certificate of
incorporation, by-laws or other constitutional documents of Holdings, the
Borrower or any of the Restricted Subsidiaries.

 

8.4.                              Litigation.  There are no actions, suits or
proceedings (including Environmental Claims) pending or, to the knowledge of
Holdings or the Borrower, threatened with respect to Holdings, the Borrower or
any of its Subsidiaries that could reasonably be expected to result in a
Material Adverse Effect.

 

8.5.                              Margin Regulations.  Neither the making of any
Loan hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation T, U or X of the Board.

 

8.6.                              Governmental Approvals.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any Governmental Authority is

 

57

--------------------------------------------------------------------------------


 

required to authorize or is required in connection with (a) the execution,
delivery and performance of any Credit Document or (b) the legality, validity,
binding effect or enforceability of any Credit Document, except any of the
foregoing the failure to obtain or make could not reasonably be expected to have
a Material Adverse Effect.

 

8.7.                              Investment Company Act/Public Utility Holding
Company Act.  Neither Holdings nor the Borrower is (a) an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or (b) is
a “holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935.

 

8.8.                              True and Complete Disclosure.

 


(A)                                  NONE OF THE FACTUAL INFORMATION AND DATA
(TAKEN AS A WHOLE) HERETOFORE OR CONTEMPORANEOUSLY FURNISHED BY ANY OF HOLDINGS,
THE BORROWER ANY OF THE SUBSIDIARIES OR ANY OF THEIR RESPECTIVE AUTHORIZED
REPRESENTATIVES IN WRITING TO THE JOINT LEAD ARRANGERS, ADMINISTRATIVE AGENT
AND/OR ANY LENDER ON OR BEFORE THE CLOSING DATE (INCLUDING (I) THE CONFIDENTIAL
INFORMATION MEMORANDUM AND (II) ALL INFORMATION CONTAINED IN THE CREDIT
DOCUMENTS) FOR PURPOSES OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREIN CONTAINED ANY UNTRUE STATEMENT OR OMITTED TO
STATE ANY MATERIAL FACT NECESSARY TO MAKE SUCH INFORMATION AND DATA (TAKEN AS A
WHOLE) NOT MISLEADING AT SUCH TIME IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH
SUCH INFORMATION OR DATA WAS FURNISHED, IT BEING UNDERSTOOD AND AGREED THAT FOR
PURPOSES OF THIS SECTION 8.8(A), SUCH FACTUAL INFORMATION AND DATA SHALL NOT
INCLUDE PROJECTIONS AND PRO FORMA FINANCIAL INFORMATION.


 


(B)                                 THE PROJECTIONS AND PRO FORMA FINANCIAL
INFORMATION CONTAINED IN THE INFORMATION AND DATA REFERRED TO IN PARAGRAPH
(A) ABOVE WERE BASED ON GOOD FAITH ESTIMATES AND ASSUMPTIONS BELIEVED BY SUCH
PERSONS TO BE REASONABLE AT THE TIME MADE, IT BEING RECOGNIZED BY THE LENDERS
THAT SUCH PROJECTIONS AS TO FUTURE EVENTS ARE NOT TO BE VIEWED AS FACTS AND THAT
ACTUAL RESULTS DURING THE PERIOD OR PERIODS COVERED BY ANY SUCH PROJECTIONS MAY
DIFFER FROM THE PROJECTED RESULTS.


 

8.9.                              Financial Condition; Financial Statements. 
The (a) unaudited historical consolidated financial information of the Borrower
as set forth in the Confidential Information Memorandum, and (b) the Historical
Financial Statements, in each case present or will, when provided, present
fairly in all material respects the combined financial position of the Borrower
at the respective dates of said information, statements and results of
operations for the respective periods covered thereby.  The financial statements
referred to in clause (b) of this Section 8.9 have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements.  There has been no Material Adverse Change since
December 31, 2004.

 

8.10.                        Tax Returns and Payments.  Each of Holdings, the
Borrower and the Subsidiaries has filed all federal income tax returns and all
other material tax returns, domestic and foreign, required to be filed by it and
has paid all material taxes and assessments payable by it that have become due,
other than those not yet delinquent or contested in good faith and for which
adequate reserves have been established in accordance with GAAP.  Each of
Holdings, the Borrower and each of the Subsidiaries have paid, or have provided
adequate reserves (in the good faith judgment of the management of the Borrower)
in accordance with GAAP for the payment of, all material federal, state,
provincial and foreign income taxes applicable for all prior fiscal years and
for the current fiscal year to the Closing Date.

 

58

--------------------------------------------------------------------------------


 

8.11.                        Compliance with ERISA.

 


(A)                                  EACH PLAN IS IN COMPLIANCE WITH ERISA, THE
CODE AND ANY APPLICABLE REQUIREMENT OF LAW; NO REPORTABLE EVENT HAS OCCURRED (OR
IS REASONABLY LIKELY TO OCCUR) WITH RESPECT TO ANY PLAN; NO PLAN IS INSOLVENT OR
IN REORGANIZATION (OR IS REASONABLY LIKELY TO BE INSOLVENT OR IN
REORGANIZATION), AND NO WRITTEN NOTICE OF ANY SUCH INSOLVENCY OR REORGANIZATION
HAS BEEN GIVEN TO ANY OF HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY ERISA
AFFILIATE; NO PLAN (OTHER THAN A MULTIEMPLOYER PLAN) HAS AN ACCUMULATED OR
WAIVED FUNDING DEFICIENCY (OR IS REASONABLY LIKELY TO HAVE SUCH A DEFICIENCY);
NONE OF HOLDINGS, THE BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE HAS
INCURRED (OR IS REASONABLY LIKELY EXPECTED TO INCUR) ANY LIABILITY TO OR ON
ACCOUNT OF A PLAN PURSUANT TO SECTION 409, 502(I), 502(L), 515, 4062, 4063,
4064, 4069, 4201 OR 4204 OF ERISA OR SECTION 4971 OR 4975 OF THE CODE OR HAS
BEEN NOTIFIED IN WRITING THAT IT WILL INCUR ANY LIABILITY UNDER ANY OF THE
FOREGOING SECTIONS WITH RESPECT TO ANY PLAN; NO PROCEEDINGS HAVE BEEN INSTITUTED
(OR ARE REASONABLY LIKELY TO BE INSTITUTED) TO TERMINATE OR TO REORGANIZE ANY
PLAN OR TO APPOINT A TRUSTEE TO ADMINISTER ANY PLAN, AND NO WRITTEN NOTICE OF
ANY SUCH PROCEEDINGS HAS BEEN GIVEN TO ANY OF HOLDINGS, THE BORROWER, ANY
SUBSIDIARY OR ANY ERISA AFFILIATE; AND NO LIEN IMPOSED UNDER THE CODE OR ERISA
ON THE ASSETS OF ANY OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY OR ANY ERISA
AFFILIATE EXISTS (OR IS REASONABLY LIKELY TO EXIST) NOR HAS HOLDINGS, THE
BORROWER, ANY SUBSIDIARY OR ANY ERISA AFFILIATE BEEN NOTIFIED IN WRITING THAT
SUCH A LIEN WILL BE IMPOSED ON THE ASSETS OF ANY OF HOLDINGS, THE BORROWER, ANY
SUBSIDIARY OR ANY ERISA AFFILIATE ON ACCOUNT OF ANY PLAN, EXCEPT TO THE EXTENT
THAT A BREACH OF ANY OF THE REPRESENTATIONS, WARRANTIES OR AGREEMENTS IN THIS
SECTION 8.11(A) WOULD NOT RESULT, INDIVIDUALLY OR IN THE AGGREGATE, IN AN AMOUNT
OF LIABILITY THAT WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT
OR RELATES TO ANY MATTER DISCLOSED IN THE FINANCIAL STATEMENTS OF THE BORROWER
CONTAINED IN THE CONFIDENTIAL INFORMATION MEMORANDUM.  NO PLAN (OTHER THAN A
MULTIEMPLOYER PLAN) HAS AN UNFUNDED CURRENT LIABILITY THAT WOULD, INDIVIDUALLY
OR WHEN TAKEN TOGETHER WITH ANY OTHER LIABILITIES REFERENCED IN THIS
SECTION 8.11(A), BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.  WITH
RESPECT TO PLANS THAT ARE MULTIEMPLOYER PLANS (AS DEFINED IN SECTION 3(37) OF
ERISA), THE REPRESENTATIONS AND WARRANTIES IN THIS SECTION 8.11(A), OTHER THAN
ANY MADE WITH RESPECT TO (I) LIABILITY UNDER SECTION 4201 OR 4204 OF ERISA OR
(II) LIABILITY FOR TERMINATION OR REORGANIZATION OF SUCH PLANS UNDER ERISA, ARE
MADE TO THE BEST KNOWLEDGE OF THE BORROWER.


 


(B)                                 EXCEPT WHERE NONCOMPLIANCE WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT, (I) EACH FOREIGN
PLAN HAS BEEN MAINTAINED IN SUBSTANTIAL COMPLIANCE WITH ITS TERMS AND WITH THE
REQUIREMENTS OF ANY AND ALL APPLICABLE LAWS, STATUTES, RULES, REGULATIONS AND
ORDERS AND HAS BEEN MAINTAINED, WHERE REQUIRED, IN GOOD STANDING WITH APPLICABLE
REGULATORY AUTHORITIES, AND (II) NEITHER HOLDINGS, THE BORROWER NOR ANY
SUBSIDIARY HAVE INCURRED ANY MATERIAL OBLIGATION IN CONNECTION WITH THE
TERMINATION OF OR WITHDRAWAL FROM ANY FOREIGN PLAN.  ALL CONTRIBUTIONS OR OTHER
PAYMENTS WHICH ARE DUE WITH RESPECT TO EACH FOREIGN PLAN HAVE BEEN MADE IN FULL
AND THERE ARE NO FUNDING DEFICIENCIES THEREUNDER, EXCEPT TO THE EXTENT ANY SUCH
EVENT OR DEFICIENCY WOULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 

8.12.                        Subsidiaries.  On the Closing Date, Holdings does
not have any Subsidiaries other than the Borrower and its Subsidiaries. 
Schedule 8.12 lists each Subsidiary of the Borrower (and the direct and indirect
ownership interest of the Borrower therein), in each case existing on the
Closing Date.  To the knowledge of the Borrower, after due enquiry, each
Material Subsidiary as of the Closing Date has been so designated on
Schedule 8.12.

 

8.13.                        Patents, etc.  Holdings, the Borrower and each of
the Restricted Subsidiaries have obtained all patents, trademarks, servicemarks,
trade names, copyrights, licenses and other rights, free from burdensome
restrictions, that are necessary for the operation of their respective
businesses as currently conducted and as proposed to be conducted, except where
the failure to obtain any such rights could not reasonably be expected to have a
Material Adverse Effect.

 

59

--------------------------------------------------------------------------------


 

8.14.                        Environmental Laws.

 


(A)                                  EXCEPT AS COULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT: (I) EACH OF HOLDINGS, THE BORROWER AND EACH
OF THE SUBSIDIARIES ARE IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS IN ALL
JURISDICTIONS IN WHICH HOLDINGS, THE BORROWER AND EACH OF THE SUBSIDIARIES ARE
CURRENTLY DOING BUSINESS (INCLUDING HAVING OBTAINED ALL MATERIAL PERMITS
REQUIRED UNDER ENVIRONMENTAL LAWS); (II) EACH OF HOLDINGS, THE BORROWER WILL
COMPLY AND CAUSE EACH OF THE SUBSIDIARIES TO COMPLY WITH ALL SUCH ENVIRONMENTAL
LAWS (INCLUDING ALL PERMITS REQUIRED UNDER ENVIRONMENTAL LAWS); AND (III) NONE
OF HOLDINGS, THE BORROWER AND EACH OF THE SUBSIDIARIES HAS BECOME SUBJECT TO ANY
ENVIRONMENTAL CLAIM OR ANY OTHER LIABILITY UNDER ANY ENVIRONMENTAL LAW.


 


(B)                                 NONE OF HOLDINGS, THE BORROWER OR ANY OF THE
SUBSIDIARIES HAS TREATED, STORED, TRANSPORTED, RELEASED OR DISPOSED OF HAZARDOUS
MATERIALS AT OR FROM ANY CURRENTLY OR FORMERLY OWNED REAL ESTATE OR FACILITY
RELATING TO ITS BUSINESS IN A MANNER THAT COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

8.15.                        Properties.

 


(A)                                  EACH OF HOLDINGS, THE BORROWER AND EACH OF
THE SUBSIDIARIES HAVE GOOD AND MARKETABLE TITLE TO OR A VALID LEASEHOLD INTEREST
IN ALL PROPERTIES THAT ARE NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE
BUSINESSES AS CURRENTLY CONDUCTED AND AS PROPOSED TO BE CONDUCTED, FREE AND
CLEAR OF ALL LIENS (OTHER THAN ANY LIENS PERMITTED BY THIS AGREEMENT) AND EXCEPT
WHERE THE FAILURE TO HAVE SUCH GOOD TITLE COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 NO MORTGAGE ENCUMBERS IMPROVED REAL ESTATE
THAT IS LOCATED IN AN AREA THAT HAS BEEN IDENTIFIED BY THE SECRETARY OF HOUSING
AND URBAN DEVELOPMENT AS AN AREA HAVING SPECIFIED FLOOD HAZARDS WITHIN THE
MEANING OF THE NATIONAL FLOOD INSURANCE ACT OF 1968 UNLESS FLOOD INSURANCE
AVAILABLE UNDER SUCH ACT HAS BEEN OBTAINED IN ACCORDANCE WITH SECTION 9.3.


 

8.16.                        Solvency.  On the Closing Date after giving effect
to the Transactions, the Borrower and its Subsidiaries, on a consolidated basis,
are Solvent. 

 

SECTION 9.                                Affirmative Covenants

 

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations incurred hereunder, are
paid in full:

 

9.1.                              Information Covenants.  Holdings or the
Borrower will furnish to each Lender and the Administrative Agent:

 

(a)                                  Annual Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC (or, if such financial
statements are not required to be filed with the SEC, on or before the date that
is 90 days after the end of each such fiscal year), the consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statement of operations and cash flows for such
fiscal year, setting forth comparative consolidated figures for the preceding
fiscal year (including a note which reconciles the differences between the
balance sheet, statement of operations and statement of cash flows of Borrower
and its Subsidiaries and the balance sheet, statement of operations and
statement of cash flows of Borrower and its Restricted

 

60

--------------------------------------------------------------------------------


 

Subsidiaries), certified by independent certified public accountants of
recognized national standing whose opinion shall not be qualified as to the
scope of audit or as to the status of the Borrower or any of the Material
Subsidiaries (or group of Subsidiaries that together would constitute a Material
Subsidiary) as a going concern, together in any event with a certificate of such
accounting firm stating that in the course of its regular audit of the business
of the Borrower and the Material Subsidiaries, which audit was conducted in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge of any Default or Event of Default relating to
Section 10.9 or 10.10 that has occurred and is continuing or, if in the opinion
of such accounting firm such a Default or Event of Default has occurred and is
continuing, a statement as to the nature thereof. 

 

(b)                                 Quarterly Financial Statements.  As soon as
available and in any event on or before the date on which such financial
statements are required to be filed with the SEC with respect to each of the
first three quarterly accounting periods in each fiscal year of the Borrower
(or, if such financial statements are not required to be filed with the SEC, on
or before the date that is 45 days after the end of each such quarterly
accounting period), the consolidated balance sheet of the Borrower and the
Subsidiaries, as at the end of such quarterly period and the related
consolidated statement of operations for such quarterly accounting period and
for the elapsed portion of the fiscal year ended with the last day of such
quarterly period, and the related consolidated statement of cash flows for the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, and setting forth comparative consolidated figures for the related
periods in the prior fiscal year or, in the case of such consolidated balance
sheet, for the last day of the prior fiscal year (including a note which
reconciles the differences between the balance sheet, statement of operations
and statement of cash flows of Borrower and its Subsidiaries and the balance
sheet, statement of operations and statement of cash flows of Borrower and its
Restricted Subsidiaries), all of which shall be certified by an Authorized
Officer of the Borrower, subject to changes resulting from audit and normal
year-end audit adjustments.

 

(c)                                  Budgets.  Within 60 days after the
commencement of each fiscal year of the Borrower, budgets of the Borrower in
reasonable detail for the fiscal year as customarily prepared by management of
the Borrower for their internal use consistent in scope with the financial
statements provided pursuant to Section 9.1(a), setting forth the principal
assumptions upon which such budgets are based.

 

(d)                                 Officer’s Certificates.  At the time of the
delivery of the financial statements provided for in Sections 9.1(a) and (b), a
certificate of an Authorized Officer of the Borrower to the effect that no
Default or Event of Default exists or, if any Default or Event of Default does
exist, specifying the nature and extent thereof, which certificate shall set
forth (i) the calculations required to establish whether the Borrower and the
Subsidiaries were in compliance with the provisions of Sections 10.9 and 10.10
as at the end of such fiscal year or period, as the case may be, (ii) a
specification of any change in the identity of the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries as at the end of such fiscal
year or period, as the case may be, from the Restricted Subsidiaries,
Unrestricted Subsidiaries and Foreign Subsidiaries, respectively, provided to
the Lenders on the Closing Date or the most recent fiscal year or period, as the
case may be, (iii) the then applicable Consolidated Net Debt to Consolidated
EBITDA Ratio and (iv) the amount of any Pro Forma Adjustment not previously set
forth in a Pro Forma Adjustment Certificate or any change in the amount of a Pro
Forma Adjustment set forth in any Pro Forma Adjustment Certificate previously
provided and, in either case, in reasonable detail, the calculations and basis
therefore and, if such certificate demonstrates an Event of Default of any
covenant under Section 10.9 or 10.10, any of the Permitted Holders may deliver,
together with such certificate, notice of their intent to cure (a “Notice of
Intent to Cure”) such Event of Default pursuant to

 

61

--------------------------------------------------------------------------------


 

Section 11.14; provided that the delivery of a Notice of Intent to Cure shall in
no way affect or alter the occurrence, existence or continuation of any such
Event of Default or the rights, benefits, powers and remedies of the
Administrative Agent and the Lenders under any Credit Document.  At the time of
the delivery of the financial statements provided for in Section 9.1(a), (i) a
certificate of an Authorized Officer of the Borrower setting forth in reasonable
detail the Available Amount as at the end of the fiscal year to which such
financial statements relate and (ii) a certificate of an Authorized Officer and
the chief legal officer of the Borrower (x) setting forth the information
required pursuant to Section 2 of the Perfection Certificate or confirming that
there has been no change in such information since the Closing Date or the date
of the most recent certificate delivered pursuant to this subsection (d)(ii), as
the case may be, and (y) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (x) above to the extent necessary to
protect and perfect the security interests under the Security Documents.

 

(e)                                  Notice of Default or Litigation.  Promptly
after an Authorized Officer of any of Holdings, the Borrower or any of the
Subsidiaries obtains knowledge thereof, notice of (i) the occurrence of any
event that constitutes a Default or Event of Default, which notice shall specify
the nature thereof, the period of existence thereof and what action Holdings or
the Borrower proposes to take with respect thereto, and (ii) any litigation or
governmental proceeding pending against Holdings or the Borrower or any of the
Subsidiaries that could reasonably be expected to result in a Material Adverse
Effect.

 

(f)                                    Environmental Matters.  Holdings and the
Borrower will promptly advise the Lenders in writing after obtaining knowledge
of any one or more of the following environmental matters, unless such
environmental matters would not, individually or when aggregated with all other
such matters, be reasonably expected to result in a Material Adverse Effect:

 

(i)                                     Any pending or threatened Environmental
Claim against Holdings or the Borrower or any of the Subsidiaries or any Real
Estate;

 

(ii)                                  Any condition or occurrence on any Real
Estate that (x) results in noncompliance by Holdings or the Borrower or any of
the Subsidiaries with any applicable Environmental Law or (y) could reasonably
be anticipated to form the basis of an Environmental Claim against Holdings or
the Borrower or any of the Subsidiaries or any Real Estate;

 

(iii)                               Any condition or occurrence on any Real
Estate that could reasonably be anticipated to cause such Real Estate to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Estate under any Environmental Law; and

 

(iv)                              The taking of any removal or remedial action
in response to the actual or alleged presence of any Hazardous Material on any
Real Estate.

 

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
response thereto.  The term “Real Estate” shall mean land, buildings and
improvements owned or leased by Holdings or the Borrower or any of the
Subsidiaries, but excluding all operating fixtures and equipment, whether or not
incorporated into improvements.

 

62

--------------------------------------------------------------------------------


 

(g)                                 Other Information.  Promptly upon filing
thereof, copies of any filings (including on Form 10-K, 10-Q or 8-K) or
registration statements with, and reports to, the SEC or any analogous
Government Authority in any relevant jurisdiction by Holdings, the Borrower or
any of the Subsidiaries (other than amendments to any registration statement (to
the extent such registration statement, in the form it becomes effective, is
delivered to the Lenders), exhibits to any registration statement and, if
applicable, any registration statements on Form S-8) and copies of all financial
statements, proxy statements, notices and reports that Holdings, the Borrower or
any of the Subsidiaries shall send to the holders of any publicly issued debt of
Holdings, the Borrower and/or any of the Subsidiaries (including any
Subordinated Notes (whether publicly issued or not)) in their capacity as such
holders (in each case to the extent not theretofore delivered to the Lenders
pursuant to this Agreement) and, with reasonable promptness, such other
information (financial or otherwise) as the Administrative Agent on its own
behalf or on behalf of any Lender may reasonably request in writing from time to
time.

 

(h)                                 Pro Forma Adjustment Certificate.  Not later
than the consummation of the acquisition of any Acquired Entity or Business by
the Borrower or any Restricted Subsidiary for which there shall be a Pro Forma
Adjustment or not later than any date on which financial statements are
delivered with respect to any four-quarter period in which a Pro Forma
Adjustment is made as a result of the consummation of the acquisition of any
Acquired Entity or Business by the Borrower or any Restricted Subsidiary for
which there shall be a Pro Forma Adjustment, a certificate of an Authorized
Officer of the Borrower setting forth the amount of such Pro Forma Adjustment
and, in reasonable detail, the calculations and basis therefor.

 

(i)                                     Perfection Certificate.  The Borrower
shall deliver to the Administrative Agent on the Closing Date a completed
Perfection Certificate dated the Closing Date and signed by an Authorized
Officer and the chief legal officer of the Borrower, together with all
attachments contemplated thereby.

 

9.2.                              Books, Records and Inspections.  Each of
Holdings and the Borrower will, and will cause each of the Subsidiaries to, 
permit officers and designated representatives of the Administrative Agent or
the Required Lenders to visit and inspect any of the properties or assets
Holdings, the Borrower and any such Subsidiary in whomsoever’s possession to the
extent that it is within such party’s control to permit such inspection, and to
examine the books and records of Holdings, the Borrower and any such Subsidiary
and discuss the affairs, finances and accounts of Holdings, the Borrower and of
any such Subsidiary with, and be advised as to the same by, its and their
officers and independent accountants, all at such reasonable times and intervals
and to such reasonable extent as the Administrative Agent or the Required
Lenders may desire.

 

9.3.                              Maintenance of Insurance.  Each of Holdings
and the Borrower will, and will cause each of the Material Subsidiaries to, at
all times maintain in full force and effect, with insurance companies that the
Borrower believes (in the good faith judgment of the management of the Borrower)
are financially sound and responsible at the time the relevant coverage is
placed or renewed, insurance in at least such amounts and against at least such
risks (and with such risk retentions) as are usually insured against in the same
general area by companies engaged in the same or a similar business; and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

 

9.4.                              Payment of Taxes.  Each of Holdings and the
Borrower will pay and discharge, and will cause each of the Subsidiaries to pay
and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which material penalties attach thereto,
and all lawful material claims that, if unpaid,

 

63

--------------------------------------------------------------------------------


 

could reasonably be expected to become a material Lien upon any properties of
the Borrower or any of the Restricted Subsidiaries, provided that neither
Holdings, the Borrower nor any of the Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim that is being contested in good
faith and by proper proceedings if it has maintained adequate reserves (in the
good faith judgment of the management of the Borrower) with respect thereto in
accordance with GAAP.

 

9.5.                              Consolidated Corporate Franchises.  Each of
Holdings and the Borrower will do, and will cause each Material Subsidiary to
do, or cause to be done, all things necessary to preserve and keep in full force
and effect its existence, corporate rights and authority, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect; provided, however, that the Borrower and its Subsidiaries may
consummate any transaction permitted under Section 10.3, 10.4 or 10.5.

 

9.6.                              Compliance with Statutes, Obligations, etc. 
Each of Holdings and the Borrower will, and will cause each Subsidiary to,
comply with all applicable laws, rules, regulations and orders, except to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

9.7.                              ERISA.  Promptly after Holdings, the Borrower
or any Subsidiary or any ERISA Affiliate knows or has reason to know of the
occurrence of any of the following events that, individually or in the aggregate
(including in the aggregate such events previously disclosed or exempt from
disclosure hereunder, to the extent the liability therefor remains outstanding),
would be reasonably likely to have a Material Adverse Effect, Holdings or the
Borrower will deliver to each of the Lenders a certificate of an Authorized
Officer or any other senior officer of the Borrower setting forth details as to
such occurrence and the action, if any, that Holdings, the Borrower, such
Subsidiary or such ERISA Affiliate is required or proposes to take, together
with any notices (required, proposed or otherwise) given to or filed with or by
Holdings, the Borrower, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant (other than notices relating to an individual participant’s
benefits) or the Plan administrator with respect thereto: that a Reportable
Event has occurred; that an accumulated funding deficiency has been incurred or
an application is to be made to the Secretary of the Treasury for a waiver or
modification of the minimum funding standard (including any required installment
payments) or an extension of any amortization period under Section 412 of the
Code with respect to a Plan; that a Plan having an Unfunded Current Liability
has been or is to be terminated, reorganized, partitioned or declared insolvent
under Title IV of ERISA (including the giving of written notice thereof); that a
Plan has an Unfunded Current Liability that has or will result in a lien under
ERISA or the Code; that proceedings will be or have been instituted to terminate
a Plan having an Unfunded Current Liability (including the giving of written
notice thereof); that a proceeding has been instituted against the Borrower, a
Subsidiary or an ERISA Affiliate pursuant to Section 515 of ERISA to collect a
delinquent contribution to a Plan; that the PBGC has notified Holdings, the
Borrower, any Subsidiary or any ERISA Affiliate of its intention to appoint a
trustee to administer any Plan; that Holdings, the Borrower, any Subsidiary or
any ERISA Affiliate has failed to make a required installment or other payment
pursuant to Section 412 of the Code with respect to a Plan; or that Holdings,
the Borrower, any Subsidiary or any ERISA Affiliate has incurred or will incur
(or has been notified in writing that it will incur) any liability (including
any contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA
or Section 4971 or 4975 of the Code.

 

9.8.                              Good Repair.  Each of Holdings and the
Borrower will, and will cause each of the Restricted Subsidiaries to, ensure
that its properties and equipment used or useful in its business in whomsoever’s
possession they may be to the extent that it is within the control of such party
to cause same, are kept in good repair, working order and condition, normal wear
and tear excepted, and that from time to time there are made in such properties
and equipment all needful and proper repairs, renewals,

 

64

--------------------------------------------------------------------------------


 

replacements, extensions, additions, betterments and improvements thereto, to
the extent and in the manner customary for companies in similar businesses and
consistent with third party leases, except in each case to the extent the
failure to do so could not be reasonably expected to have a Material Adverse
Effect.

 

9.9.                              Transactions with Affiliates.  Each of
Holdings and the Borrower will conduct, and cause each of the Restricted
Subsidiaries to conduct, all transactions with any of its Affiliates on terms
that are substantially as favorable to the Borrower or such Restricted
Subsidiary as it would obtain in a comparable arm’s-length transaction with a
Person that is not an Affiliate, provided that the foregoing restrictions shall
not apply to (a) the payment of customary annual fees to KKR and/or its
Affiliates and Bain and/or its Affiliates for management, consulting and
financial services rendered to Holdings, the Borrower and the Subsidiaries;
(b) customary investment banking fees paid to KKR and/or its Affiliates and Bain
and/or its Affiliates for services rendered to Holdings, the Borrower and the
Subsidiaries in connection with the divestitures, acquisitions, financings and
other transactions; (c) customary fees paid to members of the board of directors
of the Borrower and the Subsidiaries and (d) transactions permitted by
Section 10.6.

 

9.10.                        End of Fiscal Years; Fiscal Quarters.  Holdings and
the Borrower will, for financial reporting purposes, cause (a) each of its, and
each of its Subsidiaries’, fiscal years to end on December 31 of each year and
(b) each of its, and each of its Subsidiaries’, fiscal quarters to end on dates
consistent with such fiscal year-end and Holdings and the Borrower’s past
practice; provided, however, that Holdings and the Borrower may, upon written
notice to the Administrative Agent, change the financial reporting convention
specified above to any other financial reporting convention reasonably
acceptable to the Administrative Agent, in which case Holdings and the Borrower
and the Administrative Agent will, and are hereby authorized by the Lenders to,
make any adjustments to this Agreement that are necessary in order to reflect
such change in financial reporting.

 

9.11.                        Additional Guarantors, Grantors and Pledgors. 
Except as provided in Section 10.1(A)(j) or (k), each of Holdings and the
Borrower will cause (i) any direct or indirect Domestic Subsidiary (other than
any Unrestricted Subsidiary) formed or otherwise purchased or acquired after the
date hereof (including pursuant to a Permitted Acquisition), (ii) any Subsidiary
(other than any Unrestricted Subsidiary) that is not a Domestic Subsidiary on
the date hereof but subsequently becomes a Domestic Subsidiary (other than any
Unrestricted Subsidiary) and (iii) any inactive Subsidiary listed on
Schedule 1.1(d) (unless such Subsidiary is designated an Unrestricted Subsidiary
in accordance with terms of this Agreement) which acquires any material assets
or is otherwise no longer deemed inactive, in each case to execute a supplement
to each of the Guarantee, the Security Agreement and the Pledge Agreement,
substantially in the form of Annex B or Annex 1, as applicable, to the
respective agreement in order to become a Guarantor under the Guarantee, a
grantor under the Security Agreement and a pledgor under the Pledge Agreement.

 

9.12.                        Pledges of Additional Stock and Evidence of
Indebtedness.

 


(A)                                  EXCEPT AS PROVIDED IN SECTION 10.1(A)(J) OR
(K), THE BORROWER WILL DELIVER, AND, IF APPLICABLE, WILL CAUSE EACH DOMESTIC
SUBSIDIARY TO DELIVER, TO THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
SECURED PARTIES, (I) ALL CERTIFICATES REPRESENTING THE CAPITAL STOCK OF EACH
DOMESTIC SUBSIDIARY (OTHER THAN ANY UNRESTRICTED SUBSIDIARY) AND EACH FOREIGN
SUBSIDIARY (OTHER THAN AN UNRESTRICTED SUBSIDIARY OR ANY CAPITAL STOCK
REPRESENTING IN EXCESS OF 65% OF THE ISSUED AND OUTSTANDING CAPITAL STOCK IN ANY
FOREIGN SUBSIDIARY) HELD BY THE BORROWER OR A DOMESTIC SUBSIDIARY, IN EACH CASE,
FORMED OR OTHERWISE PURCHASED OR ACQUIRED AFTER THE DATE HEREOF, IN EACH CASE
TOGETHER WITH A LETTER OR SCHEDULE IDENTIFYING SUCH CERTIFICATES IN REASONABLE
DETAIL AND OTHERWISE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
(II) ALL EVIDENCES OF INDEBTEDNESS IN EXCESS OF $5,000,000 RECEIVED BY THE
BORROWER OR ANY OF THE DOMESTIC SUBSIDIARIES (OTHER THAN ANY UNRESTRICTED
SUBSIDIARY) IN CONNECTION WITH ANY DISPOSITION OF ASSETS PURSUANT TO

 

65

--------------------------------------------------------------------------------


 


SECTION 10.4(B), IN EACH CASE TOGETHER WITH A LETTER OR SCHEDULE IDENTIFYING
SUCH EVIDENCES OF INDEBTEDNESS IN REASONABLE DETAIL AND OTHERWISE REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT AND (III) ANY GLOBAL PROMISSORY NOTES
EXECUTED AFTER THE DATE HEREOF EVIDENCING INDEBTEDNESS OF ANY OF HOLDINGS, THE
BORROWER AND EACH SUBSIDIARY THAT IS OWING TO ANY OF THE BORROWER OR ANY
DOMESTIC SUBSIDIARY (OTHER THAN ANY UNRESTRICTED SUBSIDIARY), IN EACH CASE
TOGETHER WITH A LETTER OR SCHEDULE IDENTIFYING SUCH EVIDENCES OF INDEBTEDNESS IN
REASONABLE DETAIL AND OTHERWISE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT.


 


(B)                                 HOLDINGS WILL PLEDGE TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE LENDERS, ALL CAPITAL STOCK OF THE BORROWER
ACQUIRED BY IT AFTER THE CLOSING DATE (INCLUDING ANY CAPITAL STOCK ISSUED IN
CONNECTION WITH (I) LOANS AND ADVANCES MADE PURSUANT TO SECTION 10.5(C)(I) AND
(II) DIVIDENDS PAID BY THE BORROWER SOLELY IN ITS CAPITAL STOCK PURSUANT TO
SECTION 10.6).


 


(C)                                  HOLDINGS AND THE BORROWER AGREE THAT ALL
INDEBTEDNESS IN EXCESS OF $5,000,000 OF ANY OF HOLDINGS, THE BORROWER AND EACH
SUBSIDIARY THAT IS OWING TO ANY CREDIT PARTY TO THE PLEDGE AGREEMENT SHALL BE
EVIDENCED BY ONE OR MORE GLOBAL PROMISSORY NOTES.


 

9.13.                        Use of Proceeds.  The Borrower will use the Letters
of Credit and the proceeds of all Loans for the purposes set forth in the
recitals to this Agreement.

 

9.14.                        Changes in Business.  Holdings, the Borrower and
the Subsidiaries, taken as a whole, will not fundamentally and substantively
alter the character of their business, taken as a whole, from the business
conducted by Holdings, the Borrower and the Subsidiaries, taken as a whole, on
the Closing Date and other business activities incidental or related to any of
the foregoing.

 

9.15.                        Further Assurances.

 


(A)                                  EACH OF HOLDINGS AND THE BORROWER WILL, AND
WILL CAUSE EACH OTHER CREDIT PARTY TO, EXECUTE ANY AND ALL FURTHER DOCUMENTS,
FINANCING STATEMENTS, AGREEMENTS AND INSTRUMENTS, AND TAKE ALL SUCH FURTHER
ACTIONS (INCLUDING THE FILING AND RECORDING OF FINANCING STATEMENTS, FIXTURE
FILINGS, MORTGAGES, DEEDS OF TRUST AND OTHER DOCUMENTS), WHICH MAY BE REQUIRED
UNDER ANY APPLICABLE LAW, OR WHICH THE ADMINISTRATIVE AGENT OR THE REQUIRED
LENDERS MAY REASONABLY REQUEST, IN ORDER TO GRANT, PRESERVE, PROTECT AND PERFECT
THE VALIDITY AND PRIORITY OF THE SECURITY INTERESTS CREATED OR INTENDED TO BE
CREATED BY THE SECURITY AGREEMENT, THE PLEDGE AGREEMENT OR ANY MORTGAGE, ALL AT
THE EXPENSE OF HOLDINGS, THE BORROWER AND THE RESTRICTED SUBSIDIARIES.


 


(B)                                 IF ANY ASSETS (INCLUDING ANY REAL ESTATE OR
IMPROVEMENTS THERETO OR ANY INTEREST THEREIN) WITH A BOOK VALUE OR FAIR MARKET
VALUE IN EXCESS OF $1,000,000 ARE ACQUIRED BY THE BORROWER OR ANY OTHER CREDIT
PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS CONSTITUTING COLLATERAL UNDER
THE SECURITY AGREEMENT THAT BECOME SUBJECT TO THE LIEN OF THE SECURITY AGREEMENT
UPON ACQUISITION THEREOF) THAT ARE OF THE NATURE SECURED BY THE SECURITY
AGREEMENT OR ANY MORTGAGE, AS THE CASE MAY BE, THE BORROWER WILL NOTIFY THE
ADMINISTRATIVE AGENT AND THE LENDERS THEREOF, AND, IF REQUESTED BY THE
ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS, THE BORROWER WILL CAUSE SUCH
ASSETS TO BE SUBJECTED TO A LIEN SECURING THE OBLIGATIONS AND WILL TAKE, AND
CAUSE THE OTHER CREDIT PARTIES TO TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR
REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT TO GRANT AND PERFECT SUCH LIENS
CONSISTENT WITH THE APPLICABLE REQUIREMENTS OF THE SECURITY DOCUMENTS, INCLUDING
ACTIONS DESCRIBED IN PARAGRAPH (A) OF THIS SECTION, ALL AT THE EXPENSE OF THE
CREDIT PARTIES.  ANY MORTGAGE DELIVERED TO THE ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE PRECEDING SENTENCE SHALL BE ACCOMPANIED BY (X) A POLICY OR
POLICIES OF TITLE INSURANCE ISSUED BY A NATIONALLY RECOGNIZED TITLE INSURANCE
COMPANY INSURING THE LIEN OF EACH MORTGAGE AS A VALID FIRST LIEN ON THE
MORTGAGED PROPERTY DESCRIBED THEREIN, FREE OF ANY OTHER LIENS EXCEPT AS
EXPRESSLY PERMITTED BY SECTION 10.2, TOGETHER WITH SUCH ENDORSEMENTS,
COINSURANCE AND REINSURANCE AS THE ADMINISTRATIVE

 

66

--------------------------------------------------------------------------------


 


AGENT MAY REASONABLY REQUEST AND (Y) AN OPINION OF LOCAL COUNSEL TO THE BORROWER
(OR IN THE EVENT A SUBSIDIARY OF THE BORROWER IS THE MORTGAGOR, TO SUCH
SUBSIDIARY) SUBSTANTIALLY IN THE FORM OF EXHIBIT G-2.


 

9.16.                        Ratings.  Holdings and the Borrower shall use their
commercially reasonable efforts to provide that the Indebtedness under this
Agreement remains rated by each of S&P and Moody’s at all times and to promptly
deliver to the Administrative Agent written notice of any change in the rating
thereof by S&P or Moody’s.

 

9.17.                        Post-Closing Matters.  Holdings and the Borrower
shall execute and deliver the documents and complete the tasks set forth on
Schedule 5.15, in each case within the time limits specified on such schedule.

 

SECTION 10.                          Negative Covenants

 

Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter, until the Commitments, the Swingline Commitment and
each Letter of Credit have terminated and the Loans and Unpaid Drawings,
together with interest, Fees and all other Obligations incurred hereunder, are
paid in full:

 

10.1.                        Limitation on Indebtedness.  (A)  The Borrower will
not, and will not permit any of the Restricted Subsidiaries to, create, incur,
assume or suffer to exist any Indebtedness, except:

 

(a)                                  Indebtedness arising under the Credit
Documents;

 

(b)                                 Indebtedness of (i) the Borrower that is
advanced by any Restricted Subsidiary of the Borrower and (ii) subject to
compliance with Section 10.5, any Restricted Subsidiary that is advanced by the
Borrower or any other Restricted Subsidiary of the Borrower; provided that all
such Indebtedness of any Credit Party owed to any Person that is not a Credit
Party shall be subordinated to the Obligations on customary terms;

 

(c)                                  Indebtedness in respect of any bankers’
acceptance, letter of credit, warehouse receipt or similar facilities entered
into in the ordinary course of business;

 

(d)                                 except as provided in clauses (j) and (k)
below but subject to compliance with Section 10.5, Guarantee Obligations
incurred by (i) Restricted Subsidiaries in respect of Indebtedness of the
Borrower or other Restricted Subsidiaries that is permitted to be incurred under
this Agreement and (ii) the Borrower in respect of Indebtedness of the
Restricted Subsidiaries that is permitted to be incurred under this Agreement,
provided that there shall be no Guarantee (a) by a Restricted Foreign Subsidiary
or another Restricted Subsidiary that is not a Guarantor of any Indebtedness of
the Borrower and (b) in respect of the Permitted Subordinated Debt and Permitted
Additional Subordinated Notes and Permitted Senior Notes, unless such Guarantee
is made by a Guarantor and is unsecured and, if such Guarantee is of Permitted
Subordinated Debt or Permitted Additional Subordinated Debt, is subordinated to
the Obligations to the same extent as the applicable Permitted Subordinated Debt
or Permitted Additional Subordinated Notes, as the case may be;

 

(e)                                  Guarantee Obligations incurred in the
ordinary course of business in respect of obligations of suppliers, customers,
franchisees, lessors and licensees;

 

(f)                                    (i) Indebtedness (including Indebtedness
arising under Capital Leases) incurred within 270 days of the acquisition,
construction or improvement of fixed or capital assets to finance

 

67

--------------------------------------------------------------------------------


 

the acquisition, construction or improvement of such fixed or capital assets or
otherwise incurred in respect of Capital Expenditures permitted by
Section 10.11, (ii) Indebtedness arising under Capital Leases entered into in
connection with Permitted Sale Leasebacks (provided that Section 5.2 shall be
complied with in respect of such Permitted Sale Leaseback) and
(iii) Indebtedness arising under Capital Leases, other than Capital Leases in
effect on the date hereof and Capital Leases entered into pursuant to
subclauses (i) and (ii) above, provided that the aggregate amount of
Indebtedness incurred pursuant to this clause (iii) shall not exceed $25,000,000
at any time outstanding, and (iv) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i), (ii) or (iii) above,
provided that the principal amount thereof is not increased above the principal
amount thereof outstanding immediately prior to such refinancing, refunding,
renewal or extension;

 

(g)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 10.1 and any refinancing, refunding, renewal or extension
thereof, provided that (i) the principal amount thereof is not increased above
the principal amount thereof outstanding immediately prior to such refinancing,
refunding, renewal or extension, except to the extent otherwise permitted
hereunder and (ii) the direct and contingent obligors with respect to such
Indebtedness are not changed;

 

(h)                                 Indebtedness in respect of Hedge Agreements;

 

(i)                                     Indebtedness in respect of Permitted
Subordinated Debt;

 

(j)                                     (i) Indebtedness of a Person or
Indebtedness attaching to assets of a Person that, in either case, becomes a
Restricted Subsidiary or Indebtedness attaching to assets that are acquired by
the Borrower or any Restricted Subsidiary, in each case after the Closing Date
as the result of a Permitted Acquisition, provided that:

 

(w)                            such Indebtedness existed at the time such Person
became a Restricted Subsidiary or at the time such assets were acquired and, in
each case, was not created in anticipation thereof,

 

(x)                                such Indebtedness is not guaranteed in any
respect by the Borrower or any Restricted Subsidiary (other than any such person
that so becomes a Restricted Subsidiary),

 

(y)                              (A) the capital stock of such Person is pledged
to the Administrative Agent to the extent required under Section 9.12 and
(B) such Person executes a supplement to each of the Guarantee, the Security
Agreement and the Pledge Agreement (or alternative guarantee and security
arrangements in relation to the Obligations) to the extent required under
Sections 9.11 or 9.12, as applicable, provided that the requirements of this
subclause (y) shall not apply to an aggregate amount of Indebtedness subject to
this Section 10.1(A)(j) at any time outstanding of up to (and including) the
difference of (1) the Guarantee and Collateral Exception Amount at such time
minus (2) all Indebtedness as to which the proviso to clause (k)(i)(y) below
then applies, and

 

(z)                                the Borrower shall be in pro forma compliance
with the financial covenants in Section 10.9 and 10.10 after giving effect to
the incurrence of such Indebtedness and the consummation of the related
Permitted Acquisition,

 

68

--------------------------------------------------------------------------------


 

and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that, except to the extent otherwise
permitted hereunder, (x) the principal amount of any such Indebtedness is not
increased above the principal amount thereof outstanding immediately prior to
such refinancing, refunding, renewal or extension and (y) the direct and
contingent obligors with respect to such Indebtedness are not changed;

 

(k)                                  (i) Indebtedness of the Borrower or any
Restricted Subsidiary (including any Permitted Additional Notes) incurred to
finance a Permitted Acquisition, provided that:

 

(x)                                except in the case of Permitted Additional
Notes, such Indebtedness is not guaranteed in any respect by any Restricted
Subsidiary (other than any Person acquired (the “acquired Person”) as a result
of such Permitted Acquisition or the Restricted Subsidiary so incurring such
Indebtedness) or, in the case of Indebtedness of any Restricted Subsidiary, by
the Borrower;

 

(y)                              (A) the Borrower pledges the capital stock of
such acquired Person to the Administrative Agent to the extent required under
Section 9.12 and (B) such acquired Person executes a supplement to the
Guarantee, the Security Agreement and the Pledge Agreement (or alternative
guarantee and security arrangements in relation to the Obligations) to the
extent required under Sections 9.11 or 9.12, as applicable, provided that the
requirements of this subclause (y) shall not apply to an aggregate amount of
Indebtedness subject to this Section 10.1(A)(k) at any time outstanding of up to
(and including) the difference of (1) the amount of the Guarantee and Collateral
Exception Amount at such time minus (2) all Indebtedness as to which the proviso
to clause (j)(i)(y) above then applies; and

 

(z)                                (A) such Indebtedness matures after, and does
not require any scheduled amortization or other scheduled payments of principal
prior to, the Term Loan Maturity Date, (B) such Indebtedness has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the Borrower
as the terms of the Subordinated Notes (it being understood that with respect to
any senior Indebtedness, customary differences from the Subordinated
Indebtedness to reflect that such Indebtedness is senior shall be permitted) and
(C) the Borrower shall be in pro forma compliance with the financial covenants
in Section 10.9 and 10.10 after giving effect to the incurrence of such
Indebtedness and the consummation of the related Permitted Acquisition;

 

and (ii) any refinancing, refunding, renewal or extension of any Indebtedness
specified in subclause (i) above, provided that (w) the principal amount of any
such Indebtedness is not increased above the principal amount thereof
outstanding immediately prior to such refinancing, refunding, renewal or
extension, (x) the direct and contingent obligors with respect to such
Indebtedness are not changed, except to the extent otherwise permitted
hereunder, and (y) any Permitted Additional Notes may only be refinanced or
replaced with Permitted Additional Notes;

 

(l)                                     Indebtedness of Restricted Foreign
Subsidiaries in an aggregate amount at any time outstanding not to exceed the
dollar equivalent of (i) $20,000,000 (which amount shall include the aggregate
outstanding amount at any time of any Indebtedness of Restricted Foreign
Subsidiaries existing at the Closing Date) minus (ii) the amount, if any, by
which the aggregate

 

69

--------------------------------------------------------------------------------


 

amount of Indebtedness incurred and outstanding at such time pursuant to
clause (n) below exceeds  $60,000,000;

 

(m)                               (i) Indebtedness incurred in connection with
any Permitted Sale Leaseback (provided that Section 5.2 shall be complied with
in respect of such Permitted Sale Leaseback), and (ii) any refinancing,
refunding, renewal or extension of any Indebtedness specified in
subclause (i) above, provided that, except to the extent otherwise permitted
hereunder, (x) the principal amount of any such Indebtedness is not increased
above the principal amount thereof outstanding immediately prior to such
refinancing, refunding, renewal or extension and (y) the direct and contingent
obligors with respect to such Indebtedness are not changed;

 

(n)                                 (i) additional Indebtedness, provided that
the aggregate amount of Indebtedness incurred and remaining outstanding pursuant
to this clause (n) shall not at any time exceed the sum of (x) $60,000,000 and
(y) the amount, if any, by which the aggregate amount of Indebtedness then
outstanding under clause (l) above is less than $20,000,000, and (ii) any
refinancing, refunding, renewal or extension of any Indebtedness specified in
subclause (i) above; provided, further, at no time shall Indebtedness of
Restricted Foreign Subsidiaries in an aggregate amount at any time outstanding
pursuant to subclause (l) above and this subclause (n) exceed the aggregate
amount permitted by subclause (l) above; and

 

(o)                                 (i) Indebtedness in respect of Permitted
Additional Notes to the extent that the Net Cash Proceeds therefrom are,
immediately after the receipt thereof, applied to the prepayment of Term Loans
in accordance with Section 5.2 and (ii) any refinancing, refunding, renewal or
extension of any Indebtedness specified in subclause (i) above with other
Permitted Additional Notes, provided that (x) the direct and contingent obligors
with respect to such Indebtedness are not changed, except to the extent
otherwise permitted hereunder, and (y) the principal amount of any such
Indebtedness is not increased above the principal amount thereof outstanding
immediately prior to such refinancing, refunding, renewal or extension.

 

(B)                                Holdings will not create, incur, assume or
suffer to exist any Indebtedness except (1) Qualified PIK Securities and (2) its
obligations under the Credit Documents.  Neither Holdings nor the Borrower will,
nor will they permit any Subsidiary to, issue any preferred stock or other
preferred equity interests other than, in the case of Holdings, Qualified PIK
Securities.

 

10.2.                        Limitation on Liens.  The Borrower will not, and
will not permit any of the Restricted Subsidiaries to, create, incur, assume or
suffer to exist any Lien upon any property or assets of any kind (real or
personal, tangible or intangible) of the Borrower or any Restricted Subsidiary,
whether now owned or hereafter acquired, except:

 


(A)                                  LIENS ARISING UNDER THE CREDIT DOCUMENTS;


 


(B)                                 PERMITTED LIENS;


 

(c)                                  (i) Liens securing Indebtedness permitted
pursuant to Section 10.1(A)(f), provided that such Liens attach at all times
only to the assets so financed, and (ii) Liens on the assets of Foreign
Subsidiaries securing Indebtedness permitted pursuant to Section 10.1(A)(l);

 

(d)                                 Liens existing on the date hereof and listed
on Schedule 10.2;

 

(e)                                  the replacement, extension or renewal of
any Lien permitted by clauses (a) through (d) above and clauses (f) and (g) of
this Section 10.2 upon or in the same assets theretofore

 

70

--------------------------------------------------------------------------------


 

subject to such Lien or the replacement, extension or renewal (without increase
in the amount or change in any direct or contingent obligor except to the extent
otherwise permitted hereunder) of the Indebtedness secured thereby;

 

(f)                                    Liens existing on the assets of any
Person that becomes a Restricted Subsidiary, or existing on assets acquired,
pursuant to a Permitted Acquisition to the extent the Liens on such assets
secure Indebtedness permitted by Section 10.1(A)(j), provided that such Liens
attach at all times only to the same assets that such Liens attached to, and
secure only the same Indebtedness that such Liens secured, immediately prior to
such Permitted Acquisition;

 

(g)                                 (i) Liens placed upon the capital stock of
any Restricted Subsidiary acquired pursuant to a Permitted Acquisition to secure
Indebtedness of the Borrower or any other Restricted Subsidiary incurred
pursuant to Section 10.1(A)(k) in connection with such Permitted Acquisition and
in an aggregate amount at any time outstanding not to exceed the amount provided
in the proviso to clause (y) of such Section 10.1(A)(k) and (ii) Liens placed
upon the assets of such Restricted Subsidiary to secure a guarantee by such
Restricted Subsidiary incurred pursuant to Section 10.1(A)(k) in connection with
such Permitted Acquisition of any such Indebtedness of the Borrower or any other
Restricted Subsidiary in an aggregate amount at any time outstanding not to
exceed the amount provided in the proviso to clause (y) of such
Section 10.1(A)(k); and

 

(h)                                 additional Liens so long as the aggregate
principal amount of the obligations so secured does not exceed $20,000,000 at
any time outstanding.

 

(B)                                Holdings will not create, incur, assume or
suffer to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof, except (a) liens of the nature set
forth in clauses (a), (c) and (h) of the definition of the term “Permitted
Liens” and (b) Liens created under the Pledge Agreement.

 

10.3.                        Limitation on Fundamental Changes.  (A) Except as
expressly permitted by Section 10.4 or 10.5, each of Holdings and the Borrower
will not, and will not permit any of the Restricted Subsidiaries to, enter into
any merger, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease,
assign, transfer or otherwise dispose of, all or substantially all its business
units, assets or other properties, except that:

 

(a)                                  any Subsidiary of the Borrower or any other
Person may be merged or consolidated with or into the Borrower, provided that
(i) the Borrower shall be the continuing or surviving corporation or the Person
formed by or surviving any such merger or consolidation (if other than the
Borrower) shall be an entity organized or existing under the laws of the United
States, any state thereof, the District of Columbia or any territory thereof
(the Borrower or such Person, as the case may be, being herein referred to as
the “Successor Borrower”), (ii) the Successor Borrower (if other than the
Borrower) shall expressly assume all the obligations of the Borrower under this
Agreement and the other Credit Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (iii) no
Default or Event of Default would result from the consummation of such merger or
consolidation, (iv) the Successor Borrower shall be in compliance, on a pro
forma basis after giving effect to such merger or consolidation, with the
covenants set forth in Sections 10.9 and 10.10, as such covenants are recomputed
as at the last day of the most recently ended Test Period under such Section as
if such merger or consolidation had occurred on the first day of such Test
Period, (v) each Guarantor, unless it is the other party to such merger or
consolidation, shall have by a supplement to the Guarantee confirmed that its
Guarantee shall apply to the Successor Borrower’s obligations under this
Agreement, (vi) each Subsidiary grantor and each Subsidiary pledgor, unless it
is the other party to such

 

71

--------------------------------------------------------------------------------


 

merger or consolidation, shall have by a supplement to the Security Agreement or
the Pledge Agreement, as applicable, confirmed that its obligations thereunder
shall apply to the Successor Borrower’s obligations under this Agreement,
(vii) each mortgagor of a Mortgaged Property, unless it is the other party to
such merger or consolidation, shall have by an amendment to or restatement of
the applicable Mortgage confirmed that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement, and (viii) the
Borrower shall have delivered to the Administrative Agent an officer’s
certificate and an opinion of counsel, each stating that such merger or
consolidation and such supplement to this Agreement or any Security Document
comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Borrower (if other than the Borrower) will succeed to,
and be substituted for, the Borrower under this Agreement;

 

(b)                                 any Subsidiary of the Borrower or any other
Person may be merged, amalgamated or consolidated with or into any one or more
Subsidiaries of the Borrower, provided that (i) in the case of any merger,
amalgamation or consolidation involving one or more Restricted Subsidiaries,
(A) a Restricted Subsidiary shall be the continuing or surviving corporation or
(B) the Borrower shall take all steps necessary to cause the Person formed by or
surviving any such merger, amalgamation or consolidation (if other than a
Restricted Subsidiary) to become a Restricted Subsidiary, (ii) in the case of
any merger, amalgamation or consolidation involving one or more Guarantors, a
Guarantor shall be the continuing or surviving corporation or the Person formed
by or surviving any such merger, amalgamation or consolidation (if other than a
Guarantor) shall execute a supplement to the Guarantee Agreement, the Pledge
Agreement and the Security Agreement and any applicable Mortgage in form and
substance reasonably satisfactory to the Administrative Agent in order to become
a Guarantor and pledgor, mortgagor and grantor of Collateral for the benefit of
the Secured Parties, (iii) no Default or Event of Default would result from the
consummation of such merger, amalgamation or consolidation, (iv) the Borrower
shall be in compliance, on a pro forma basis after giving effect to such merger,
amalgamation or consolidation, with the covenants set forth in Sections 10.9 and
10.10, as such covenants are recomputed as at the last day of the most recently
ended Test Period under such Section as if such merger or consolidation had
occurred on the first day of such Test Period, and (v) the Borrower shall have
delivered to the Administrative Agent an Officers’ Certificate stating that such
merger, amalgamation or consolidation and such supplements to any Security
Document comply with this Agreement;

 

(c)                                  any Restricted Subsidiary that is not a
Guarantor may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Borrower, a Guarantor,
or any other Restricted Subsidiary of the Borrower;

 

(d)                                 any Guarantor may sell, lease, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to the Borrower or any other Guarantor; and

 

(e)                                  any Restricted Subsidiary may liquidate or
dissolve if (x) the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (y) to the extent such Restricted Subsidiary
is a Credit Party, any assets or business not otherwise disposed of or
transferred in accordance with Section 10.4 or 10.5, or, in the case of any such
business, discontinued, shall be transferred to, or otherwise owned or conducted
by, another Credit Party after giving effect to such liquidation or dissolution.

 

10.4.                        Limitation on Sale of Assets.  Each of Holdings and
the Borrower will not, and will not permit any of the Restricted Subsidiaries
to, (i) convey, sell, lease, assign, transfer or otherwise

 

72

--------------------------------------------------------------------------------


 

dispose of any of its property, business or assets (including receivables and
leasehold interests), whether now owned or hereafter acquired (other than any
such sale, transfer, assignment or other disposition resulting from any casualty
or condemnation, of any assets of the Borrower or the Restricted Subsidiaries)
or (ii) sell to any Person (other than the Borrower or a Guarantor) any shares
owned by it or newly issued shares of any Restricted Subsidiary’s capital stock,
except that:

 

(a)                                  the Borrower and the Restricted
Subsidiaries may sell, transfer or otherwise dispose of used or surplus
equipment, vehicles, inventory and other personal property assets;

 

(b)                                 the Borrower and the Restricted Subsidiaries
may sell, transfer or otherwise dispose of other assets (other than accounts
receivable) for fair value, provided that

 

(I)                                     ANY CONSIDERATION IN EXCESS OF
$5,000,000 RECEIVED BY THE BORROWER OR ANY GUARANTOR IN CONNECTION WITH SUCH
SALES, TRANSFERS AND OTHER DISPOSITIONS OF ASSETS PURSUANT TO THIS
CLAUSE (B) THAT IS IN THE FORM OF INDEBTEDNESS SHALL BE PLEDGED TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.12,

 

(II)                                  WITH RESPECT TO ANY SUCH SALE, TRANSFER OR
DISPOSITION (OR SERIES OF RELATED SALES, TRANSFERS OR DISPOSITIONS) IN AN
AGGREGATE AMOUNT IN EXCESS OF $5,000,000, (X) THE BORROWER OR A RESTRICTED
SUBSIDIARY SHALL RECEIVE NOT LESS THAN 75% OF SUCH CONSIDERATION IN THE FORM OF
EACH OR PERMITTED INVESTMENTS AND (Y) THE BORROWER SHALL BE IN COMPLIANCE, ON A
PRO FORMA BASIS AFTER GIVING EFFECT TO SUCH SALE, TRANSFER OR DISPOSITION, WITH
THE COVENANTS SET FORTH IN SECTIONS 10.9 AND 10.10, AS SUCH COVENANTS ARE
RECOMPUTED AS AT THE LAST DAY OF THE MOST RECENTLY ENDED TEST PERIOD UNDER SUCH
SECTIONS AS IF SUCH SALE, TRANSFER OR DISPOSITION HAD OCCURRED ON THE FIRST DAY
OF SUCH TEST PERIOD, PROVIDED THAT FOR PURPOSES OF SUBCLAUSE (X) OF THIS CLAUSE
(II):

 

(A)                               any liabilities (as shown in the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary (other than liabilities
that are by their terms subordinated to the Obligations), which are assumed by
the transferee of any such assets and for which the Borrower and all of its
Restricted Subsidiaries have been validly released by all creditors in writing,

 

(B)                                 any securities received by the Borrower or
such Restricted Subsidiary from such transferee that are converted by the
Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such sale, transfer or
disposal, and

 

(C)                                 any Designated Non-cash Consideration
received by the Borrower or such Restricted Subsidiary in such sale, transfer or
disposal having an aggregate fair market value, taken together with all other
Designated Non-cash Consideration received pursuant to this clause (C) that is
at the time outstanding, not to exceed 1.5% of Total Assets at the time of the
receipt of such Designated Non-cash Consideration, with the fair market value of
each item of Designated Non-cash Consideration being measured at the time
received and without giving effect to subsequent changes in value,

 

shall be deemed to be cash for purposes of this provision and for no other
purpose; and

 

73

--------------------------------------------------------------------------------


 

(III)                               AFTER GIVING EFFECT TO ANY SUCH SALE,
TRANSFER OR DISPOSITION, NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING;

 

(c)                                  the Borrower and the Restricted
Subsidiaries may make sales of assets to the Borrower or to any Restricted
Subsidiary, provided that any such sales by Borrower or a Guarantor to
Restricted Subsidiaries that are not Guarantors shall be for fair value and,
assuming such transaction constitutes an Investment, such transaction is
permitted under Section 10.5(m);

 

(d)                                 any Restricted Subsidiary may effect any
transaction permitted by Section 10.3; and

 

(e)                                  in addition to selling or transferring
accounts receivable pursuant to the other provisions hereof, the Borrower and
the Restricted Subsidiaries may (i) sell or discount without recourse accounts
receivable arising in the ordinary course of business in connection with the
compromise or collection thereof and (ii) sell or transfer accounts receivable
and related rights pursuant to customary receivables financing facilities so
long as, in the case of clauses (i) and (ii), the Net Cash Proceeds thereof to
the Borrower and its Restricted Subsidiaries (except in the case of transactions
permitted by Section 10.4(e)(i) to the extent the Net Cash Proceeds of any such
transaction do not exceed $10,000) are promptly applied to the prepayment and/or
commitment reductions as provided for in Section 5.2.

 

10.5.                        Limitation on Investments.  Holdings and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
make any advance, loan, extensions of credit or capital contribution to,
guarantee any obligations of, purchase any stock, bonds, notes, debentures or
other securities of or any assets of, or purchase or otherwise acquire (in one
transaction or a series of transactions) all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person, or make any other
investment in, any Person (each, an “Investment”), except:

 


(A)                                  EXTENSIONS OF TRADE CREDIT AND ASSET
PURCHASES IN THE ORDINARY COURSE OF BUSINESS;


 


(B)                                 PERMITTED INVESTMENTS;


 

(c)                                  loans and advances to officers, directors
and employees of Holdings or any of its Subsidiaries (i) to finance the purchase
of capital stock of Holdings (provided that the amount of such loans and
advances used to acquire such capital stock shall be contributed by Holdings to
the Borrower in cash as common equity) and (ii) for additional purposes not
contemplated by subclause (i) above in an aggregate principal amount at any time
outstanding with respect to this clause (ii) not exceeding $10,000,000;

 

(d)                                 Investments existing on the date hereof and
listed on Schedule 10.5 and any extensions, renewals or reinvestments thereof,
so long as the aggregate amount of all Investments pursuant to this
clause (d) is not increased at any time above the amount of such Investments
existing on the date hereof;

 

(e)                                  Investments in Hedge Agreements permitted
by Section 10.1(A)(h);

 

(f)                                    Investments received in connection with
the bankruptcy or reorganization of suppliers or customers and in settlement of
delinquent obligations of, and other disputes with, customers arising in the
ordinary course of business;

 

74

--------------------------------------------------------------------------------


 

(g)                                 Investments to the extent that payment for
such Investments is made solely with capital stock of Holdings;

 

(h)                                 Investments constituting non-cash proceeds
of sales, transfers and other dispositions of assets to the extent permitted by
Section 10.4(b);

 

(i)                                     Investments in any Guarantor (other than
Holdings) or the Borrower;

 

(j)                                     (A) Investments constituting Permitted
Acquisitions and (B) Investments in Restricted Foreign Subsidiaries, provided
that the aggregate amount of any such Investments in clauses (A) and (B), as
valued at the fair market value of such Investment at the time each such
Investment is made, made by the Borrower or any Restricted Subsidiary in any
Restricted Foreign Subsidiary, shall not exceed the 20% of Total Assets at the
time of such Investment plus an amount equal to any repayments, interest,
returns, profits, distributions, income and similar amounts actually received in
cash in respect of any such Investment (which amount shall not exceed the amount
of such Investment valued at the fair market value of such Investment at the
time such Investment was made);

 

(k)                                  Capital Expenditures permitted under
Section 10.11;

 

(l)                                     Investments made to repurchase or retire
common stock of Holdings owned by an employee stock ownership plan or key
employee stock ownership plan of Holdings or the Borrower;

 

(m)                               additional Investments (including Investments
in Minority Investments and Unrestricted Subsidiaries, but excluding Investments
in Restricted Foreign Subsidiaries), as valued at the fair market value of such
Investment at the time each such Investment is made, in an aggregate amount at
the time of such Investment not in excess of the Available Amount at such time
plus an amount equal to any repayments, interest, returns, profits,
distributions, income and similar amounts actually received in cash in respect
of any such Investment (which amount shall not exceed the amount of such
Investment valued at the fair market value of such Investment at the time such
Investment was made); and

 

(n)                                 Investments permitted under Section 10.6.

 

10.6.                        Limitation on Dividends.  Neither Holdings nor the
Borrower will declare or pay any dividends (other than, (a) in respect of
Holdings, dividends payable solely in its capital stock or rights, warrants or
options to purchase its capital stock and (b) in respect of the Borrower,
dividends payable solely in its capital stock) or return any capital to its
stockholders or make any other distribution, payment or delivery of property or
cash to its stockholders as such, or redeem, retire, purchase or otherwise
acquire, directly or indirectly, for consideration, any shares of any class of
its capital stock or the capital stock of any direct or indirect parent now or
hereafter outstanding (or any options or warrants or stock appreciation rights
issued with respect to any of its capital stock), or set aside any funds for any
of the foregoing purposes, or permit any of the Restricted Subsidiaries to
purchase or otherwise acquire for consideration (other than in connection with
an Investment permitted by Section 10.5) any shares of any class of the capital
stock of Holdings or the Borrower, now or hereafter outstanding (or any options
or warrants or stock appreciation rights issued with respect to any of its
capital stock) (all of the foregoing “Dividends”), provided that, so long as no
Default or Event of Default exists or would exist after giving effect thereto,

 

75

--------------------------------------------------------------------------------


 

(a)                                  Holdings or the Borrower may redeem in
whole or in part any of its capital stock (or pay dividends with such proceeds)
for another class of capital stock or rights to acquire its capital stock or
with proceeds from substantially concurrent equity contributions or issuances of
new shares of its capital stock, provided that such other class of capital stock
contains terms and provisions at least as advantageous to the Lenders in all
respects material to their interests as those contained in the capital stock
redeemed thereby;

 

(b)                                 Holdings or the Borrower may pay Dividends
to Parent to repurchase shares of its or Parent’s capital stock (or any options
or warrants or stock appreciation rights issued with respect to any of its or
Parent’s capital stock) held by officers and employees of Parent, Holdings and
its Subsidiaries, with the proceeds of dividends from, seriatim, the Borrower
and Holdings, as applicable, which shall also be permitted, so long as such
repurchase is pursuant to, and in accordance with the terms of, management
and/or employee stock plans, stock subscription agreements or shareholder
agreements;

 

(c)                                  the Borrower and the Restricted
Subsidiaries may make Investments permitted by Section 10.5;

 

(d)                                 Holdings may declare and pay dividends on
its capital stock, with the proceeds of dividends from, seriatim, the Borrower,
which shall also be permitted, provided that (i) the aggregate amount of such
dividends paid by the Borrower to Holdings pursuant to this clause (d) and/or
paid by Holdings pursuant to this clause (d) shall not at any time exceed the
Available Amount; and

 

(e)                                  the Borrower and Holdings may declare and
pay dividends and/or make distributions on its capital stock, as applicable, the
proceeds of which will be used by Parent, Holdings or any direct or indirect
parent solely to pay (i) (x) franchise taxes (other than income taxes) and other
fees, taxes and expenses required to maintain their corporate existence or
arising as a result of their ownership of Holdings or the Borrower, respectively
and (y) federal, state and local income taxes, to the extent such income taxes
are attributable to the income of the Borrower and the Restricted Subsidiaries
and, to the extent of the amount actually received from the Unrestricted
Subsidiaries, in amounts required to pay such taxes to the extent attributable
to the income of such Unrestricted Subsidiaries; provided that in each case the
amount of such payments in any fiscal year does not exceed the amount that the
Borrower, the Restricted Subsidiaries and the Unrestricted Subsidiaries (to the
extent described above) would be required to pay in respect of federal, state
and local taxes for such fiscal year were the Borrower, the Restricted
Subsidiaries and the Unrestricted Subsidiaries (to the extent described above)
to pay such taxes separately from any such parent entity and (ii) administrative
and similar expenses related to its existence and ownership of the Borrower, as
applicable, provided that, in the case of this clause (ii), the amount of such
dividends does not exceed in any fiscal year the amount of such expenses payable
for such fiscal year (it being understood that such expenses shall in no event
exceed $1,000,000 in the aggregate per fiscal year).

 

10.7.                        Limitations on Debt Payments and Amendments.

 


(A)                                  HOLDINGS AND THE BORROWER WILL NOT PREPAY,
REPURCHASE OR REDEEM OR OTHERWISE DEFEASE ANY PERMITTED SUBORDINATED NOTES, ANY
PERMITTED ADDITIONAL SUBORDINATED NOTES OR ANY PERMITTED SENIOR NOTES; PROVIDED,
HOWEVER, THAT SO LONG AS NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, THE BORROWER MAY PREPAY, REPURCHASE OR REDEEM PERMITTED SUBORDINATED
NOTES, ANY PERMITTED ADDITIONAL SUBORDINATED NOTES OR ANY PERMITTED SENIOR NOTES
(X) FOR AN AGGREGATE PRICE NOT IN EXCESS OF THE AVAILABLE AMOUNT AT THE TIME OF
SUCH PREPAYMENT, REPURCHASE OR REDEMPTION, OR (Y)(A) IN THE CASE OF

 

76

--------------------------------------------------------------------------------


 


SUBORDINATED NOTES, WITH THE PROCEEDS OF A SUBSTANTIALLY CONTEMPORANEOUS
ISSUANCE OF PERMITTED ADDITIONAL SUBORDINATED NOTES AND (B) IN THE CASE OF
PERMITTED ADDITIONAL NOTES, WITH THE PROCEEDS OF A SUBSTANTIALLY CONTEMPORANEOUS
ISSUANCE OF PERMITTED ADDITIONAL NOTES THAT IS PERMITTED BY SECTION 10.1(A).


 


(B)                                 THE BORROWER WILL NOT WAIVE, AMEND, MODIFY,
TERMINATE OR RELEASE THE SUBORDINATED NOTE INDENTURE, ANY PERMITTED ADDITIONAL
SUBORDINATED NOTES INDENTURE OR ANY PERMITTED SENIOR NOTES INDENTURE TO THE
EXTENT THAT ANY SUCH WAIVER, AMENDMENT, MODIFICATION, TERMINATION OR RELEASE
WOULD BE ADVERSE TO THE LENDERS IN ANY MATERIAL RESPECT.


 

10.8.                        Limitations on Sale Leasebacks.  Holdings and the
Borrower will not, and will not permit any of the Restricted Subsidiaries to,
enter into or effect any Sale Leasebacks, other than Permitted Sale Leasebacks
otherwise permitted hereunder.

 

10.9.                        Consolidated Net Debt to Consolidated EBITDA
Ratio.  The Borrower will not permit the Consolidated Net Debt to Consolidated
EBITDA Ratio for any Test Period ending on the last day of the fiscal quarter
set forth below to be greater than the ratio set forth below opposite such
period:

 

Period

 

Ratio

 

 

 

 

 

January 1, 2006 to March 31, 2006

 

7.75 to 1.00

 

April 1, 2006 to June 30, 2006

 

7.75 to 1.00

 

July 1, 2006 to September 30, 2006

 

7.75 to 1.00

 

October 1, 2006 to December 31, 2006

 

7.25 to 1.00

 

January 1, 2007 to March 31, 2007

 

7.25 to 1.00

 

April 1, 2007 to June 30, 2007

 

7.25 to 1.00

 

July 1, 2007 to September 30, 2007

 

7.25 to 1.00

 

October 1, 2007 to December 31, 2007

 

6.50 to 1.00

 

January 1, 2008 to March 31, 2008

 

6.50 to 1.00

 

April 1, 2008 to June 30, 2008

 

6.50 to 1.00

 

July 1, 2008 to September 30, 2008

 

6.50 to 1.00

 

October 1, 2008 to December 31, 2008

 

5.50 to 1.00

 

January 1, 2009 to March 31, 2009

 

5.50 to 1.00

 

April 1, 2009 to June 30, 2009

 

5.50 to 1.00

 

July 1, 2009 to September 30, 2009

 

5.50 to 1.00

 

October 1, 2009 to December 31, 2009

 

4.75 to 1.00

 

January 1, 2010 to March 31, 2010

 

4.75 to 1.00

 

April 1, 2010 to June 30, 2010

 

4.75 to 1.00

 

July 1, 2010 to September 30, 2010

 

4.75 to 1.00

 

October 1, 2010 to December 31, 2010

 

3.75 to 1.00

 

January 1, 2011 to March 31, 2011

 

3.75 to 1.00

 

April 1, 2011 to June 30, 2011

 

3.75 to 1.00

 

July 1, 2011 to September 30, 2011

 

3.75 to 1.00

 

October 1, 2011 and thereafter

 

3.00 to 1.00

 

 

10.10.                  Consolidated EBITDA to Consolidated Interest Expense
Ratio.  The Borrower will not permit the Consolidated EBITDA to Consolidated
Interest Expense Ratio for any Test Period ending on the last day of the fiscal
quarter set forth below to be less than the ratio set forth below opposite such
period:

 

77

--------------------------------------------------------------------------------


 

Period

 

Ratio

 

 

 

 

 

January 1, 2006 to March 31, 2006

 

1.50 to 1.00

 

April 1, 2006 to June 30, 2006

 

1.50 to 1.00

 

July 1, 2006 to September 30, 2006

 

1.50 to 1.00

 

October 1, 2006 to December 31, 2006

 

1.50 to 1.00

 

January 1, 2007 to March 31, 2007

 

1.50 to 1.00

 

April 1, 2007 to June 30, 2007

 

1.50 to 1.00

 

July 1, 2007 to September 30, 2007

 

1.50 to 1.00

 

October 1, 2007 to December 31, 2007

 

1.60 to 1.00

 

January 1, 2008 to March 31, 2008

 

1.60 to 1.00

 

April 1, 2008 to June 30, 2008

 

1.60 to 1.00

 

July 1, 2008 to September 30, 2008

 

1.60 to 1.00

 

October 1, 2008 to December 31, 2008

 

1.75 to 1.00

 

January 1, 2009 to March 31, 2009

 

1.75 to 1.00

 

April 1, 2009 to June 30, 2009

 

1.75 to 1.00

 

July 1, 2009 to September 30, 2009

 

1.75 to 1.00

 

October 1, 2000 to December 31, 2009

 

2.25 to 1.00

 

January 1, 2010 to March 31, 2010

 

2.25 to 1.00

 

April 1, 2010 to June 30, 2010

 

2.25 to 1.00

 

July 1, 2010 to September 30, 2010

 

2.25 to 1.00

 

October 1, 2010 to December 31, 2010

 

2.75 to 1.00

 

January 1, 2011 to March 31, 2011

 

2.75 to 1.00

 

April 1, 2011 to June 30, 2011

 

2.75 to 1.00

 

July 1, 2011 to September 30, 2011

 

2.75 to 1.00

 

October 1, 2011 and thereafter

 

3.00 to 1.00

 

 

10.11.                  Capital Expenditures.  The Borrower will not, and will
not permit any of the Restricted Subsidiaries to, make any Capital Expenditures
(other than Permitted Acquisitions that constitute Capital Expenditures) that
would cause the aggregate amount of such Capital Expenditures made by the
Borrower and the Restricted Subsidiaries in any fiscal year of the Borrower to
exceed the greater of (x) the amount set forth in the table below opposite such
fiscal year (the “Scheduled Capital Expenditure Amount”)  and (y) commencing
with the fiscal year ending December 31, 2006, an amount equal to 6.00%
multiplied by Consolidated Net Sales for such fiscal year (such greater amount,
the “Permitted Capital Expenditure Amount”).

 

Period

 

Amount

 

 

 

 

 

Closing Date to December 31, 2006

 

$

39,000,000

 

January 1, 2007 to December 31, 2007

 

$

40,000,000

 

January 1, 2008 to December 31, 2008

 

$

42,500,000

 

January 1, 2009 to December 31, 2009

 

$

45,000,000

 

January 1, 2010 to December 31, 2010

 

$

47,500,000

 

January 1, 2011 to December 31, 2011

 

$

52,500,000

 

January 1, 2012 to Maturity Date

 

$

55,000,000

 

 

To the extent that Capital Expenditures (other than Permitted Acquisitions that
constitute Capital Expenditures) made by the Borrower and the Restricted
Subsidiaries during any fiscal year are less than the Permitted Capital
Expenditure Amount for such fiscal year, 100% of such unused amount (each such
amount, a “carry-forward amount”) may be carried forward to the immediately
succeeding fiscal year and utilized to make such Capital Expenditures in such
succeeding fiscal year in the event the amount set forth above for such
succeeding fiscal year has been used (it being understood and agreed that (a) no
carry-forward amount may be carried forward beyond the first two fiscal years
immediately succeeding

 

78

--------------------------------------------------------------------------------


 

the fiscal year in which it arose and (b) no portion of the carry-forward amount
available for any fiscal year may be used until the entire amount of the
Permitted Capital Expenditure Amount for such fiscal year (without giving effect
to such carry-forward amount) shall have been used to make Capital
Expenditures).

 

If Capital Expenditures (other than Permitted Acquisitions that constitute
Capital Expenditures) made by the Borrower and the Restricted Subsidiaries
during any fiscal year exceed the sum of (x) the Permitted Capital Expenditure
Amount for such fiscal year plus (y) the sum of all carry-forward amounts
available in such fiscal year, if any, an amount equal to 25% of the Scheduled
Capital Expenditure Amount for the next succeeding fiscal year (each such
amount, a “carry-back amount”) may be carried back to the immediately prior
fiscal year and utilized to make such Capital Expenditures in such prior fiscal
year (it being understood and agreed that (a) no carry-back amount may be
carried back beyond the fiscal year immediately prior to the fiscal year of such
Scheduled Capital Expenditure Amount and (b) the portion of the carry-back
amount actually utilized in any fiscal year shall be deducted from the Permitted
Capital Expenditure Amount in the fiscal year from which it was carried back).

 

10.12.                  Limitation on Activities of Holdings.  Holdings will not
engage in any business or activity other than (a) the ownership of all the
outstanding shares of capital stock of the Borrower, (b) maintaining its
corporate existence, (c) participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings and
Borrower, (d) the performance of the Credit Documents to which it is a party,
(e) making any Dividend permitted by Section 10.6 or holding any cash received
in connection with Dividends made by the Borrower in accordance with
Section 10.6 pending application thereof by Holdings in the manner contemplated
by Section 10.6, (f) issuance of Qualified PIK Securities, and (g) activities
incidental to the businesses or activities described in clauses (a) to (f) of
this Section 10.12.  Holdings will not own or acquire any assets (other than
shares of capital stock of the Borrower, cash and Permitted Investments) or
incur any liabilities (other than liabilities under the Credit Documents,
liabilities in respect of Qualified PIK Securities and liabilities imposed by
law, including tax liabilities, and other liabilities incidental to its
existence and business and activities by this Agreement).

 

SECTION 11.                          Events of Default

 

Upon the occurrence of any of the following specified events (each an “Event of
Default”):

 

11.1.                        Payments.  The Borrower shall (a) default in the
payment when due of any principal of the Loans or (b) default, and such default
shall continue for five or more days, in the payment when due of any interest or
stamping fees on the Loans or any Fees or any Unpaid Drawings or of any other
amounts owing hereunder or under any other Credit Document; or

 

11.2.                        Representations, etc.  Any representation, warranty
or statement made or deemed made by any Credit Party herein or in any Credit
Document or any certificate delivered or required to be delivered pursuant
hereto or thereto shall prove to be untrue in any material respect on the date
as of which made or deemed made; or

 

11.3.                        Covenants.  Any Credit Party shall (a) default in
the due performance or observance by it of any term, covenant or agreement
contained in Section 9.1(e), or Section 10 or (b) default in the due performance
or observance by it of any term, covenant or agreement (other than those
referred to in Section 11.1 or 11.2 or clause (a) of this Section 11.3)
contained in this Agreement, or any Security Document and (in the case of clause
(b) only) such default shall continue unremedied for a period of at least 30
days after receipt of written notice by the Borrower from the Administrative
Agent or the Required Lenders; or

 

79

--------------------------------------------------------------------------------


 

11.4.                        Default Under Other Agreements.  (a) The Borrower
or any of the Restricted Subsidiaries shall (i) default in any payment with
respect to any Indebtedness (other than the Obligations) in excess of
$15,000,000 in the aggregate, for the Borrower and such Subsidiaries, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created or (ii) default in the observance or performance
of any agreement or condition relating to any such Indebtedness or contained in
any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist (other than, with respect to
Indebtedness consisting of any Hedge Agreements, termination events or
equivalent events pursuant to the terms of such Hedge Agreements), the effect of
which default or other event or condition is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders) to cause, any such Indebtedness to become due prior to its stated
maturity; or (b) without limiting the provisions of clause (a) above, any such
Indebtedness shall be declared to be due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment or as a mandatory
prepayment (and, with respect to Indebtedness consisting of any Hedge
Agreements, other than due to a termination event or equivalent event pursuant
to the terms of such Hedge Agreements), prior to the stated maturity thereof; or

 

11.5.                        Bankruptcy, etc.  Holdings, the Borrower or any
Specified Subsidiary shall commence a voluntary case, proceeding or action
concerning itself under (a) Title 11 of the United States Code entitled
“Bankruptcy,” or (b) in the case of any Foreign Subsidiary that is a Specified
Subsidiary, any domestic or foreign law relating to bankruptcy, insolvency
reorganization or relief of debtors legislation of its jurisdiction of
incorporation, in each case as now or hereafter in effect, or any successor
thereto (collectively, the “Bankruptcy Code”); or an involuntary case,
proceeding or action is commenced against any of Holdings, the Borrower or any
Specified Subsidiary and the petition is not controverted within 10 days after
commencement of the case, proceeding or action; or an involuntary case,
proceeding or action is commenced against any of Holdings, the Borrower or any
Specified Subsidiary and the petition is not dismissed within 60 days after
commencement of the case, proceeding or action; or a custodian (as defined in
the Bankruptcy Code) receiver, receiver manager, trustee or similar person is
appointed for, or takes charge of, all or substantially all of the property of
any of Holdings, the Borrower or any Specified Subsidiary; or any of Holdings,
the Borrower or any Specified Subsidiary commences any other proceeding or
action under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to any of Holdings, the
Borrower or any Specified Subsidiary; or there is commenced against any of
Holdings, the Borrower or any Specified Subsidiary any such proceeding or action
that remains undismissed for a period of 60 days; or any of Holdings, the
Borrower or any Specified Subsidiary is adjudicated insolvent or bankrupt; or
any order of relief or other order approving any such case or proceeding or
action is entered; or any of Holdings, the Borrower or any Specified Subsidiary
suffers any appointment of any custodian receiver, receiver manager, trustee or
the like for it or any substantial part of its property to continue undischarged
or unstayed for a period of 60 days; or any of Holdings, the Borrower or any
Specified Subsidiary makes a general assignment for the benefit of creditors; or
any corporate action is taken by any of Holdings, the Borrower or any Specified
Subsidiary for the purpose of effecting any of the foregoing; or

 

11.6.                        ERISA.  (a) Any Plan shall fail to satisfy the
minimum funding standard required for any plan year or part thereof or a waiver
of such standard or extension of any amortization period is sought or granted
under Section 412 of the Code; any Plan is or shall have been terminated or is
the subject of termination proceedings under ERISA (including the giving of
written notice thereof); an event shall have occurred or a condition shall exist
in either case entitling the PBGC to terminate any Plan or to appoint a trustee
to administer any Plan (including the giving of written notice thereof); any
Plan shall have an accumulated funding deficiency (whether or not waived); any
of Holdings, the Borrower or any Subsidiary or any ERISA Affiliate has incurred
or is likely to incur a liability to or on account of a Plan under Section 409,
502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201 or 4204 of ERISA or
Section 4971

 

80

--------------------------------------------------------------------------------


 

or 4975 of the Code (including the giving of written notice thereof); or
termination, withdrawal or noncompliance with applicable law or plan terms with
respect to Foreign Plans shall have occurred; (b) there could result from any
event or events set forth in clause (a) of this Section 11.6 the imposition of a
lien, the granting of a security interest, or a liability, or the reasonable
likelihood of incurring a lien, security interest or liability; and (c) such
lien, security interest or liability will or would be reasonably likely to have
a Material Adverse Effect; or

 

11.7.                        Guarantee.  The Guarantees or any material
provision thereof shall cease to be in full force or effect or any Guarantor
thereunder or any Credit Party shall deny or disaffirm in writing any
Guarantor’s obligations under the Guarantee; or

 

11.8.                        Pledge Agreement.  The Pledge Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any pledgor thereunder or any Credit
Party shall deny or disaffirm in writing any pledgor’s obligations under the
Pledge Agreement; or

 

11.9.                        Security Agreement.  The Security Agreements or any
material provision thereof shall cease to be in full force or effect (other than
pursuant to the terms hereof or thereof or as a result of acts or omissions of
the Administrative Agent or any Lender) or any grantor thereunder or any Credit
Party shall deny or disaffirm in writing any grantor’s obligations under the
Security Agreement; or

 

11.10.                  Mortgages.  Any Mortgage or any material provision of
any Mortgage relating to any material portion of the Collateral shall cease to
be in full force or effect (other than pursuant to the terms hereof or thereof
or as a result of acts or omissions of the Administrative Agent or any Lender)
or any Mortgagor thereunder or any Credit Party shall deny or disaffirm in
writing any Mortgagor’s obligations under any Mortgage; or

 

11.11.                  Subordination.  The Obligations of the Borrower or the
obligations of Holdings or any Subsidiaries pursuant to the Guarantee, shall
cease to constitute senior indebtedness under the subordination provisions of
any document or instrument evidencing the Subordinated Notes or any other
permitted subordinated Indebtedness or such subordination provisions shall be
invalidated or otherwise cease to be legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their terms; or

 

11.12.                  Judgments.  One or more judgments or decrees shall be
entered against Holdings, the Borrower or any of the Restricted Subsidiaries
involving a liability of $15,000,000 or more in the aggregate for all such
judgments and decrees Holdings, for the Borrower and the Restricted Subsidiaries
(to the extent not paid or fully covered by insurance provided by a carrier not
disputing coverage) and any such judgments or decrees shall not have been
satisfied, vacated, discharged or stayed or bonded pending appeal within 60 days
from the entry thereof; or

 

11.13.                  Change of Control.  A Change of Control shall occur;

 

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent shall, upon the written
request of the Required Lenders, by written notice to the Borrower, take any or
all of the following actions, without prejudice to the rights of the
Administrative Agent or any Lender to enforce its claims against the Borrower,
except as otherwise specifically provided for in this Agreement (provided that,
if an Event of Default specified in Section 11.5 shall occur with respect to
Holdings, the Borrower or any Specified Subsidiary, the result that would occur
upon the giving of written notice by the Administrative Agent as specified in
clauses (i), (ii) and (iv) below shall occur automatically without the giving of
any such notice):  (i) declare the Total Revolving Credit Commitment

 

81

--------------------------------------------------------------------------------


 

terminated, whereupon the Commitments and Swingline Commitment, if any, of each
Lender or the Swingline Lender, as the case may be, shall forthwith terminate
immediately and any Fees theretofore accrued shall forthwith become due and
payable without any other notice of any kind; (ii) declare the principal of and
any accrued interest and fees in respect of all Loans and all Obligations owing
hereunder and thereunder to be, whereupon the same shall become, forthwith due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; (iii) terminate any Letter of
Credit that may be terminated in accordance with its terms; and/or (iv) direct
the Borrower to pay (and the Borrower agrees that upon receipt of such notice,
or upon the occurrence of an Event of Default specified in Section 11.5 with
respect to Holdings, the Borrower or any Specified Subsidiary, it will pay) to
the Administrative Agent, as applicable, at its Administrative Agent’s Office
such additional amounts of cash, to be held as security for the Borrower’s
respective reimbursement obligations for (x) Drawings that may subsequently
occur thereunder, equal to the aggregate Stated Amount of all Letters of Credit
issued and then outstanding.

 

11.14.                  Borrower’s Right to Cure.

 


(A)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTION 11, IN THE EVENT OF ANY EVENT OF DEFAULT UNDER ANY COVENANT
SET FORTH IN SECTION 10.9 AND 10.10 AND UNTIL THE EXPIRATION OF THE TENTH (10TH)
DAY AFTER THE DATE ON WHICH FINANCIAL STATEMENTS ARE REQUIRED TO BE DELIVERED
WITH RESPECT TO THE APPLICABLE FISCAL QUARTER HEREUNDER, HOLDINGS MAY ENGAGE IN
AN ISSUANCE OF EQUITY INTERESTS THAT CONSTITUTES A PERMITTED EQUITY ISSUANCE TO
ANY OF THE PERMITTED HOLDERS AND CONTRIBUTE SUCH AMOUNT TO THE COMMON EQUITY
CAPITAL OF THE BORROWER AND APPLY THE AMOUNT OF THE NET CASH PROCEEDS THEREOF TO
INCREASE CONSOLIDATED EBITDA WITH RESPECT TO SUCH APPLICABLE QUARTER; PROVIDED
THAT SUCH NET CASH PROCEEDS (I) ARE ACTUALLY RECEIVED BY THE BORROWER (INCLUDING
THROUGH CAPITAL CONTRIBUTION OF SUCH NET CASH PROCEEDS BY HOLDINGS TO THE
BORROWER) NO LATER THAN TEN (10) DAYS AFTER THE DATE ON WHICH FINANCIAL
STATEMENTS ARE REQUIRED TO BE DELIVERED WITH RESPECT TO SUCH FISCAL QUARTER
HEREUNDER, (II) ARE NOT INCLUDED IN CLAUSE (III) OF THE DEFINITION OF AVAILABLE
AMOUNT AND (III) DO NOT EXCEED THE AGGREGATE AMOUNT NECESSARY TO CURE SUCH EVENT
OF DEFAULT UNDER SECTION 10.9 AND 10.10 FOR ANY APPLICABLE PERIOD.  THE PARTIES
HEREBY ACKNOWLEDGE THAT THIS SECTION 11.14(A) MAY NOT BE RELIED ON FOR PURPOSES
OF CALCULATING ANY FINANCIAL RATIOS OTHER THAN AS APPLICABLE TO SECTION 10.9 AND
10.10 AND SHALL NOT RESULT IN ANY ADJUSTMENT TO ANY AMOUNTS OTHER THAN THE
AMOUNT OF THE CONSOLIDATED EBITDA REFERRED TO IN THE IMMEDIATELY PRECEDING
SENTENCE.


 


(B)                                 IN EACH PERIOD OF FOUR FISCAL QUARTERS,
THERE SHALL BE AT LEAST TWO (2)  CONSECUTIVE FISCAL QUARTERS IN WHICH NO CURE
SET FORTH IN SECTION 11.14(A) IS MADE.


 

SECTION 12.                          The Administrative Agent

 

12.1.                        Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Credit Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Administrative Agent shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Credit Document or otherwise exist against the
Administrative Agent.  The Syndication Agent in its capacity as such, shall not
have any obligations, duties or responsibilities under this Agreement but shall
be entitled to all benefits of this Section 12.

 

82

--------------------------------------------------------------------------------


 

12.2.                        Delegation of Duties.  The Administrative Agent may
execute any of its duties under this Agreement and the other Credit Documents by
or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

 

12.3.                        Exculpatory Provisions.  Neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Credit Document (except for its or such Person’s own gross negligence or
willful misconduct) or (b) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by the Borrower,
any Guarantor, any other Credit Party or any officer thereof contained in this
Agreement or any other Credit Document or in any certificate, report, statement
or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Agreement or any other
Credit Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure of the Borrower any Guarantor or any other Credit Party to
perform its obligations hereunder or thereunder.  The Administrative Agent shall
not be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Credit Document, or to inspect the properties,
books or records of the Borrower.

 

12.4.                        Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telecopy, telex or teletype message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent.  The
Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent.  The Administrative Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense that may be incurred by it by reason of taking or continuing to take
any such action.  The Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, under this Agreement and the other
Credit Documents in accordance with a request of the Required Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

12.5.                        Notice of Default.  The Administrative Agent shall
not be deemed to have knowledge or notice of the occurrence of any Default or
Event of Default hereunder unless the Administrative Agent has received notice
from a Lender or the Borrower referring to this Agreement, describing such
Default or Event of Default and stating that such notice is a “notice of
default”.  In the event that the Administrative Agent receives such a notice,
the Administrative Agent shall give notice thereof to the Lenders.  The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the Lenders
(except to the extent that this Agreement requires that such action be taken
only with the approval of the Required Lenders or each of the Lenders, as
applicable).

 

83

--------------------------------------------------------------------------------


 

12.6.                        Non-Reliance on Administrative Agent and Other
Lenders.  Each Lender expressly acknowledges that neither the Administrative
Agent nor any of its officers, directors, employees, agents, attorneys-in-fact
or Affiliates has made any representations or warranties to it and that no act
by the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower, any Guarantor or any other Credit Party, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Lender.  Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower, any Guarantor, and any other Credit Party and made its own decision to
make its Loans hereunder and enter into this Agreement.  Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Credit Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Borrower, any
Guarantor and any other Credit Party.  Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, assets, operations, properties, financial condition,
prospects or creditworthiness of the Borrower, any Guarantor or any other Credit
Party that may come into the possession of the Administrative Agent or any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates.

 

12.7.                        Indemnification.  The Lenders agree to indemnify
the Administrative Agent in its capacity as such (to the extent not reimbursed
by the Borrower and without limiting the obligation of the Borrower to do so),
ratably according to their respective portions of the Total Credit Exposure in
effect on the date on which indemnification is sought (or, if indemnification is
sought after the date upon which the Commitments shall have terminated and the
Loans shall have been paid in full, ratably in accordance with their respective
portions of the Total Credit Exposure in effect immediately prior to such date),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Credit Documents or any documents contemplated
by or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing, provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s gross negligence or willful
misconduct.  The agreements in this Section 12.7 shall survive the payment of
the Loans and all other amounts payable hereunder.

 

12.8.                        Administrative Agent in its Individual Capacity. 
The Administrative Agent and its Affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower, any
Guarantor and any other Credit Party as though the Administrative Agent were not
the Administrative Agent hereunder and under the other Credit Documents.  With
respect to the Loans made by it, the Administrative Agent shall have the same
rights and powers under this Agreement and the other Credit Documents as any
Lender and may exercise the same as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” shall include the Administrative Agent in
its individual capacity.

 

12.9.                        Successor Agent.  The Administrative Agent may
resign as Administrative Agent upon 20 days’ prior written notice to the Lenders
and the Borrower.  If the Administrative Agent shall

 

84

--------------------------------------------------------------------------------


 

resign as Administrative Agent under this Agreement and the other Credit
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be approved by the
Borrower (which approval shall not be unreasonably withheld), whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans.  After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 12 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the other Credit Documents.

 

12.10.                  Withholding Tax.  To the extent required by any
applicable law, the Administrative Agent may withhold from any interest payment
to any Lender an amount equivalent to any applicable withholding tax.  If the
Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in the Lender’s
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason), such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as tax or otherwise, including penalties and interest,
together with all expenses incurred, including legal expenses, allocated staff
costs and any out of pocket expenses.

 

SECTION 13.                          Miscellaneous

 

13.1.                        Amendments and Waivers.  Neither this Agreement nor
any other Credit Document, nor any terms hereof or thereof may be amended,
supplemented or modified except in accordance with the provisions of this
Section 13.1.  The Required Lenders may, or, with the written consent of the
Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the relevant Credit Party or Credit Parties written amendments,
supplements or modifications hereto and to the other Credit Documents for the
purpose of adding any provisions to this Agreement or the other Credit Documents
or changing in any manner the rights of the Lenders or of the Credit Parties
hereunder or thereunder or (b) waive, on such terms and conditions as the
Required Lenders or the Administrative Agent, as the case may be, may specify in
such instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, supplement or modification
shall directly (i) forgive any portion of any Loan or extend the final scheduled
maturity date of any Loan or reduce the stated rate, or forgive any portion, or
extend the date for the payment, of any interest or fee payable hereunder (other
than as a result of waiving the applicability of any post-default increase in
interest rates), or extend the final expiration date of any Lender’s Commitment
or extend the final expiration date of any Letter of Credit beyond the L/C
Maturity Date, or increase the aggregate amount of the Commitments of any
Lender, or amend or modify any provisions of Section 5.3(a) (with respect to the
ratable allocation of payments only) or Section 13.8(a), in each case without
the written consent of each Lender directly and adversely affected thereby, or
(ii) amend, modify or waive any provision of this Section 13.1 or reduce the
percentages specified in the definitions of the terms “Required Revolving Credit
Lenders”, “Required Lenders” and “Required Term Lenders” or consent to the
assignment or transfer by the Borrower of its rights and obligations under any
Credit Document to which it is a party (except as permitted pursuant to
Section 10.3), in each case without the written consent of each Lender directly
and adversely affected thereby, or (iii) amend, modify or waive any provision of
Section 12 without the written consent of the then-current Administrative Agent,
or (iv) amend, modify or waive any provision of Section 3 without the written
consent of the Letter of Credit Issuer, or (v) amend, modify or waive any
provisions hereof relating to Swingline

 

85

--------------------------------------------------------------------------------


 

Loans without the written consent of the Swingline Lender, or (vi) change any
Revolving Credit Commitment to a Term Loan Commitment, or change any Term Loan
Commitment to a Revolving Credit Commitment, in each case without the prior
written consent of each Lender directly and adversely affected thereby, or
(vii) release all or substantially all of the Guarantors under the Guarantee
(except as expressly permitted by the Guarantee) or release all or substantially
all of the Collateral under the Pledge Agreement, the Security Agreement and the
Mortgages, in each case without the prior written consent of each Lender, or
(viii) amend Section 2.9(a) so as to permit Interest Period intervals greater
than six months without regard to availability to Lenders, without the written
consent of each Lender directly and adversely affected thereby, or (ix) decrease
any Repayment Amount, extend any scheduled Repayment Date or decrease the amount
or allocation of any mandatory prepayment to be received by any Lender holding
any Term Loans, in each case without the written consent of the Required Term
Lenders.  Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the affected Lenders and shall be binding upon
the Borrower, such Lenders, the Administrative Agent and all future holders of
the affected Loans.  In the case of any waiver, the Borrower, the Lenders and
the Administrative Agent shall be restored to their former positions and rights
hereunder and under the other Credit Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing, it being
understood that no such waiver shall extend to any subsequent or other Default
or Event of Default or impair any right consequent thereon.

 

13.2.                        Notices.  All notices, requests and demands to or
upon the respective parties hereto to be effective shall be in writing
(including by facsimile transmission), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered, or three
days after being deposited in the mail, postage prepaid, or, in the case of
telecopy notice, when received, addressed as follows in the case of the Borrower
and the Administrative Agent, and as set forth on Schedule 1.1(c) in the case of
the other parties hereto, or to such other address as may be hereafter notified
by the respective parties hereto:

 

The Borrower:

 

Accellent Inc.
200 West 7th Avenue
Collegeville, PA  19426-0992
Attention:  Stewart A. Fisher
Fax:  (610) 409-2217

 

 

 

 

 

with a copy to:

 

 

 

 

 

Kohlberg Kravis Roberts & Co., L.P.
2800 Sand Hill Road,
Suite 200
Menlo Park, CA  94025
Attention:  James C. Momtazee
Fax:  (650) 233-6584

 

 

 

 

 

and

 

 

 

 

 

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY  10017-3954
Attention:  James D. Cross, Esq.
Fax:  (212) 455-2502

 

86

--------------------------------------------------------------------------------


 

The Administrative
Agent:

 

JPMorgan Chase Bank, N.A.
Agent Bank Services Group
1111 Fannin, 10th Floor
Houston, TX  77002
Attention:  Katie Rose/Vikki Toler
Fax:  (713) 750-2782

 

 

 

 

 

with a copy to:

 

 

 

 

 

JPMorgan Chase Bank, N.A.
270 Park Avenue, 4th Floor
New York, NY  10017
Attention:  Dawn Lee Lum
Fax:  (212) 270-3279/6637

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Sections 2.3, 2.6, 2.9, 4.2 and 5.1 shall not be
effective until received.

 

13.3.                        No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Credit Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

13.4.                        Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Credit Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Loans hereunder.

 

13.5.                        Payment of Expenses and Taxes.  The Borrower agrees
(a) to pay or reimburse the Agents for all their reasonable out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Credit Documents and any other documents prepared in connection
herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees,
disbursements and other charges of counsel to the Agents, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable and
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Credit Documents and
any such other documents, including the reasonable fees, disbursements and other
charges of counsel to each Lender and of counsel to the Administrative Agent,
(c) to pay, indemnify, and hold harmless each Lender and the Administrative
Agent from any and all recording and filing fees and any stamp, excise, property
or other similar taxes and any and all liabilities with respect to, or resulting
from any delay in paying such fees or taxes, that may be payable or determined
to be payable in connection with the registration, execution, delivery or
enforcement of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement (including any payments
hereunder), the other Credit Documents and any such other documents, and (d) to
pay, indemnify, and hold harmless each Lender and the Administrative Agent and
their respective directors, officers, employees, trustees and agents from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever, including reasonable

 

87

--------------------------------------------------------------------------------


 

and documented fees, disbursements and other charges of counsel, with respect to
the execution, delivery, enforcement, performance and administration of this
Agreement, the other Credit Documents and any such other documents, including
any of the foregoing relating to the violation of, noncompliance with or
liability under, any Environmental Law or any actual or alleged presence of
Hazardous Materials applicable to the operations of the Borrower, any of its
Subsidiaries or any of the Real Estate (all the foregoing in this clause (d),
collectively, the “indemnified liabilities”), provided that the Borrower shall
have no obligation hereunder to the Administrative Agent or any Lender nor any
of their respective directors, officers, employees and agents with respect to
indemnified liabilities arising from (i) the gross negligence or willful
misconduct of the party to be indemnified to the extent determined in a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
primarily form its gross negligence or willful misconduct or material breach of
its obligations hereunder or under any other Credit Document or (ii) disputes
among the Administrative Agent, the Lenders and/or their transferees.  The
agreements in this Section 13.5 shall survive repayment of the Loans and all
other amounts payable hereunder.

 

13.6.                        Successors and Assigns; Participations and
Assignments.

 


(A)                                  THE PROVISIONS OF THIS AGREEMENT SHALL BE
BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS PERMITTED HEREBY (INCLUDING ANY AFFILIATE OF THE LETTER
OF CREDIT ISSUER THAT ISSUES ANY LETTER OF CREDIT), EXCEPT THAT (I) THE BORROWER
MAY NOT ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER
WITHOUT THE PRIOR WRITTEN CONSENT OF EACH LENDER (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY THE BORROWER WITHOUT SUCH CONSENT SHALL BE NULL AND VOID) AND
(II) NO LENDER MAY ASSIGN OR OTHERWISE TRANSFER ITS RIGHTS OR OBLIGATIONS
HEREUNDER EXCEPT IN ACCORDANCE WITH THIS SECTION.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
(INCLUDING ANY AFFILIATE OF THE LETTER OF CREDIT ISSUER THAT ISSUES ANY LETTER
OF CREDIT), PARTICIPANTS (TO THE EXTENT PROVIDED IN PARAGRAPH (C) OF THIS
SECTION) AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES
OF EACH OF THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND THE
LENDERS) ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF
THIS AGREEMENT.


 


(B)                                 (I)  SUBJECT TO THE CONDITIONS SET FORTH IN
PARAGRAPH (B)(II) BELOW, ANY LENDER MAY ASSIGN TO ONE OR MORE ASSIGNEES ALL OR A
PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A
PORTION OF ITS COMMITMENTS AND THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR
WRITTEN CONSENT (SUCH CONSENT NOT BE UNREASONABLY WITHHELD OR DELAYED; IT BEING
UNDERSTOOD THAT, WITHOUT LIMITATION, THE BORROWER SHALL HAVE THE RIGHT TO
WITHHOLD ITS CONSENT TO ANY ASSIGNMENT IF, IN ORDER FOR SUCH ASSIGNMENT TO
COMPLY WITH APPLICABLE LAW, THE BORROWER WOULD BE REQUIRED TO OBTAIN THE CONSENT
OF, OR MAKE ANY FILING OR REGISTRATION WITH, ANY GOVERNMENTAL AUTHORITY) OF:


 

(A)                          the Borrower, provided that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender (unless increased costs would result therefrom except if an Event of
Default under Section 11.1 or Section 11.5 has occurred and is continuing), an
Approved Fund or, if an Event of Default under Section 11.1 or Section 11.5 has
occurred and is continuing, any other assignee; and

 

(B)                            the Administrative Agent, and, in the case of
Revolving Credit Commitments or Revolving Credit Loans only, the Swingline
Lender and the applicable Letter of Credit Issuer, provided that no consent of
the Administrative Agent or the Swingline Lender shall be required for an
assignment of (1) any Commitment to an assignee that is a Lender with a
Commitment of the same Class immediately prior to giving effect to such
assignment or (2) any Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

88

--------------------------------------------------------------------------------


 

(A)                          except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans of any Class, the
amount of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $1,000,000 or, in the case of a Term Loan Commitment or Term Loan,
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consents, provided that no such consent of the Borrower shall be required if an
Event of Default under Section 11.1 or Section 11.5 has occurred and is
continuing; provided further that contemporaneous assignments to a single
assignee made by Affiliate Lenders shall be aggregated for purposes of meeting
the minimum assignment amount requirements stated above;

 

(B)                            each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement, provided that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                            the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500; and

 

(D)                           the assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire in a form
approved by the Administrative Agent.

 

For the purpose of this Section 13.6(b), the term “Approved Fund” has the
following meaning:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

(III)                               SUBJECT TO ACCEPTANCE AND RECORDING THEREOF
PURSUANT TO PARAGRAPH (B)(V) OF THIS SECTION, FROM AND AFTER THE EFFECTIVE DATE
SPECIFIED IN EACH ASSIGNMENT AND ACCEPTANCE, THE ASSIGNEE THEREUNDER SHALL BE A
PARTY HERETO AND, TO THE EXTENT OF THE INTEREST ASSIGNED BY SUCH ASSIGNMENT AND
ACCEPTANCE, HAVE THE RIGHTS AND OBLIGATIONS OF A LENDER UNDER THIS AGREEMENT,
AND THE ASSIGNING LENDER THEREUNDER SHALL, TO THE EXTENT OF THE INTEREST
ASSIGNED BY SUCH ASSIGNMENT AND ACCEPTANCE, BE RELEASED FROM ITS OBLIGATIONS
UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND ACCEPTANCE COVERING
ALL OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH
LENDER SHALL CEASE TO BE A PARTY HERETO BUT SHALL CONTINUE TO BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.10, 2.11, 3.5, 5.4 AND 13.5).  ANY ASSIGNMENT OR TRANSFER
BY A LENDER OF RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT THAT DOES NOT COMPLY
WITH THIS SECTION 13.6 SHALL BE TREATED FOR PURPOSES OF THIS AGREEMENT AS A SALE
BY SUCH LENDER OF A PARTICIPATION IN SUCH RIGHTS AND OBLIGATIONS IN ACCORDANCE
WITH PARAGRAPH (C) OF THIS SECTION.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and any payment made by the
Letter of Credit Issuer under any Letter of Credit owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  Further, the
Register shall contain the name and address of the

 

89

--------------------------------------------------------------------------------


 

Administrative Agent and the lending office through which each acts under this
Agreement.  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Letter of Credit Issuer and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower, the Letter of Credit Issuer and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

 


(C)                                  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF
THE BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER OR THE
SWINGLINE LENDER, SELL PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES
(EACH, A “PARTICIPANT”) IN ALL OR A PORTION OF SUCH LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENTS
AND THE LOANS OWING TO IT), PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER
THIS AGREEMENT SHALL REMAIN UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS
AND (C) THE BORROWER, THE ADMINISTRATIVE AGENT, THE LETTER OF CREDIT ISSUER AND
THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, PROVIDED THAT SUCH AGREEMENT OR
INSTRUMENT MAY PROVIDE THAT SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE
PARTICIPANT, AGREE TO ANY AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE
FIRST PROVISO TO SECTION 13.1 THAT AFFECTS SUCH PARTICIPANT.  SUBJECT TO
PARAGRAPH (C)(II) OF THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT
SHALL BE ENTITLED TO THE BENEFITS OF SECTIONS 2.10, 2.11 AND 5.4 TO THE SAME
EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO PARAGRAPH (B) OF THIS SECTION.  TO THE EXTENT PERMITTED BY LAW, EACH
PARTICIPANT ALSO SHALL BE ENTITLED TO THE BENEFITS OF SECTION 13.8(B) AS THOUGH
IT WERE A LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO
SECTION 13.8(A) AS THOUGH IT WERE A LENDER.


 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.10 or 5.4 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 5.4 unless the Borrower is notified of the participation sold to such
Participant and such Participant complies with Section 5.4(c) as though it were
a Lender.

 


(D)                                 ANY LENDER MAY, WITHOUT THE CONSENT OF THE
BORROWER OR THE ADMINISTRATIVE AGENT, AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE
OBLIGATIONS OF SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND IN THE CASE OF ANY LENDER THAT IS AN
APPROVED FUND, ANY PLEDGE OR ASSIGNMENT TO ANY HOLDERS OF OBLIGATIONS OWED, OR
SECURITIES ISSUED BY SUCH LENDER, INCLUDING TO ANY TRUSTEE FOR, OR ANY OTHER
REPRESENTATIVE OF, SUCH HOLDERS, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH
PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST, PROVIDED THAT NO SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST SHALL RELEASE A

 

90

--------------------------------------------------------------------------------


 


LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR
ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.  IN ORDER TO FACILITATE SUCH PLEDGE
OR ASSIGNMENT, THE BORROWER HEREBY AGREES THAT, UPON REQUEST OF ANY LENDER AT
ANY TIME AND FROM TIME TO TIME AFTER THE BORROWER HAS MADE ITS INITIAL BORROWING
HEREUNDER, THE BORROWER SHALL PROVIDE TO SUCH LENDER, AT THE BORROWER’S OWN
EXPENSE, A PROMISSORY NOTE, SUBSTANTIALLY IN THE FORM OF EXHIBIT J-1 OR J-2, AS
THE CASE MAY BE, EVIDENCING THE TERM LOANS AND REVOLVING CREDIT LOANS AND
SWINGLINE LOANS, RESPECTIVELY, OWING TO SUCH LENDER.


 


(E)                                  SUBJECT TO SECTION 13.16, THE BORROWER
AUTHORIZES EACH LENDER TO DISCLOSE TO ANY PARTICIPANT, SECURED CREDITOR OF SUCH
LENDER OR ASSIGNEE (EACH, A “TRANSFEREE”) AND ANY PROSPECTIVE TRANSFEREE ANY AND
ALL FINANCIAL INFORMATION IN SUCH LENDER’S POSSESSION CONCERNING THE BORROWER
AND ITS AFFILIATES THAT HAS BEEN DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE
BORROWER AND ITS AFFILIATES PURSUANT TO THIS AGREEMENT OR WHICH HAS BEEN
DELIVERED TO SUCH LENDER BY OR ON BEHALF OF THE BORROWER AND ITS AFFILIATES IN
CONNECTION WITH SUCH LENDER’S CREDIT EVALUATION OF THE BORROWER AND ITS
AFFILIATES PRIOR TO BECOMING A PARTY TO THIS AGREEMENT.


 

13.7.                        Replacements of Lenders under Certain
Circumstances/Non-Consenting Lenders.

 


(A)                                  THE BORROWER SHALL BE PERMITTED TO REPLACE
ANY LENDER THAT (I) REQUESTS REIMBURSEMENT FOR AMOUNTS OWING PURSUANT TO
SECTION 2.10, 2.12, 3.5 OR 5.4, (II) IS AFFECTED IN THE MANNER DESCRIBED IN
SECTION 2.10(A)(III) AND AS A RESULT THEREOF ANY OF THE ACTIONS DESCRIBED IN
SUCH SECTION IS REQUIRED TO BE TAKEN OR (III) BECOMES A DEFAULTING LENDER, WITH
A REPLACEMENT BANK OR OTHER FINANCIAL INSTITUTION, PROVIDED THAT (A) SUCH
REPLACEMENT DOES NOT CONFLICT WITH ANY REQUIREMENT OF LAW, (B) NO EVENT OF
DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE TIME OF SUCH REPLACEMENT,
(C) THE BORROWER SHALL REPAY (OR THE REPLACEMENT BANK OR INSTITUTION SHALL
PURCHASE, AT PAR) ALL LOANS AND OTHER AMOUNTS (OTHER THAN ANY DISPUTED AMOUNTS),
PURSUANT TO SECTION 2.10, 2.11, 2.12, 3.5 OR 5.4, AS THE CASE MAY BE) OWING TO
SUCH REPLACED LENDER PRIOR TO THE DATE OF REPLACEMENT, (IV) THE REPLACEMENT BANK
OR INSTITUTION, IF NOT ALREADY A LENDER, AND THE TERMS AND CONDITIONS OF SUCH
REPLACEMENT, SHALL BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT,
(D) THE REPLACED LENDER SHALL BE OBLIGATED TO MAKE SUCH REPLACEMENT IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 13.6 (PROVIDED THAT THE BORROWER SHALL
BE OBLIGATED TO PAY THE REGISTRATION AND PROCESSING FEE REFERRED TO THEREIN) AND
(E) ANY SUCH REPLACEMENT SHALL NOT BE DEEMED TO BE A WAIVER OF ANY RIGHTS THAT
THE BORROWER, THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER SHALL HAVE AGAINST
THE REPLACED LENDER.


 


(B)                                 IF ANY LENDER (SUCH LENDER, A
“NON-CONSENTING LENDER”) HAS FAILED TO CONSENT TO A PROPOSED AMENDMENT, WAIVER,
DISCHARGE OR TERMINATION WHICH PURSUANT TO THE TERMS OF SECTION 13.1 REQUIRES
THE CONSENT OF ALL OF THE LENDERS AFFECTED AND WITH RESPECT TO WHICH THE
REQUIRED LENDERS SHALL HAVE GRANTED THEIR CONSENT, THEN PROVIDED NO EVENT OF
DEFAULT THEN EXISTS, THE BORROWER SHALL HAVE THE RIGHT (UNLESS SUCH
NON-CONSENTING LENDER GRANTS SUCH CONSENT) TO REPLACE SUCH NON-CONSENTING LENDER
BY REQUIRING SUCH NON-CONSENTING LENDER TO ASSIGN ITS LOANS, AND ITS COMMITMENTS
HEREUNDER TO ONE OR MORE ASSIGNEES REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE
AGENT, PROVIDED THAT:  (A) ALL OBLIGATIONS OF THE BORROWER OWING TO SUCH
NON-CONSENTING LENDER BEING REPLACED SHALL BE PAID IN FULL TO SUCH
NON-CONSENTING LENDER CONCURRENTLY WITH SUCH ASSIGNMENT, AND (B) THE REPLACEMENT
LENDER SHALL PURCHASE THE FOREGOING BY PAYING TO SUCH NON-CONSENTING LENDER A
PRICE EQUAL TO THE PRINCIPAL AMOUNT THEREOF PLUS ACCRUED AND UNPAID INTEREST
THEREON.  IN CONNECTION WITH ANY SUCH ASSIGNMENT, THE BORROWER, ADMINISTRATIVE
AGENT, SUCH NON-CONSENTING LENDER AND THE REPLACEMENT LENDER SHALL OTHERWISE
COMPLY WITH SECTION 13.6.


 

13.8.                        Adjustments; Set-off.

 


(A)                                  IF ANY LENDER (A “BENEFITED LENDER”) SHALL
AT ANY TIME RECEIVE ANY PAYMENT OF ALL OR PART OF ITS LOANS, OR INTEREST
THEREON, OR RECEIVE ANY COLLATERAL IN RESPECT THEREOF (WHETHER VOLUNTARILY OR

 

91

--------------------------------------------------------------------------------


 


INVOLUNTARILY, BY SET-OFF, PURSUANT TO EVENTS OR PROCEEDINGS OF THE NATURE
REFERRED TO IN SECTION 11.5, OR OTHERWISE), IN A GREATER PROPORTION THAN ANY
SUCH PAYMENT TO OR COLLATERAL RECEIVED BY ANY OTHER LENDER, IF ANY, IN RESPECT
OF SUCH OTHER LENDER’S LOANS, OR INTEREST THEREON, SUCH BENEFITED LENDER SHALL
PURCHASE FOR CASH FROM THE OTHER LENDERS A PARTICIPATING INTEREST IN SUCH
PORTION OF EACH SUCH OTHER LENDER’S LOAN, OR SHALL PROVIDE SUCH OTHER LENDERS
WITH THE BENEFITS OF ANY SUCH COLLATERAL, OR THE PROCEEDS THEREOF, AS SHALL BE
NECESSARY TO CAUSE SUCH BENEFITED LENDER TO SHARE THE EXCESS PAYMENT OR BENEFITS
OF SUCH COLLATERAL OR PROCEEDS RATABLY WITH EACH OF THE LENDERS; PROVIDED,
HOWEVER, THAT IF ALL OR ANY PORTION OF SUCH EXCESS PAYMENT OR BENEFITS IS
THEREAFTER RECOVERED FROM SUCH BENEFITED LENDER, SUCH PURCHASE SHALL BE
RESCINDED, AND THE PURCHASE PRICE AND BENEFITS RETURNED, TO THE EXTENT OF SUCH
RECOVERY, BUT WITHOUT INTEREST.


 


(B)                                 AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, IN ADDITION TO ANY RIGHTS AND REMEDIES OF
THE LENDERS PROVIDED BY LAW, EACH LENDER SHALL HAVE THE RIGHT, WITHOUT PRIOR
NOTICE TO THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY WAIVED BY THE BORROWER
TO THE EXTENT PERMITTED BY APPLICABLE LAW, UPON ANY AMOUNT BECOMING DUE AND
PAYABLE BY THE BORROWER HEREUNDER (WHETHER AT THE STATED MATURITY, BY
ACCELERATION OR OTHERWISE) TO SET-OFF AND APPROPRIATE AND APPLY AGAINST SUCH
AMOUNT ANY AND ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR
FINAL), IN ANY CURRENCY, AND ANY OTHER CREDITS, INDEBTEDNESS OR CLAIMS, IN ANY
CURRENCY, IN EACH CASE WHETHER DIRECT OR INDIRECT, ABSOLUTE OR CONTINGENT,
MATURED OR UNMATURED, AT ANY TIME HELD OR OWING BY SUCH LENDER OR ANY BRANCH OR
AGENCY THEREOF TO OR FOR THE CREDIT OR THE ACCOUNT OF THE BORROWER.  EACH LENDER
AGREES PROMPTLY TO NOTIFY THE BORROWER AND THE ADMINISTRATIVE AGENT AFTER ANY
SUCH SET-OFF AND APPLICATION MADE BY SUCH LENDER, PROVIDED THAT THE FAILURE TO
GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND APPLICATION.


 

13.9.                        Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by facsimile or other electronic transmission), and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument.  A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower and the Administrative Agent.

 

13.10.                  Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.11.                  Integration.  This Agreement and the other Credit
Documents represent the agreement of the Borrower, the Administrative Agent and
the Lenders with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Credit Documents.

 

13.12.                  GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

13.13.                  Submission to Jurisdiction; Waivers.  The Borrower
hereby irrevocably and unconditionally:

 

(a)                                  submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Credit
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of

 

92

--------------------------------------------------------------------------------


 

the State of New York, the courts of the United States of America for the
Southern District of New York and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 13.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 13.13 any special, exemplary, punitive
or consequential damages.

 

13.14.                  Acknowledgments.  The Borrower and hereby acknowledges
that:

 

(a)                                  it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Credit
Documents;

 

(b)                                 neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any of the other Credit Documents,
and the relationship between Administrative Agent and Lenders, on one hand, and
the Borrower, on the other hand, in connection herewith or therewith is solely
that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Credit Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

13.15.                  WAIVERS OF JURY TRIAL.  THE BORROWER, THE ADMINISTRATIVE
AGENT AND THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.16.                  Confidentiality.  The Administrative Agent and each
Lender shall hold all non-public information furnished by or on behalf of the
Borrower in connection with such Lender’s evaluation of whether to become a
Lender hereunder or obtained by such Lender or the Administrative Agent pursuant
to the requirements of this Agreement (“Confidential Information”), confidential
in accordance with its customary procedure for handling confidential information
of this nature and (in the case of a Lender that is a bank) in accordance with
safe and sound banking practices and in any event may make disclosure as
required or requested by any governmental agency or representative thereof or
pursuant to legal process or to such Lender’s or the Administrative Agent’s
attorneys, professional advisors or independent auditors or Affiliates, provided
that unless specifically prohibited by applicable law or court order, each
Lender and the Administrative Agent shall notify the Borrower of any request by
any governmental

 

93

--------------------------------------------------------------------------------


 

agency or representative thereof (other than any such request in connection with
an examination of the financial condition of such Lender by such governmental
agency) for disclosure of any such non-public information prior to disclosure of
such information, and provided further that in no event shall any Lender or the
Administrative Agent be obligated or required to return any materials furnished
by the Borrower or any Subsidiary of the Borrower.  Each Lender and the
Administrative Agent agrees that it will not provide to prospective Transferees
or to prospective direct or indirect contractual counterparties in swap
agreements to be entered into in connection with Loans made hereunder any of the
Confidential Information unless such Person is advises of and agrees to be bound
by the provisions of this Section 13.16.

 

13.17.                  USA PATRIOT Act.  Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Patriot Act.

 

13.18.                  Electronic Communications.

 


(A)                                  (I)  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE LETTER OF CREDIT ISSUER HEREUNDER MAY (SUBJECT TO
SECTION 13.2(B)) BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT; PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER OR THE LETTER OF CREDIT ISSUER PURSUANT TO
SECTION 2 IF SUCH LENDER OR THE LETTER OF CREDIT ISSUER, AS APPLICABLE, HAS
NOTIFIED THE ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES
UNDER SUCH SECTION BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE
BORROWER MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER
COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO
PROCEDURES APPROVED BY IT (INCLUDING AS SET FORTH IN SECTION 13.2(B)); PROVIDED
THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS.


 

(ii)                                  Unless the Administrative Agent otherwise
prescribes, (A) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient, and
(B) notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (A) of notification that such
notice or communication is available and identifying the website address
therefor.

 


(B)                                 POSTING.  (I)  EACH CREDIT PARTY HEREBY
AGREES THAT IT MAY PROVIDE TO THE ADMINISTRATIVE AGENT ALL INFORMATION,
DOCUMENTS AND OTHER MATERIALS THAT IT IS OBLIGATED TO FURNISH TO THE
ADMINISTRATIVE AGENT PURSUANT TO THIS AGREEMENT AND ANY OTHER CREDIT DOCUMENT,
INCLUDING ALL NOTICES, REQUESTS, FINANCIAL STATEMENTS, FINANCIAL AND OTHER
REPORTS, CERTIFICATES AND OTHER INFORMATION MATERIALS, BUT EXCLUDING ANY SUCH
COMMUNICATION THAT (A) RELATES TO A REQUEST FOR A NEW, OR A CONVERSION OF AN
EXISTING, LOAN OR OTHER EXTENSION OF CREDIT (INCLUDING ANY ELECTION OF AN
INTEREST RATE OR INTEREST PERIOD RELATING THERETO), (B) RELATES TO THE PAYMENT
OF ANY PRINCIPAL OR OTHER AMOUNT DUE UNDER THIS AGREEMENT PRIOR TO THE SCHEDULED
DATE THEREFOR, (C) PROVIDES NOTICE OF ANY DEFAULT UNDER THIS AGREEMENT OR (D) IS
REQUIRED TO BE DELIVERED TO SATISFY ANY CONDITION PRECEDENT TO THE EFFECTIVENESS
OF THIS AGREEMENT AND/OR ANY BORROWING OR OTHER EXTENSION OF CREDIT HEREUNDER
(ALL SUCH NON-EXCLUDED COMMUNICATIONS, COLLECTIVELY, THE “COMMUNICATIONS”), BY
TRANSMITTING THE COMMUNICATIONS IN AN ELECTRONIC/SOFT MEDIUM IN A FORMAT
REASONABLY ACCEPTABLE TO THE ADMINISTRATIVE AGENT AT DAWN.LEELUM@JPMORGAN.COM
AND/OR RHONDA.X.ELHOSSEINY@JPMORGAN.COM OR AT SUCH OTHER E-MAIL ADDRESS(ES)
PROVIDED TO THE BORROWER FROM

 

94

--------------------------------------------------------------------------------


 


TIME TO TIME OR IN SUCH OTHER FORM, INCLUDING HARD COPY DELIVERY THEREOF, AS
SPECIFIED IN SECTION 13.2 OF THIS AGREEMENT OR AS OTHERWISE SPECIFIED IN THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT.  NOTHING IN THIS SECTION 13.18 SHALL
PREJUDICE THE RIGHT OF THE AGENTS, ANY LENDER OR ANY CREDIT PARTY TO GIVE ANY
NOTICE OR OTHER COMMUNICATION PURSUANT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT IN ANY OTHER MANNER SPECIFIED IN THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT.


 

(ii)                                  To the extent consented to by the
Administrative Agent in writing from time to time, Administrative Agent agrees
that receipt of the Communications by the Administrative Agent at its e-mail
address(es) set forth above shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Credit Documents;
provided that the Borrower shall also deliver to the Administrative Agent an
executed original of each certificate required to be delivered pursuant to
Section 9.1(d) hereunder.

 

(iii)                               Each Credit Party further agrees that
Administrative Agent may make the Communications available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system (the “Platform”).  The Platform is provided “as is” and “as
available.”  The Agents do not warrant the accuracy or completeness of the
Communications, or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the communications.  No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by any Agent
in connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties have any liability to the
Credit Parties, any Lender or any other person for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Credit Party’s or the Administrative Agent’s transmission of communications
through the Internet, except to the extent the liability of such person is found
in a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such person’s gross negligence or willful misconduct.

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

 

ACCELLENT MERGER SUB INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ James C. Momtazee

 

 

 

Name:  James C. Momtazee

 

 

 

Title:  Vice President, Treasurer and Assistant
Secretary

 

 

 

 

 

 

 

 

 

 

ACCELLENT INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Stewart A. Fisher

 

 

 

Name:  Stewart A. Fisher

 

 

 

Title: Chief Financial Officer, Executive Vice
President, Treasurer and Secretary

 

 

 

 

 

 

 

 

 

 

ACCELLENT ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

By:

/s/ James C. Momtazee

 

 

 

Name:  James C. Momtazee

 

 

 

Title:  Treasurer and Assistant Secretary

 

 

[Credit Agreement Signature Page]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative

 

Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bruce Borden

 

 

 

Name:  Bruce Borden

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC., as Joint Lead

 

 

Arranger and Joint Bookrunner

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel M. Hochstadt

 

 

 

Name:  Daniel M. Hochstadt

 

 

 

Title:  Vice President

 

 

[Credit Agreement Signature Page]

 

2

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE, acting through its Cayman Islands
Branch, as Joint Lead Arranger and Joint Bookrunner,
Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Bill O’Daly

 

 

 

Name:  Bill O’Daly

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rianka Mohan

 

 

 

Name:  Rianka Mohan

 

 

 

Title:  Associate

 

 

[Credit Agreement Signature Page]

 

3

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as

 

 

Documentation Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

 

Name:  Craig Malloy

 

 

 

Title:  Authorized Signatory

 

 

[Credit Agreement Signature Page]

 

4

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as

 

 

a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Craig Malloy

 

 

 

Name:  Craig Malloy

 

 

 

Title:  Authorized Signatory

 

 

[Credit Agreement Signature Page]

 

5

--------------------------------------------------------------------------------


 

 

THE NORINCHUKIN TRUST & BANKING CO.,
LTD. ACTING AS TRUSTEE FOR TRUST

 

 

ACCOUNT NO. 430000-86, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Seiji Kuramoto

 

 

 

Name:  Seiji Kuramoto

 

 

 

Title:  Chief Manager

 

 

[Credit Agreement Signature Page]

 

6

--------------------------------------------------------------------------------


 

 

GENERAL ELECTRIC CAPITAL CORPORATION, as

 

a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ David R. Campbell

 

 

 

Name:  David R. Campbell

 

 

 

Title:  Its Duly Authorized Signatory

 

 

[Credit Agreement Signature Page]

 

7

--------------------------------------------------------------------------------


 

 

Firstrust Bank, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kent D. Nelson

 

 

 

Name:  Kent D. Nelson

 

 

 

Title:  Senior Vice President

 

 

[Credit Agreement Signature Page]

 

8

--------------------------------------------------------------------------------


 

 

Bear Stearns Corporate Lending Inc., as

 

 

a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Victor Bulzacchelli

 

 

 

Name:  Victor Bulzacchelli

 

 

 

Title:  Vice President

 

 

[Credit Agreement Signature Page]

 

9

--------------------------------------------------------------------------------


 

 

NATIONAL CITY BANK, as a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank Byrne

 

 

 

Name:  Frank Byrne

 

 

 

Title:  AVP

 

 

[Credit Agreement Signature Page]

 

10

--------------------------------------------------------------------------------


 

 

MIZUHO CORPORATE BANK, LTD., as

 

 

a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Fayen

 

 

 

Name:  James Fayen

 

 

 

Title:  Deputy General Manager

 

 

[Credit Agreement Signature Page]

 

11

--------------------------------------------------------------------------------


 

 

The Governor and Company of the Bank of Ireland, as

 

 

a Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark McGoldrick

 

 

 

Name:  Mark McGoldrick

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard Cameron

 

 

 

Name:  Richard Cameron

 

 

 

Title:  Authorized Signatory

 

 

[Credit Agreement Signature Page]

 

12

--------------------------------------------------------------------------------